               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 1 of 76




From:                           Lauren Turner <lauren@opentech.fund>
Sent:                           Monday, July 06, 2020 8:57 AM
To:                             Grant Turner
Cc:                             Heidi Pilloud; Nat Kretchun; Marcus Murchison; John Barkhamer; Virginia Boateng;
                                David Kligerman; Lillian Cheng; Thomas Layou
Subject:                        Re: OTF FY-20 Grant Amendment #002 - FAIN:OT01-20-GO-00001 - Funding for July,
                                2020
Attachments:                    OTF Cash Analysis Jun-Dec_060720.pdf; 2020_07_OTF July 2020 Funding Request.pdf;
                                OTF FY20 Grant Agreement Amdt. 002 - FAIN OT01-20-GO-00001 July 2020 Funding
                                06 29 20.pdf


Dear Grant,

I am writing to follow-up on Virginia’s email and the amended grant agreement, which modifies our agreed-
upon quarterly disbursement to a monthly disbursement. OTF will agree to the monthly disbursement for July,
because, as the numbers attached show, we have no choice at this point. Please understand, however, that
our acceptance of the July disbursement is not an agreement to receive our funds on a monthly basis going
forward. The signed agreement is attached along with our funding request.

We first learned of the decision to change our agreed-upon quarterly disbursement to a monthly disbursement
in papers filed in court by DOJ last week. At the same time, we learned that the decision is subject to
negotiation. Please advise when and with whom we will undertake the negotiations regarding our
disbursements.

I recall that we discussed OTF’s need for quarterly disbursements at length during the time that we negotiated
the FY2020 grant agreement and that your office understood that quarterly disbursements represent the
realistic demands of our operations; hence the agreement between Libby, John Barkhamer, and the remaining
members of the budget office in April. Although our need for quarterly disbursements was established and
agreed upon many months ago (and even during the time that we were a project within RFA), we appreciate
that newer arrivals to USAGM, who are not familiar with our funding model, may benefit from hearing that
directly from OTF. We are happy to bring your colleagues up to speed on how and why quarterly funding is
necessary to both live out congressional intent for internet freedom funds and to keep our independent non-
profit organization operationally viable.

Although we have not had an opportunity to engage with CEO Pack directly, we note that he has stated
publicly that supporting Internet freedom is a “high priority” for USAGM. We completely agree and want to
ensure that we’re able to work effectively with your team to resume quarterly disbursements as quickly as
possible to ensure that our shared mission to advance Internet freedom globally is not derailed.

We are hopeful that a conversation can get us back on track to the agreed-upon quarterly disbursements that
our business model demands. As noted, we would like to address this issue as soon as possible so that we
can head-off any additional disruption to our operations and to congressionally appropriated support of internet
freedom. We also ask that you please provide assurances as to the intended schedule of disbursements for
our remaining FY2020 funds, so that we can responsibly and effectively distribute them in line with
congressional intent.

As you’ll recall from our financial plan, in addition to $1.14m drawdowns in July and August to cover our current
ongoing funding rounds, we are slated to draw down $7.2m in September; $5.6 of which is specifically for the
Technology at Scale Fund. We have already begun preparations to open a new Technology at Scale round in
order to expand the pool of Internet Freedom vendors servicing USAGM directly. However, without sufficient
                                                        1
                                              Def. App. 393
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 2 of 76
assurances that this funding will be available, we will not be able to kick off the competitive procurement and
rigorous due diligence process required for large awards like these under 2 CFR 200. Additionally, current
Technology at Scale contracts expire in November, and a delay will disrupt the startup process for any new
awardees and potentially disrupt service to USAGM.

We look forward to the opportunity to discuss these issues. Please propose a time for a call and we will make
ourselves available.

Please see attached for responses to Virginia’s specific questions regarding our funding needs.

Best,
Lauren



         From: Virginia Boateng <vboateng@usagm.gov>
         Subject: FW: OTF FY-20 Grant Amendment #002 - FAIN:OT01-20-GO-00001 -
         Funding for July, 2020
         Date: June 29, 2020 at 1:07:55 PM EDT
         To: Heidi Pilloud <heidi@opentech.fund>, Nat Kretchun <nat@opentech.fund>
         Cc: Grant Turner <GTurner@usagm.gov>, John Barkhamer
         <JBarkhamer@usagm.gov>, Thomas Layou <TLayou@usagm.gov>, Lillian Cheng
         <LCheng@usagm.gov>, David Kligerman <dkligerman@usagm.gov>, Marcus
         Murchison <mmurchison@usagm.gov>

         Good afternoon Heidi,

         Please find attached, a revised Amendment #002 to the OTF FY20 Grant
         Agreement between the USAGM and OTF, which provides operational funds
         for July 1, 2020, as approved in the FY2020 Internet Freedom Spend Plan
         Submission to Congress pursuant to the FY-2020 Appropriations Bill  P.L.
         116-94. The Financial Assistance Identification Number (FAIN) for this Grant
         Award is OT01-20-GO-00001. At this time, USAGM intends to approve the
         submitted financial plan for the period of July 1 - 31, 2020 only in the amount
         of $1,619,926.

         As a part of this request, can you provide a detailed explanation of the
         impacts of the transfer of RFAs contracts onto your books? If you anticipate
         a problem, can you provide a list of payments that are scheduled to be paid
         during the period of July  September, 2020?

         Please provide a signed version of this Grant Amendment and your entitys
         July 2020 funding request in the amount of $1, 619,926 in order to expedite
         the payment process. We will provide a copy of the bilaterally signed version
         of this agreement and the approved financial plan once all necessary
         signatures have been obtained.

         If you have any questions, please let me know.
                                                        2
                                              Def. App. 394
              Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 3 of 76


        Thanks,
        Virginia

        Virginia C. Boateng
        Budget Analyst
        U.S. Agency for Global Media (USAGM)
        Office of the Chief Financial Officer
        Budget Division
        (202) 203-4644
        vboateng@usagm.gov




--
Lauren Turner
General Counsel
Open Technology Fund
lauren@opentech.fund
Ph/Signal: +1 202.492.0652



CONFIDENTIAL COMMUNICATION

This e-mail message is intended only for the use of the addressee and

may contain information that is privileged and confidential. Any

unauthorized dissemination, distribution, or copying is strictly prohibited.




                                                     3
                                            Def. App. 395
        Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 4 of 76




                                GRANT AGREEMENT
                                   BETWEEN THE
                        U.S. AGENCY FOR GLOBAL MEDIA AND
                              OPEN TECHNOLOGY FUND

                                  FAIN: OT01-20-GO-00001


GRANT FUNDS TABLE

                  FY 2020         Previous                                        Currency
                                                 Current       New Award
                 PROGRAM           Award                                          gain/(loss)
                                                 Award           Total
                   PLAN            Total                                       (Informational)
      Open
    Technology   $19,825,000     $8,777,872     $1,619,926     $10,397,798      Non-Reported
      Fund 1
     Internet
                      N/A         $600,000          $0          $600,000 2      Non-Reported
     Freedom
     TOTAL
                 $19,825,000     $9,377,872     $1,619,926     $10,997,798      Non-Reported
    FUNDING

This Agreement constitutes Amendment number two (002) (the “Amendment”) to the Fiscal Year
(“FY”) 2020 Grant Agreement between the U.S. AGENCY FOR GLOBAL MEDIA (“USAGM”)
and OPEN TECHNOLOGY FUND (“Non-Federal Entity”) signed in January 2020 (the “Grant
Agreement”). USAGM hereby grants an additional amount of $1,619,926 of no-year funds to
OPEN TECHNOLOGY FUND, up to $1,138,441 shall be used to support Internet freedom
projects. The remainder shall be used to fund OTF salaries and operations.

With the additional amounts granted under this agreement, the total amount USAGM has granted
to the NFE for FY 2020 is $10,997,798 of which, $600,000 of the no-year funds are provided by
the Consolidated Appropriations Act of 2019 (Div. F, P.L. 116-6); and, $10,397,798 (up to
$9,231,225 shall be used to support Internet freedom projects. The remainder shall be used to fund
OTF salaries and operations.) of the no-year funds are provided by the Further Consolidated
Appropriations Act, 2020, P.L. 116-94.


Except as otherwise expressly provided herein, the other provisions of the FY 2020 Grant
Agreement shall remain in full force and effect.




1FY 2020 Internet Freedom Spend Plan Submission to Congress dated April 3, 2020 was
approved April 23, 2020.
2$600,000 of the no-year funds were provided by the Consolidated Appropriations Act of 2019
(Div. F, P.L. 116-6).
                                   FY 20 GRANT AGREEMENT | Amendment Number 001 – FAIN: OT01-20-GO-00001




                                      Def. App. 396
       Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 5 of 76




OPEN TECHNOLOGY FUND                              U.S. AGENCY FOR GLOBAL MEDIA




BY                                                BY
Heidi
    ii Pilloud
       Pilloud                                    Michael Pack
Treasurer and Chief Financial Officer             Chief Executive Officer



DATE 6 July 2020                                  DATE




                                  FY 20 GRANT AGREEMENT | Amendment Number 001 – FAIN: OT01-20-GO-00001
                                        Def. App. 397
            Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 6 of 76
             OPEN
(
.)           TECHNOLOGY
             FUND
                                                                             2101 L St. NW, Suite 300
                                                                          Washington , D.C. 20037 USA




    6 July 2020
    Mr. Grant Turner
    Chief Financial Officer
    U.S. Agency for Global Media (USAGM)
    330 Independence Ave. SW
    Suite #3360
    Washington, DC 20037

    Re: Funding Request FY2020 - July 1 through July 31, 2020

    Dear Grant:

    In accordance with OTF's Financial Plan for FY 2020, covering the period October 1, 2019 through
    September 30, 2020, OTF is requesting Internet Freedom funds of $1,619,926 for the month beginning
    July 1, 2020 through July 31 , 2020.

    We are at this time requesting $1,619,926 to be wired to our a c c o u n t ~ at SunTrust
    Bank (ABA number #061000104).

    If you have any questions, please contact me at (202) 471-0420 or heidi@opentech.fund.



    Sincerely,




    Heidi C. Pilloud
    Chief Financial Officer




                                            Def. App. 398
                                             Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 7 of 76


Open Technology Fund - Cash on Hand Analysis
Current Obligations as of 1 July 2020

                                         Month              Jun-20               Jul-20             Aug-20              Sep-20              Oct-20              Nov-20            Dec-20
       Est. operating costs accrued per month       $    80,000.00      $ 200,000.00        $ 200,000.00        $ 200,000.00        $ 200,000.00        $ 200,000.00       $   200,000.00
       FY20 Contract work accrued to be paid        $ 966,433.20        $ 635,757.77        $ 635,757.77        $ 615,264.43        $ 546,645.93        $ 503,570.93       $   204,410.93
   Pre-FY20 Contract work accrued to be paid        $ 908,745.84        $ 948,771.34        $ 761,377.92        $ 598,956.58        $ 394,929.14        $ 300,568.15       $   300,568.15
               Total costs accrued for month        $ 1,955, 179.04     $ 1,784,529.11      $ 1,597, 135.69     $ 1,414,221.01      $ 1,141,575.08      $ 1,004, 139.09    $   704,979.09

                         Starting cash on hand         7,923,474.88       5,968,295.84        4,183,766.73        2,586,631.04         1,172,410.03           30,834.95        (973,304.14)
                         minus: costs to be paid    $ (1,955,179.04)    $ (1,784,529.11)    $ (1,597,135.69)    $ (1,414,221.01)    $ (1,141,575.08)    $ (1,004,139.09)   $ (704,979.09)
                          Ending cash on hand          5,968,295.84       4,183,766.73        2,586,631.04         1,172,410.03           30,834.95         (973,304.14)   (1,678,283.23)

1. Figures for June 2020 display amounts accrued as of June 30 but not yet paid (estimate until books close on 7/20).
2. This table details the projected bum rate per each month for current OTF obligations, inclusive of obligations inherited from RFA as of 1 June 2020.
3. This table assumes that there will be no additional contract obligations outside of current obligations; i.e., OTF's operating mission will cease other than to
monitor and eventually close out current obligations.
4. This table assumes a straight-line implementation of contracts by value and timely invoicing; actual timing of work and invoice submission may vary.


Cash vs Obligations and Operating Costs through 30 Sep 20
                       Current cash balance    7,923,474.88
            FY20 unpaid contract obligations  (4,649,496.55) A
        Pre-FY20 unpaid contract obligations  (6,593,489.79) B
             Remaining FY20 operating costs     (680,000.00) C
                        SURPLUS/(DEFICIT)     (3,999,511.46)

A) This balances includes both liquidated balances not yet paid and unliquidated obligations.
B) This balance is all unliquidated obligations reported per the RFA auditor's report, minus payments already processed by OTF after 31 May 2020.
C) This balance estimates operating costs through 30 September 2020; in order to continue monitoring, payments, and eventual close-out of current
contracts, operating costs will need to be funded through December 2021.




                                                                                  Def. App. 399
       Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 8 of 76
USCA Case #20-5195           Document #1852624               Filed: 07/21/2020     Page 1 of 2




                 ~nitrh ~tatrs Qlourt of J\pprals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 20-5195                                                   September Term, 2019
                                                                          1:20-cv-01710-BAH

                                                         Filed On: July 21, 2020

Open Technology Fund, et al.,

              Appellants

       V.

Michael Pack, in his official capacity as Chief
Executive Officer and Director of the U.S.
Agency for Global Media,

              Appellee



       BEFORE:        Tatel, Griffith, and Millett, Circuit Judges

                                          ORDER

       Upon consideration of the emergency motion for injunction pending appeal, the
opposition thereto, the reply, and appellants' Rule 28U) letter, it is

       ORDERED that the motion for injunction pending appeal be granted. The
government is hereby enjoined from taking any action to remove or replace any officers or
directors of the Open Technology Fund ("OTF") during the pendency of this expedited
appeal. The officers and directors of OTF that were in those roles prior to the government's
actions on June 17, 2020, shall continue in their normal course throughout the pendency of
this appeal.

       Appellants have satisfied the stringent requirements for an injunction pending
appeal. See Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); D.C. Circuit
Handbook of Practice and Internal Procedures 33 (2019).

       Initially, appellants have demonstrated a likelihood of success on the merits. At this
juncture, it appears likely that the district court correctly concluded that 22 U.S.C. § 6209(d)
does not grant the Chief Executive Officer of the United States Agency for Global Media,
Michael Pack, with the authority to remove and replace members of OTF's board. OTF is
not a broadcaster, is not mentioned in§ 6209(d), and is not sufficiently similar to the




                                      Def. App. 400
        Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 9 of 76
USCA Case #20-5195            Document #1852624               Filed: 07/21/2020        Page 2 of 2




                  ~nitrb: ~tatrs Qlourt of J\pprals
                               FOR THE DISTRICT OF COLUMBIA CIRCUIT


No. 20-5195                                                     September Term, 2019

broadcast entities expressly listed in § 6209( d) to fit within the statutory text. As for the
government's argument that the bylaws authorize such intervention by Mr. Pack, they
appear at this juncture only to reference the exercise of statutory authority, which does not
seem to include control of OTF's board or operations.

        Appellants have also demonstrated irreparable harm because the government's
actions have jeopardized OTF's relationships with its partner organizations, leading its
partner organizations to fear for their safety. Cf. Bellsouth Telecomm., Inc. v. MCIMetro
Access Transmission Servs., LLC, 425 F.3d 964, 970 (11th Cir. 2005) ("[L]oss of
customers and goodwill is an irreparable injury.") (internal citation omitted); Promatek
Indus., Ltd. v. Eguitrac Corp., 300 F.3d 808, 813 (7th Cir. 2002) (loss of goodwill is
irreparable harm). Further, absent an injunction during the appellate process, OTF faces
an increasing risk that its decision-making will be taken over by the government, that it will
suffer reputational harm, and that it will lose the ability to effectively operate in light of the
two dueling boards that presently exist.

        Finally, the balance of the equities and the public interest weigh in favor of an
injunction. The government has asserted no irreparable harm or injury to the public interest
beyond the claimed right to exercise the very powers that are at the heart of this litigation
and for which appellants have shown a likelihood of success on appeal.
And an injunction pending appeal will be relatively short-lived because of the
highly expedited schedule for this appeal.

                                           Per Curiam


                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:    /s/
                                                             Lynda M. Flippin
                                                             Deputy Clerk




                                              Page2



                                       Def. App. 401
                Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 10 of 76




From:                               Fermaint Rios <FRios@usagm.gov>
Sent:                               Friday, July 31, 2020 9:29 PM
To:                                 Natalie Ellis; J.R. Hill
Subject:                            Proposed Reinstatement of USAGM's Blanket Ordering Agreement (BOA) for Internet
                                    Freedom Tools - BBG50-G-15-0006

Importance:                         High


Good evening,

The purpose of this notice is to advise you of the USAGMs intention to reinstate your Blanket Ordering Agreement
(BOA) with the USAGM for internet freedom tools that were formerly administered and maintained by the agencys
Office of Internet Freedom (OIF) under contract number BBG50-G-15-0006.

If you concur with the reinstatement of your previous blanket ordering agreement, under its original terms, except as
modified by the open season held in 2018, please respond in the affirmative by replying to contracting officer J.R. Hill
at chill@usagm.gov and Ms. Natalie Ellis at nellis@usagm.gov no later than 12PM on Tuesday, August 4, 2020. Upon
receiving your affirmative response, the agency will issue a unilateral modification to the previous BOA to reinstate it. If
you do not respond to this notice, the USAGM will not reinstate your agreement.

General BOA Information and Upcoming Solicitations
The Internet Censorship Circumvention Tools Blanket Ordering Agreement was awarded as a multiple-award/multiple
task-area agreement. The agency intends to hold competitive procurements for the issuance of new task orders shortly
after reinstating each vendors BOA. The agency anticipates issuing a streamlined solicitation for Task Area 1 and Task
Area 2 within a week of reinstating the BOAs.

The streamlined solicitation for Task Area 1 will consists of work related to desktop and mobile client-based proxy
software and software development kit (SDK). Vendors will be invited to bid on one, two or all three areas within Task
Area 1. The agency anticipates making two awards each for mobile and desktop, and a single award for SDK, but
reserves its right to make more awards. At this time, the agency anticipates making a single award under Task Area 2,
but reserves its right to make multiple awards.

After awarding the first set of task orders, the agency anticipates issuing a streamlined solicitation for Task Area 5 prior
to the end of this fiscal year. However, the exact date for issuance of task order solicitations is not guaranteed and may
occur later in the year.

As of this date, the agency has not definitized work for Task Area 4 and has no plans to issue work under Task Area 3.

Scope and Purpose of Original BOA
The overall purpose of the BOA and the general nature of the work for task orders awarded under the BOA is to obtain
Internet censorship circumvention tools and services. The primary supplies and services required under this contract
relate to state-of-the art, specialized information technology (IT) software and systems for circumventing Internet
censorship by foreign governments, and require active, ongoing maintenance and support throughout the term of the
Task Orders by the Contractor to ensure required service levels.

Description of Task Areas 1, 2, 4 and 5

Task Area 1 - Circumvention Client Software

                                                              1
                                                   Def. App. 402
                Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 11 of 76
Contractors will be required to provide a system to circumvent Internet censorship imposed by foreign governments and
Internet Service Providers (ISPs) using client software technology, which, at a minimum, transparently proxies HyperText
Transfer Protocol (HTTP) traffic, and may, based on individual Task Order requirements, implement transparent proxy
services for additional protocol traffic, up to and including full Virtual Private Network (VPN) service. This system will be
required to work on operating systems as specified in each individual Task Order, which may include various desktop
and mobile computing devices. This system must allow Internet users in target countries to use this client software
package to circumvent the censorship of the Internet within their country.

Task Area 2 - Clientless Web Proxies
Contractors will be required to provide a network of web proxies which may be accessed by any web browser which
supports Secure Hypertext Transfer Protocol (HTTPS) and which can be distributed by BBG broadcasters. This system
must allow Internet users in target countries to circumvent the censorship of the Internet within their country by
accessing web proxies operated by the Contractor which are distributed globally and use a diverse set of domain names
and dynamic IP addresses which cannot easily be discovered, enumerated, and blocked. The proxy sites will need to be
changed regularly, based on the specifics of site blockages in the target countries.

Task Area 3  Reserved
There is no plan to award work under Task Area 3 at this time.

Task Area 4 - Electronic Mail Newsletter Distribution
Contractors will be required to distribute an electronic mail (email) newsletter provided by BBG broadcasters to a list of
electronic mail addresses provided by the broadcasters, and validated by the Contractor, on a schedule as specified in
the Task Order. Contractors will be required to evade attempts by foreign governments to censor these newsletters by
a variety of techniques.

Task Area 5 - Censorship Circumvention Technical Expertise and Support
Contractors will be required to provide technical expertise in Internet censorship circumvention to further the BBG's
other Internet anti-censorship initiatives. This may consist of producing technical documentation and reports on the
current state of Internet censorship in target countries; providing computer programming and software engineering for
BBG's internal software products, open source software, or other Contractor's software; or setup, maintenance, and
operation of computer systems and network devices.

Important Notice: The agency is conducting this procurement action under its statutory authority to conduct
procurements without regard to any other provision of law relating to such procurements [See 22 U.S.C. 6204(a)(10)].
Where Congress has authorized a government entity to acquire goods or services notwithstanding any other provision
of law, those transactions, by their nature, are not subject to the Federal Acquisition Regulations (FAR), or to other
procurement-related laws, such as the Competition in Contracting Act (CICA) [See 10 U.S.C. 2304,  except in the case
of procurement procedures otherwise expressly authorized by statute ]. Because competition requirements under
CICA do not apply to this reinstated procurement, GAO will not have jurisdiction over protests related to any task order
awarded under the reinstated BOA. All protests must be submitted directly to the contracting officer.

Please submit all inquiries to both J.R Hill and Ms. Natalie Ellis and remember to confirm your concurrence with
reinstating your BOA no later than 12PM on Tuesday, August 4, 2020.

The USAGM and the Office of Contracts looks forward to working with you.

Sincerely,

Fermaint Rios
Director, Office of Contracts
Office: (202) 382-7860
Mobile: (202) 705-0649

                                                              2
                                                   Def. App. 403
                    Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 12 of 76
U.S. Agency for Global Media | Broadcasting Board of Governors
330 Independence Ave. SW | Washington, DC 20237
http://usagm.gov


VA




                                                                       3
                                                                 Def. App. 404
I
                           Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 13 of 76
                                                                      Document Number: 951700-20-G-0161 Contract Number: 951700-20-G-D161 Page 1 of 12

               SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS                                                        1 REQUISITION NUMBER
                                                                                                                      1105-20..10-00002
                  OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24 & 30
     2 CONTRACT NO                                     3 AWARO/EFFECTIVE CATE 4 OROER NUMBER                          5 SOLICITATION NUMBER                               6. SOLICITATION ISSUE
     951700..20-G.OTBl                                 08/0412020                                                                                                         CATE


             7 FOR SOLICITATION                        a NAME                                                         b TELEPHONE NUMBER (No eolloct calls)               8. OFFER DI.IE CATE I LOCAL
             INFORMATION CALL                          See Text                                                                                                           TIME


     9 ISSUEOBY                                                        CODE      1951700       lO. THE ACOUISm ON IS      0    UNRESTRICTED OR            •         SETASIDE                 ~ FOR
      Un~od Stales Agency for Global Modia
      Office 01 Conlracts
                                                                                              •     SMALL BUSINESS        •    YOtt~t:OWAC..LIIUSl!t!HMCSI•
                                                                                                                               l!LJQIIILt UNDe,i 'h4t 'M:llli!~[O
      330 C Street SW
      Room4360                                                                                •     HUBZONE SMALL
                                                                                                                          •
                                                                                                                               IMAU. IU~lrfl(U PJIICX1'1:AM          NAICS

      Washington. DC 20237
                                                                                              •     BUSINESS
                                                                                                    SERVICE-ll1SA8Letl
                                                                                                    I/ET£RAN-OV,WED
                                                                                                    SMAU. BUSINESS        •
                                                                                                                               EDWOSB

                                                                                                                               S(A)
                                                                                                                                                                     SIZE STANDARD·


     11 DELIVERY FOR FOB DESTINATrON                   12 DISCOUNT TERMS

                                                                                               •
                                                                                                                                             13b RATING



                                                                                                                                         •
     UNLESS BLOCK IS MARKED                             ODays 000 %

    •     SEE
          SCHEDULE
                                                        OOays. ooo ,i,
                                                        ODays 000 %
                                                        OCays O 00 'Ill
                                                                                                     13a. TH,s CONTRACT IS
                                                                                                     RATEO ORDER UNDER OPAS
                                                                                                     (15CFR 7001                         l      ETHOD OF SLJTATION
                                                                                                                                                 RFC          IFB                    •       RFP
     15. DELIVER TO
     Barona Kosuo
                                                                       CODE      I ER-MJ      16 ADMINISTERED BY
                                                                                               United States Agency lor Global Media
                                                                                                                                                                      CODE       I CON
     BBG Office of Engineering and Technical Services                                          Office Of ContraCIS
     330 Independence Ave SW                                                                   330 C SlPeet SW
     Room 4072

    17a. CONTRACTOR/
                     -- -----
                            CODE 999021310I                       I   FACILITY   I 001
                                                                                               Room4360
                                                                                                           -----·
                                                                                              18a PAYMENT I/I/ILL BE MACE BY                                          CODE       I ER,MJ
          OFFEROR                                                      CODE                    Barona Koslro
     PSIPHON, INC                                                                              BBG Office of Engineering and Technical Services
     4578 YOUGE STREET. SUITE 603                                                              330 Independence Ave SW
     TORONTO. ONTARIO, M2N 6N4                                                                 Roorn4072
     TORONTO. ONTARIO, ON M2N 6N4                                                              W3Shington, DC 20237

                                                                                               .
    Telephone No

    .•    17b. CHECK IF REMITTANCE IS D FFERENT ANO PUT SUCH ADDRESS IN
          OFFER
                                                                                              18b SUBMIT INVOICES TO ADDRESS SHO'M>I IN BLOCK 18a UNLESS BLOCK BELOW IS
                                                                                                   CHECKED            n   SEE AOOENDUM
     ,
         1a. rratN6.                             211   SCHEIHE OF SUPP,UE8/SERVICES                      ~QllNolTITY          122. UNIT·'           2;!. ~IT,PRICE                   24.MIOUNT
                                I
    II ,___     ,.
                        --··
                                SeeUnes
                                              <L\'_~-'l'-"fi--'~"',._,,l                                                    , ,_                                      .          -       -    -      .l



     "' ;.ccOUNTiNG AND APPROPRIATION DATA                                                                                               26. TOTAL AWARD AMOUNT [For Govt. U$e Only)
     ~     X0208-UOS0-1105-10S0..2589·2020
                                                                                                                                         SO.OD

    •0   27a. SOLICITATION INCORPORATES BY REFERENCE FAR 52.212•1, 52 212-4. FAR 52.212·3 AND 52.212-5 ARE ATTACHED ADDENDA
         27b. CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52 212-4 FAR 52212-5 IS ATTACHED AOOENDA                                       •• •0  ARE
                                                                                                                                                          ARE
                                                                                                                                                                       ARE NOT ATTACHED
                                                                                                                                                                       ARE NOT ATTACHED

    EI ISSUING
       28 CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT AND RETURN 1 COPIES TO
               OFFICE. CONTRACTOR AGREES TO FURN':SH ANO DELIVER ALL ltEMS SET FORTH
                                                                                                         •    29 AWARD OF CONTRACT· REF             ~--.,,,....=-.,,...,'"=---=
                                                                                                              DATED _ _ _ _ _ _ YOUR OFFER ON SOUCITATON (BLOCK 5)
                                                                                                                                                                    OFFER

         OR OTHERV\IISE OENTIFIED ABOVE AND ON ANY ADDITIONAL SHEETS SUBJECT TO THE                           INCLUDING ANY ADDITIONS OR CHANGES Wi CH ARE SET FORTH HEREIN.
         TERMS ANO CONDITIONS SPECIFIED                                                                       IS ACCEPTED AS TO ITEMS


                                                                                              3ta. UN TED STATES OF AMERICA (SIGNATURE OF CONTRACTING OFFICERI




                                                                                                                                                                                 3t c. DATE SIGNED
         Mlehael Hull. Preslelen1, Pstphon Inc                                                                                                                                   08104/2020
                                                                              04/08/2020
    AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                           STANDARD FORM 1449 (REV. 0212012)
    PREVIOUS EDITION IS NOT USABLE                                                                                                                            Pltscribed by GSA· FAR (48 CFR) 53 212




                                                                                         Def. App. 405
I
                      Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 14 of 76
                                             Document Number: 951700·20-G-0161 Contract Number: 951700-20-G-0161 Page 2 of 12

           19                                 20.                                21.           22             23                  24.
        ITEM NO                  SCHEDULE OF SUPPLIES/SERVICES                QUANTITY        UNIT        UNIT PRICE            AMOUNT




                                                                                                                                             .


                                                         .




                                                                          .

    32a. QUANTITY IN COLUMN 21 HAS BEEN

    •    RECEIVED     •   INSPECTED   •   ACCEPTED, AND CONFORMS TO THE CONTRACT. EXCEPT AS NOTED: _ _ _ _ _ _ _ _ _ _ __


    32b SIGNATURE OF AUTHORIZED GOVERNMENT              32c. DATE         32d PRINTED NAME ANO TITLE OF AUTHORIZED GOVERNMENT
    REPRESENTATl,VE                                                       REPRESENTATIVE




    ·32e MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE          321 TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT
                                                                          REPRESENTATIVE

                                                                          32g E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE


    33 SHIP NUMBER            34. VOUCHER NUMBER    35 AMOUNT VERIFIED    36 PAYMENT                                      37 CHECK NUMBER


        I PARTIAL I IFINAL
                                                    CORRECT FOR
                                                                         OcoMPLETE        •   PARTIAL      •   FINAL

    38 SIR ACCOUNT NUMBER 39. SIR VOUCHER NUMBER 40. PAID BY

    41a I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT    42• RECEIVED BY (PtintJ
    41b SIGNATURE ANO TITLE OF CERTIFYING OFFICER 41c. DATE
                                                                    42b. RECEI VED AT (location)

                                                                    42c. DATE REC'D (YYIMM/0D}       142d TOTAL CONTAINERS


                                                                                                          STANDARD FORM 1449 IREV. 02/20121 BACK




                                                             Def. App. 406
    Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 15 of 76
                                                 Document Number. 951T0C,..2.0-G-0161 Contnct Number: 951700-20-G-0161 Pag• 3 of 12




     PncrmHon                                                                                                                                                                                    Pap Number
     Conlinuailion Sheet..................................................................................................................................
2
       S2.20-4-2 l Basic Safeguarding of Co,•ered Cofltmtor Informatwfl Systems (June 2016) ........................4
       S'.?.209-10 Prohibition on CO!llf3·cdng whh Inverted Domestic Cof'J)Otations (Nov 2015) ........................4
       52.232• I Payments (Apr 19'84)..........ri••• ..•••.............................................. ......... ....................................... 4
       52.232-1 8 Avaibbility Of Fun.els (Apr 1984)............................................................................................4
       5:2.232-39 Unenfor«a.bUity of Uruiuthorized Obligations (Jun 20 I3)......................................................4
       52 .232-40 Providing A~leraied Payments to Small Business Subooritraaors ,(Oec 10 13 ).............,.......4
       52.23-3-1 Disputes (May 2014)....H••········.................................................................................................. 4
       52,249--14 Excusable Delays (Apr l 984)...................................................................................................4
       52.212-4 Contrac• Tenns artd Conditions-Commm:i,al Items (Oct 2018).........~ ..................................... 4
        1952.232-91 Electronic Invoicing and PaymCflt Requjrcmcmts - Invoke Paymeflt Pl11tfom1 (IPP) (April
       20 16) .,r, .tr, +r••~•• r••.-••• r••• tr•••••••••••'•,,••,••• r•• •u n.o •• •n.o •• •• ••·•••.o ••.o •• •••.o o. ••.o . ........~••••+- ;o.••+t~••+t • l.,.r•+•••~ r••r•...-r•••• ••r•..-•• ••, rn ••, •• •• 4
                                                                                     I                                    • .o.o                                                                                t •



        S2.2 I 2-5 Contract Te,ms and Conditions Required lo Implement Statutes or Executive Orders--
       Commen:ial l1ems {JuR 2020)........................................._....._.~............................................................... s
3    Documents, Exhibi1s, or Anachmcnls......................................_.,................................................................ . lO
        1000 Seo-pc of BOA .........................................................._.................................................... ,....,........... I I




                                                                           Def. App. 407
                       Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 16 of 76
                                                                                    Document Number: 951700-20-G-0161 Contract Number: 951700-20-G-0161 Page 4 of 12



Section I - Continuation Sheet
  ~              f              -...-   ,-.co, -   ..    .


                                               SUpplles or SeNices
                                                                                      --.   ~--     ' I1-~ .• ·                  --,.-   ~
                                                                                                                                              -~                 -         =-     ,_                      --- ·-
     Number Ir,                                                                                                 ~                        Unit                 Unlt,Prk:e                 Total (1lnc, disc.,
 ~
             -                                                 Tu -   -   -.                          -                      I                       •-                                   tax. artct fus)        j
       1             Services                                                                                         0.00000(               LT                        $0.000(                             SO.DO

                     Period of Perfonnance: 08/04/2020 - 08/03/2025

                     Description: BASIC ORDERING AGREEMENT FOR CIRCUMVENTION CLIENT SOFTWARE IN ACCORDANCE WITH STATEMENT
                     OF WORK

                     Reference Line: 11O5-2O-IQ-OOOO2 - 1
                     CLIN Funding:
                     1. (2O20-XO2O6-UOS0-11O5-1D5O-2589-2O2O): SO.OD
                                                                                                                                  -               ----                                ~,,..
                                                                                                     CUN F.uridfng:                                        Cost:
                                        -                                               ~
                                                                                                    -- -                         -                                              . -                        ~   -··
                                                                                      Base Totals:                                                        C                                                     C

                                                                Exercised Options Totals:                                                                 C                                                     (


                                                             Unexerclsed Options Totals:                                                                  C                                                     C

                                                                  Base and Options Totals:                                                                C                                                     (
        .                - l                  = 'V       -                                              '         -
            CLIN           l Mlrikri\lm Qual'!tit.Y
                                        ---                                         ~Amount
                                                                                      ...             ~
                                                                                                           i   MalmiJm Qual)t!ty      I Mmnum Mfounl
             1                                                                                      SO.OD                                                 SO.DC
                                                                               ..
PERIOD OF PERFORMANCE
ITEM                 START                                                      E,ND
I                    08/04/2020                                                 08/03/2025


Section 2 - Contract Clauses
Clause                                                  Title                                                                                        Fill-ins
152 204-21                                              Basic Safeguarding or Covered Contractor Information Systems (June 2016)

152 209-IO                                              Prohtbttion on Contracting with lnvencd Dom1:5t:c Corporations ( Nov 10 IS)

52 232-1                                                Payments (Apr 1984)

52 232-18                                           ~ v111lab1hty or Funds (Apr             1984J

52 232-39                                               Unenforccab1lity of Unauthorized Obligallol'I$ {Jun 2013)

:S2 232-40                                              Providing Accelerated Payments to Smnll Business Subcontrat tors (Dec

                                                    1201.l)

52.233-1                                                Disputes (May 2014)

~2249-14                                                ExcUSllble Delays (Apr 1984)

D2212-4                                             ::=ontract Tc:rms and Conditions•Commercuil Items (Oct 2018)



1952.232-91 Electronic Invoicing and Payment Requirements - Invoice Payment Platform (IPP) (April 2016)




                                                                                                  Def. App. 408
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 17 of 76
                                         Document Number: 951700-20-G-0161 Contract Number: 951700-20-G-0161 Page 5 of 12

Payment requests for all new awards must be submitted electronically through the U.S. Department of the Treasury's Invoice Payment
Program (IPP).
"Payment request" means any request for contract financing payment or invoice payment by the Contractor. To constitute a proper
invoice, the payment request must comply with the requirements identified in FAR 32.905(b), "Payment documentation and process"
and the applicable Prompt Payment clause included in this contract. The IPP website address is:https://www.ipp.gov.
Under this contract, the following documents are required to be submitted as an attachment to the IPP invoice (CO to edit and include
the documentation required under this contract):




The Contractor must follow the instructions on the attached Electronic Invoicing Advisory to enroll, access and use IPP for submitting
requests for payment.
If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for payment, the Contractor must submit
a waiver request in writing to the contracting officer.

                                                   (End of Clause)


52.212-5 Contract.Tenns and Conditions Required to Implement Statutes or Executive Orders-Commercial Items (Jun 2020)

(a) The Contractor shall comply with the following Federal Acquisition Regulation (FAR) clauses, which are incorporated in this
contract by ·reference, to implement provisions of law or Executive orders applicable to acquisitions Qf commercial items:

(I) 52.203-19, Prohibition on Requiring Certain Internal Confidentiality Agreements or Statements (Jan 2017) (section 743 of
Division E, Title VII, of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235) and its successor
provisions in subsequent appropriations acts (and as extended in continuing resolutions)).

(2) 52.204-23, Prohibition on Contracting for Hardware, Software, and Services Developed or Provided by Kaspersky Lab and Other
Covered Entities (Jul 2018) (Section 1634 of Pub. L. 115-91).

(3) 52.204-25, Prohibition on Contracting for Certain Telecommunications and Video Surveillance Services or Equipment. (Aug
2019) (Section 889(a)( I)(A) of Pub. L. 115-232).

(4) 52.209-10, Prohibition on Contracting with Inverted Domestic Corporations (Nov 2015).

(5) 52.233-3, Protest After Award (Aug 1996) (31 U.S.C. 3553).

(6) 52.233-4, Applicable Law for Breach of Contract Claim (Oct 2004)(Public Laws 108-77 and 108-78 ( 19 U.S.C. 3805 note)).

(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that the Contracting Officer has indicated as being
incorporated in this contract by reference to implement provisions of law or Executive orders applicable to acquisitions of commercial
items:

[Comracting Officer check as appropriate.}

_ ( 1) 52.203-6, Restrictions on Subcontractor Sales to the Government (Jun 2020), with Alternate I (Oct 1995) (41 U.S.C. 4704 and
JO u.s.c. 2402).

_ (2) 52.203-13, Contractor Code ofBusiness Ethics and Conduct (Jun 2020) (41 U.S.C. 3509)).

X (3) 52.203-15, Whistleblower Protections under the American Recovery and Reinvestment Act of2009 (June 2010) (Section 1553
of Pub. L. 111-5). (Applies to contracts funded by the American Recovery and Reinvestment Act of2009.)

·X (4) 52.204-10, Reporting.Executive Compensation and First-Tier Subcontract Awards (Jun 2020) (Pub. L. I 09-282) (31 U.S.C.
6101 pole).

_ (5) [Reserved].



                                                      Def. App. 409
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 18 of 76
                                         Document Number: 951700-20-G-0161 Contract Number: 951700-20-G-0161 Page 6 of 12


_ (6) 52.204-14, Service Contract Reporting Requirements (Oct 2016) (Pub. L. 111-117, section 743 of Div. C).

_ (7) 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery Contracts (Oct 2016) (Pub. L. 11 1-117, section
743 of Div. C).

_ (8) 52.209-6, Protecting the Government's Interest When Subcontracting with Contractors Debarred, Suspended, or Proposed for
Debarment. (Jun 2020) (31 U.S.C. 6101 note).

_ (9) 52.209-9, Updates of Publicly Available lnfonnation Regarding Responsibility Matters (Oct 2018) (41 U.S.C. 2313).

_ ( JO) [Reserved].

_ ( 11 )(i) 52.219-3, Notice of HUBZone Set-Aside or Sole-Source Award (Mar 2020) ( 15 U.S.C. 657a).

_ (ii) Alternate I (Mar 2020) of 52.219-3.

_ ( I 2)(i) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business Concerns (Mar 2020) (if the ofTeror elects to
waive the preference, it shall so indicate in its offer) ( 15 U.S.C. 657a).

_ (ii) A_lternate I (Mar 2020) of 52.219-4.

_ ( I 3) [Reserved]

_ ( 14)(i) 52.219-6, Notice of Total Small Business Set-Aside (Mar 2020) ( 15 U.S.C. 644).

_ (ii) Altemaie I (Mar 2020).

_ ( 15)(i) 52.219-7, Notice of Partial Small Business Set-Aside (Mar 2020) (15 U.S.C. 644).

_ (ii) Alternate I (Mar 2020) of 52.219-7.

_ ( 16) 52.219-8, Utilization of Small Business Concerns (Oct 2018)( 15 U.S.C. 637(d)(2) and (3)).

_ ( 17)(i) 52.219-9, Small Business Subcontracting Plan (Jun 2020) ( 15 U.S.C. 637(d)(4)).

_ (ii) Alternate I (Nov 2016) of52.219-9.

_ (iii) Alternate II (Nov 2016) of52.219-9.

_ (iv) Alternate Ill (Jun 2020) of 52.219-9.

_ (v) Alternate IV (Jun 2020) of52.219-9.

_ ( 18) 52.219-13, Notice of Set-Aside of Orders (Mar 2020) ( 15 U.S.C. 644(r)).

_ ( 19) 52.2 I 9-14, Limitations on Subcontracting (Mar 2020) (15 U.S.C. 637(a)(l4)).

_ (20) 52.219-16, Liquidated Damages--Subcon-tracting Plan (Jan 1999) ( 15 U.S.C. 637(d)(4 )(F)(i)).

_ (21) 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside (Mar 2020) ( 15 U.S.C. 657t).

_ (22)(i) 52.219-28, Post Award Smalt' Business Program Rerepresentation (Mar 2020) ( 15 U.S.C. 632(a)(2)).

_ (ii) Alternate I (Mar 2020) of52.2l9-28.

_ (23) 52.219-29, Notice of Set-Aside for, or Sole Source Award to, Economically Disadvantaged Women-Owned Small Business
Concerns (Mar 2020) ( 15 U.S.C. 637(m)).




                                                      Def. App. 410
                 Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 19 of 76
                                         Document Number: 951700-20-G-0161 Contract Number: 951700-20-G-0161 Page 7 of 12

_ (24) 52.219-30, Notice of Set-Aside.for, or Sole Source Award to, Women-Owned Small Business Concerns Eligible Under'the
Women-Owned Small Business Program (Mar 2020) (15 U.S.C. 637(m)).

_ (25) 52.219-32, Orders Issued Directly Under Small Business Reserves (Mar 2020) ( 15 U.S.C. 644(r)).

_ (26) 52.219-33, Nonmanufacturer Rule (Mar 2020) ( 15 U.S.C. 637(a)( 17)).

X (27) 52.222-3, Convict Labor (June 2003) (E.O. 11755).

X (28) 52.222-19, Child Labor--Cooperation with Authorities and Remedies (Jan 2020) (E.O. 13126).

X (29) 52.222-21, Prohibition of Segregated Facilities (Apr 2015).

X (30)(i) 52.222-26, Equal Opportunity (Sept 2016) (E.O. 11246).

_ (ii) Alternate I (Feb 1999) of 52.222-26.

X (3 l)(i) 52.222-35, Equal Opportunity for Veterans (Jun 2020)(38 U.S.C. 4212).

_ (ii) Alternate I (July 2014) of 52.222-35.

X (32)(i) 52.222-36, Equal Opportunity for Workers with Disabilities (Jun 2020) (29 U.S.C. 793).

_ (ii) Alternate I (July 2014) of52.222-36.

X (33) 52.222-37, Employment Reports on Veterans (Jun 2020) (38 U.S.C. 4212).

X (34) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 20 I0) (E.O. 13496).

X (35)(i) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78 and E.O. 13627).

_ (ii) Alternate I (Mar 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O. 13627).

_ (36) 52.222-54, Employment Eligibility Verification (Oct 2015). (Executive Order 12989). (Not applicable to the acquisition of
~ommercially available off-the-shelf items or certain other types of CO_!llmercial items as prescribed in 22.1803.)

_ (37)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA-Designated Items (May 2008) (42 U.S.C. 6962(c)
(3 )(A )(ii)). (Not applicable to the acquisition of commercially available off-the-shelf items.)

_ (ii) Alternate I (May 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not applicable to the acquisition of commercially available off-
the-shel f items.)

_ (38) 52.223-11, Ozone-Depleting Substances and High Global Wanning Potential Hydrofluorocarbons (Jun 2016) (E.O. 13693).

_ (39) 52.223- 12, Maintenance, Service, Repair, or Disposal of Refrigeration Equipment and Air Conditioners (Jun 2016) (E.O.
13693).

_ (40)(i) 52.223-13, Acquisition of EPEAT®-Registered Imaging Equipment (Jun 2014) (E.O.s 13423 and 13514 ).

_ (ii) Alternate I (Oct 2015) of52.223- l3.

_ (41 )(i) 52.223-14, Acquisition of EPEAT®-Registered Televisions (Jun 2014) (E.O.s 13423 and 13514 ).

_ (ii) Alternate I (Jun 2014) of 52.223-14.

_ (42) 52.223-15, Energy Efficiency in Energy-Consuming Products (Dec 2007) (42 U.S.C. 8259b).

_ (43 )(i) 52.223-16, Acquisition of EPEAT®-Registered Personal Computer Products (Oct 20 I 5) (E.O.s 13423 and 13514 ).

_ (ii) Alternate I (Jun 2014) of52.223-16.


                                                      Def. App. 411
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 20 of 76
                                         Document Number: 951700-20-G-0161 Contract Number: 951700-20-G-0161 Page 8 of 12


X (44) 52.223-18, Encouraging Contractor Policies to Ban Text Messaging While Driving (Jun 2020) (E.O. 13513).

_ (45) 52.223-20, Aerosols (Jun 2016) (E.O. 13693).

_ (46) 52.223-21, Foams (Jun 2016) (E.O. 13693).

_ (47)(i) 52.224-3, Privacy Training (Jan 2017) (5 U.S.C. 552a).

_ (ii) Alternate I (Jan 2017) of 52.224-3.

_ (48) 52.225-1, Buy American--Supplies (May 2014)(41 U.S.C. chapter 83).

_ (49)(i) 52.225-3, Buy American--Free Trade Agreements-Israeli Trade Act (May 2014) (41 U.S.C. chapter 83, 19 U.S.C. 330 I
note, 19 U.S.C. 2112 note, 19 U.S.C. 3805 note, 19 U.S.C. 4001 note, Pub. L. 103-182, 108-77, 108-78, 108-286, 108-302, 109-53,
109- 169, I09-283, 110-138, 112-4 I, 112-42, and 112-43.

_ (ii) Alternate I (May 2014) of52.225-3.

_ (iii) Alternate II (May 2014) of52.225-3.

_ (iv) Alternate Ill (May 2014)of52.225-3.

_ (50) 52.225-5, Trade Agreements (Oct 2019) ( 19 U.S.C. 2501 , et seq., 19 U.S.C. 3301 note).

_ (51) 52.225-13, Restrictions on Certain Foreign Purchases (June 2008) (E.O.'s, proclamations, and statutes administered by the
Office of Foreign Assets Control of the Department of the Treasury).
                                             .                                                                    .
_ (52) 52.225-26, Contractors Performing Private Security Functions Outside the United States (Oct 2016) (Section 862, as amended,
of the National Defense Authorization Act for Fiscal Year 2008; IO U.S.C. 2302 Note).

_ (53) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007) (42 U.S.C. 5150).

_ (54) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Area (Nov 2007) (42 U.S.C. 5150).

_ (55) 52.229-12, Tax on Certain Foreign Procurements (Jun 2020).

_ (56) 52.232-29, Terms for Financing of Purchases of Commercial Items (Feb 2002) (41 U.S.C. 4505, IO U.S.C. 2307(f)).

_ (57) 52.232-30, Installment Payments for Commercial Items (Jan 2017) (41 U.S.C. 4505, IO U.S.C. 2307(f)).

_ (58) 52.232-33, Payment by Electronic Funds Transfer--System for Award Management (Oct 2018) (31 U.S.C. 3332).

X (59) 52.232-34, Payment by Electronic Funds Transfer-Other than System for Award Management (Jul 2013) (31 U.S.C. 3332).

_ (60) 52.232-36, Payment by Third Party (May 2014) (31 U.S.C. 3332).

_ (61) 52.239-1, Privacy or Security Safeguards (Aug 1996) (5 U.S.C. 552a).

X (62) 52.242-5, Payments to Small Business Subcontractors (Jan 2017)( 15 U.S.C. 637(d)( 13)).

_ (63)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006) (46 U.S.C. Appx. 124 l(b) and JO
u.s.c. 2631 ).
_ (ii) Alternate I (Apr 2003) of52.247-64.

_ (iii) Alternate II (Feb 2006) of 52.247-64.




                                                      Def. App. 412
                Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 21 of 76
                                          Document Number: 951700-20-G-0161 Contract Number: 951700-20-G-0161 Page 9 of 12

(c) The Coniractor shall comply with the FAR clauses in this paragraph (c), applicable to commercial services, that the Contracting
Officer has indicated as being incorporated in this contract by reference to implement provisions oflaw or Executive orders applicable
to acquisitions of commercial items:

[Contracting Officer check as appropriate]

_ (I) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S.C. chapter 67).

_ (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (May 2014) (29 U.S.C. 206 and 41 U.S.C. chapter 67).

_ (3) 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards-Price Adjustment (Multiple Year and Option
Contracts) (Aug 2018) (29 U.S.C. 206 and 41 U.S.C. chapter 67).

_ (4) 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards--Price Adjustment (May 2014) (29 U.S.C. 206 and
41 U.S.C. chapter 67).

_ (5) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or
Repair of Certain Equipment--Requirements (May 2014) (41 U.S.C. chapter 67).

_ (6) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain Services--
Requirements (May 2014) (41 U.S.C. chapter 67).

_ (7) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).

_ (8) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 2017) (E.O. 13706).

_ (9) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (Jun 2020) (42 U.S.C. 1792).

(d) Comptroller General faaminatian of Record The Contractor shall comply with the provisions of this paragraph (d) if this contract
was awarded using other than sealed bid, is in excess of the simplified acquisition threshold, as defined in FAR 2 .10 I, on the date of
award of this contract and does not contain the clause at 52.215-2, Audit and Records--Negotiation.

(I) The Comptroller General of the. United States, or an authorized representative of the Comptroller General, shall have acce:;s to and
right to examine any of the Contractor's directly pe~inent records involving transactions related to this contract.

(2) The Contractor shall make available at its offices at all reasonable times the records, materials, and other evidence for examination,
audit, or reproduction, until 3 years after final payment under this contract or for any shorter period specified in FAR subpart 4. 7,
Contractor Records Retention, of the other ciauses of this contract. If this contract is completely or partially terminated, the records
relating to the work terminated shall be made available for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or lo litigation or the settlement of claims arising under or relating to this contract shall be made
available until such appeals, litigation, or claims are finally resolved.

(3) As used in this clause, records include books, documents, accounting procedures and practices, and other data, regardless of type
and regardless of form. This does not require the Contractor to create or maintain any record that the Contractor does not maintain in
the ordinary course of business or pursuant to a provision of law.

(e)( I) Notwithstanding the requirements of the clauses in paragraphs (a), (b), (c), and (d) of this clause, the Contractor is not required
to flow down any FAR clause, other than those in this paragraph (e)(I) in a subcontract for commercial items. Unless otherwise
indicated below, the extent of the flow down shall be as required by the clause--

(i) 52.203-13, Contractor Code ofBusiness Ethics and Conduct (Jun 2020) (41 U.S.C. 3509).

(ii) 52.203-19, Prohibition on Requiring Certain Internal Confidentiality Agreements or Statements (Jan 2017) (section 743 of
Division E, Title VII, of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235) and its successor
provisions in subsequent appropriations acts (and as extended in continuing resolutions)).

(iii) 52.204-23, Prohibition on Contracting for Hardware, Software, and Services Developed or Provided by Kaspersky Lab and Other
Covered Entities (Jul 20 I 8) (Section 1634 of Pub. L. 115-91 ).




                                                        Def. App. 413
I
                   Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 22 of 76
                                              Document Number: 951700-20-G-0161 Contract Number: 951700-20-G-0161 Page 10 of 12

    (iv) 52.204-25, Prohibition on Contracting for.Certain Telecommunications and Video Surveillance Services or Equipment. (Aug
    2019) (Section 889(a)( I )(A) of Pub. L. I 15-232).

    (v) 52.219-8, Utilization of Small Business Concerns (Oct 2018) ( 15 U.S.C. 637(d)(2) and (3)), in all subcontracts that offer further
    subcontracting opportunities. If the subcontract (except subcontracts to small business concerns) exceeds the applicable threshold
    specified in FAR I 9.702(a) on the date of subcontract award, the subcontractor must include 52.219-8 in lower tier subcontracts that
    offer subcontracting opportunities.

    (vi) 52.222-21, Prohibition of Segregated Facilities (Apr 2015)

    (vii) 52.222-26, Equal Opportunity (Sept 2016) (E.O. 11246).

    (viii) 52.222-35, Equal Opportunity for Veterans (Jun 2020) (38 U.S.C. 4212).

    (ix) 52.222-36, Equal Opportunity for Workers with Disabilities (Jun 2020) (29 U.S.C. 793).

    (x) 52.222-37, Employment Reports on Veterans (Jun 2020) (38 U.S.C. 4212)

    (xi) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 2010) (E.O. 13496). Flow down
    required in accordance with paragraph (f) of FAR clause 52.222-40.

    (xii) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S.C. chapter 67).

    (xiii) (A) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78 and E.O 13627).

    (B) Alternate I (Mar 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O 13627).

    (xiv) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or
    Repair of Certain Equipment-Requirements (May 2014) (41 U.S.C. chapter 67).

    (xv) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain Services-Requirements
    ( May 2014)(41 U .S.C. chapter 67).

    (xvi) 52.222-54, Employment Eligibility Verification (Oct 2015) (E.O. 129,89).

    (xvii) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).

    (xviii) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 2017) (E.O. 13706).

    (xix)(A) 52.224-3, Privacy Training (Jan 2017) (5 U.S.C. 552a).

    (8) Alternate I (Jan 2017) of 52.224-3.

    (xx) 52.225-26, Contractors Performing Private Security Functions Outside the United States (Oct 2016) (Section 862, as amended, of
    the National Defense Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).

    (xxi) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (Jun 2020) (42 U.S.C. 1792). Flow down required in
    accordance with paragraph ( e) of FAR clause 52.226-6.

    (xxii) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006) (46 U.S.C. Appx. l241(b) and IO U.S.C.
    263 I). Flow down required in accordance with paragraph (d) of FAR clause 52.247-64.

    (2) While not required, the Contractor may include in its subcontracts for commercial items a minimal number of additional clauses
    necessary to satisfy its contractual obligations.

    (Ead of clause)




                                                          Def. App. 414
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 23 of 76
                                        Document Number: 951700-20-G-0161 Contract Number: 951700-20-G-0161 Page 11 of 12

Section 3 - Documents, Exhibits, or Attachments


, 1000 Scope ofBOA

Purpose
The purpose of this contract action is to reinstate the USAGM's Blanket Ordering Agreement (BOA) with the vendor, BO~ number
BBGS0-G-15-0006. This BOA is entered into based on your 08/03/2020 e-mail acceptance ofUSAGM's 7/31/2020 proposal to
reinstate the expired BOA for Internet freedom tools.

Terms and Conditions
In addition to the terms and clauses included herein, this BOA incorporates by reference the terms and conditions of BOA number.
BBGS0-G-15-0006, including its clauses.                                         ·

Order of Precedence
In the event ofa conflict between a contract clause or term of the original BOA and the new BOA, the terms and clauses of the new
BOA shall govem.

Ordering Period
This BOA has a 5-year ordering period that begins on 8/4/2020 and extends through 8/3/ 2025 with no optional periods of
performance.



Place of Performance
The place of performance for orders placed under this BOA will be specified at the time each order is placed, but generally will be at
the contractor's facility.

Pricing Sttucture
The pricing arrangement of orders placed under this BOA will be specified at the time the order is placed. Orders may be priced on a
firm fixed price basis, time-and-materials basis, or on a labor hour basis.

Scope and Purpose of Blanket Ordering Agreement
The overall purpose of the BOA and the general nature of the work for task orders awarded under the BOA is to obtain Internet
censorship circumvention tools and services. The primary supplies and services required under this contract relate to state-of-the art,
specialized information technology (IT) software and systems for circumventing Internet censorship by foreign governments, and
require active, ongoing maintenance and support throughout the term of the Task Orders by the Contractor to ensure required service
levels.

 Description of Task Areas

Task Area I - Circumvention Client Software
When awarded a task order under this Task Area, the Contractor shall provide a system to circumvent Internet censorship imposed
by foreign governments and Internet Service Providers (ISPs) using client software technology, which, at a minimum, transparently
proxies HyperText Transfer Protocol (HTTP) traffic, and may, based on individual Task Order requirements, implem·ent transparent
proxy services for additional protocol traffic, up to and including full Virtual Private Network (VPN) service. The system shall work
on operating systems as specified in each individual Task Order, which may include various desktop and mobile computing devices.
The system shall allow Internet users in target countries to use the client software package to circumvent the censorship of the Internet
within their country.

Task Area 2 - Clientless Web Proxies
When awarded a task order under this Task Area, the Contractor shall provide a network of web proxies which may be accessed by
any web browser which supports Secure Hypertext Transfer Protocol (HTTPS) and which can be distributed by BBG broadcasters.
The system must allow Internet users in target countries to circumvent the censorship of the Internet within their country by accessing
web proxies operated by the Contractor which are distributed globally and use a diverse set of domain names and dynamic IP
addresses which cannot easily be discovered, enumerated, and blocked. The proxy sites shall be changed regularly, based on the
specifics of site blockages in the target countries.

Task Area 3- Reserved
There is no plan to award work under Task Area 3 at this time.



                                                       Def. App. 415
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 24 of 76
                                       Document Number: 951700-20-G-0161 Contract Number: 951700-20-G-0161 Page 12 of 12


Task Area 4 - Electronic Mail Newsletter Distribution
When awarded a task order under this Task Area, the Contractor shall distribute an electronic mail (email) newsletter provided
by USAGM broadcasters to a list of electronic mail addresses provided by the broadcasters, and validated by the Contractor, on
a schedule as specified in the Task Order. The Contractor shall evade attempts by foreign governments to censor the newsletters
through the use of various techniques.

Task Area 5 - Censorship Circumvention Technical Expertise and Support
When awarded a task order under this Task Area, the Contractor shall provide its technical expertise in Internet censorship
circumvention to further the USAGM's other Internet anti-censorship initiatives. This may consist of producing technical
documentation and reports on the current state of Internet censorship in target countries; providing computer programming
and software engineering for BBG's internal software products, open source software, or other Contractor's software; or setup,
maintenance, and operation of computer systems and network devices.

Under the terms of your BOA your firm is eligible to compete for work projects under the following Task Area(s):
       • Task Area I
       • Task Area 2
       • Task Area 5
Authority
This procurement action is entered into under the USAGM's statutory authority to conduct procurements without regard to any other
provision of law relating to such procurements [See 22 U.S.C. 6204(a)( IO)].

Protests
The Competition in Contracting Act (CICA) does not apply to this reinstated agreement; therefore, GAO does not have jurisdiction
over protests related to any task order or task order request for proposal (TORFP) issued under this agreement. All pre-award and
post-award protests of task orders to be awarded under this BOA must be submitted directly to the contracting officer, whose final
decisions may be appealed to the agency's Senior Procurement Executive.




                                                      Def. App. 416
                       Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 25 of 76
                                                          Document Number: 951700-20-G-0162 Contract Number: 951700-20-G-0162 Page 1 of 12

          SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS                                                    1 REQUISITION NUMBER
                                                                                                            I105-20-I0-00003
             OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24 & 30
 ? CONTRACT NO                              3. AWARD/EFFECTIVE DATE 4 ORDER NUMBER                          5 SOLICITATION NUMBER                            6. SOUCITAnON ISSUE
 ,1,51700-211-G-0162                        06/0412020                                                                                                       DATE


         7 FOR SOLICITATION                 a. NAME                                                         b. TELEPHONE NUMBER (No collect ca//s)           6. OFFER DUE DATE / LOCAL
         INFORMATION CALL                   SN Text                                                                                                          TIME


 ,g ISSUEDBY                                               CODE       I 951100       10 THE ACQU;SITION IS      0    UNRESTRICTED OR          •     SETASIDE                % FOR
  untted States Agency for Global Media
  Office 01 Contratls
                                                                                    •     SMALL BUSINESS        •    W0WlN.cwNf0tMAU.IUIIN(QM011!1 1
                                                                                                                     lUOIILlUkDflltntl!rt.Ot,t!N-OWttf:tl
  330 C Street SW
  Room4360                                                                          •     HUBZONE SMALL
                                                                                                                •
                                                                                                                     IIW.L eusncsa ,1110G1tAM             NAICS


  Washington. DC 20237
                                                                                    •     BUS NESS
                                                                                          SERVICE-DISAIII.EO
                                                                                          1/ETERAN-OY.NEO
                                                                                          SM.OU BUSINSliS       •
                                                                                                                     EDVIOSB

                                                                                                                     B(A)
                                                                                                                                                       SIZE STANDARD


 11 DELIVERY FOR FOB OESTINATION           12. DISCOUNTTERMS                                                                   13b RATING


•
 UNLESS BLOCK IS MARKED                     ODays: 0.00 'Mo
                                            ODays 000%                               •     13a THIS CONTRACTIS


                                                                                                                                                                      •
      SEE                                   ODays· 0.00 'Mo                                RATED CROER UNDER DPAS
      SCHEDULE                                                                             (15CFR 700)                        1~THOO OF SLJTATION
                                            ODays. 0.00 'Mo                                                                      RFQ         IFB                            RFP
 15 DELIVER TO
 Sorona Kostra
                                                           CODE       I ER,MJ       16. ADMINISTERED BY                                                 CODE      I COl'l
                                                                                     United Stales Agency tor Global Media
 BSG Office ot Engineering and Tecnnical Ser.ices                                    Office Of Contratls
 330 Independence Ave SW                                                             330 C Slreel SW
 Room 4072
              nr•••••

                                                                      I 001
                                                                                     Room4360
                                                                                                 ------                                                           I ER•MJ
17a. CONTRACTOR/
      OFFEROR
                        CODE 1831628743
                                                      I    FACILITY
                                                            CODE
                                                                                    18a PAYMENT V\111.L BE MADE BY
                                                                                     Borona Kos1ra
                                                                                                                                                        CODE
 ULTRAREACH INTERNET CORP                                                            BBG Office ol Engineering and Technical Ser,,ces
 1712 PIONEER AVE STE 1089                                                           330 Independence Ave SW
 CHEYENNE. WY 82001-4406                                                             Room 4072
 DUNS· 831628743                                                                     Washington, OC 20237



,.,ephone No.

•    17b CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN
     OFFER
                                                                                    18b SUBMIT INVOICES TO ADDRESS SHO'Ml IN BLOCK 18a UNLESS BLOCK BELOW IS
                                                                                        CHECKED             n
                                                                                                           SEE ADOENOUM
                                                                                                                -
                       II
                                                                                                                      ~~1
     19. ITEMNO.                         20. S C l i E O U l E O F ~                            21 . ~                                   23. UNIT PRICE'              24.AMOUNT
                                      (UN _ _ _ _ _ _ , _ _ ,

                                                                                                                                                       -
                                                                                                                                                         -:ir - .
                                                                                                                        r         , ._
                                                                                                                                         ·-                                       -
                            SeeUnes




 25 ACCOUNTING ANO APPROPRIATION DATA                                                                                         26 TOTAL AWARD AMOUNT ~or Govt. Us110nly)
 20~ X0206-UOSO-l 105-lOS0.2589-2020                                                                                           so.co
•                                                                                                                                        • •
                                                                                                                                         • 0
     27a. SOLICITATION INCORPORATES BY REFERENCE FAR 52 2l2•1, 52212-4. FAR 52 2l2·3 ANO 52 212.SAREATTACHEO. ADOENqA                         ARE         ARE NOT ATTACHED
0    27b CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52 212-4 FAR 52 212-515 ATTACHED ADDENDA                                       ARE         ARE NOT ATTACHED

0    28 CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT ANO RETURN 1 COPIES TO
     ISSU NG OFFICE. CONTRACTOR AGREES TO FURNISH AND DELIVER ALL ITEMS SET FORTH
                                                                                               •     29 AWARD OF CONTRACT REF :::-::===-=="'=e-==-:=,:-:::,,.-::, OFFER
                                                                                                     DATED __...,.,--=._,.- YOUR OFFER ON SOLICITATION (BLOCK 5)
     OR OTHERVIIISE IOENn FIED ABOVE ANO ON ANY ADDITIONAL SHEETS SUBJECT TO THE                     INCLUDING ANY ADDITIONS OR CHANGES \/\ti CH ARE SET FORTH HEREIN.
     TERMS ANO CONDITIONS SPECIFIED.                                                                 IS ACCEPTED AS TO ITEMS


 30a SIGNATURE OF OFFERORICONTRACTOR                                                 31a. UNITED STATES OF AMERICA (SIGNATURE OF CONTRACTING OFFICER)



 30b. NAME AND TITLE OF SIGNER (TYPE OR PRINT)                    30c DATE SIGNED
                                                                                                                            VvAfl-                                31c. DATE SIGNED
                                                                                                                                                                  08/0412020
 Clint Jin, President                                             8/4/2020
AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                  STANDARD FORM 1449 (REV, 02/20121
PREVIOUS EDITION IS NOT USABLE                                                                                                                    Prescribed by GSA • FAR (48 CFR) 53.212




                                                                              Def. App. 417
                 Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 26 of 76
                                           Document Number: 951700-20-G-0162 Contract Number: 951700-20-G-0162 Page 2 of 12

       19.                                20                                       21 ,         22            23                    24.
    ITEM NO,                 SCHEDULE OF SUPPLIES/SERVICES                     QUANTITY        UNIT        UNIT PRICE             AMOUNT




                                                 .
                                                                                                                                           f




32a. QUANTl,TY IN COLUMN 21 HAS BEEN

•    RECEIVED     •   INSPECTED   •    ACCEPTED AND CONFORMS TO THE CONTRACT. EXCEPT AS NOTED. _ _ _ _ _ _ _ _ _ _ __


32b. S!GNATURE OF AUTHORIZED GOVERNMENT                 321:. DATE         32d PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT
REPRESENTATIVE                                                             REPRESENTATIVE




32e MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE                32f. TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT
                                                                           REPRESENTATIVE

                                                                           32g E•MA1L OF AUTHORIZED GOVERNMENT REPRESENTATIVE

33. SHIP NUMBER           34 VOUCHER NUMBER          35, AMOUNT VERIFIED   36. PAYMENT                                     37. CHECK NUMBER

    IPARTIAL I   IFINAL
                                                     CORRECT FOR
                                                                           DcoMPLETE      •    PARTIAL      •   FINAL

35. SIR ACCOUNT NUMBER 39. SIR VOUCHER NUMBER 40, PAID BY


41a I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT         42a RECEIVED BY fPrint)
41b. S•GNATURE AND TITLE OF CERTIFYING OFFICER       41c. DATE
                                                                     42b RECEIVED AT (Loc111ion)

                                                                     42c. DATE REc·o (YYIMMIDO)       142d. TOTAL CONTAINERS


                                                                                                           STANDARD FORM 1449 tREV. 02/20121 BACK




                                                           Def. App. 418
     Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 27 of 76
                                         Document Number: 951700•20-G-0162 Contrac1 Number; 951700•20-G·01 82 Page 3 of 12                                    1




                                                                  Tabte of Contents·

~                                                                                                                                                        l!ap-Number
I.    Continuation Sbeei........................................................................_........................................................ .
2     Contract Clauses.............................................................................................................................................. .4
        52.252-2 Clauses lnoorporated by Reference (Feb 1998)......................................................................... 4
        52.20~21. Basic Safeguarding of Covered Con1rac1or Information Systems (June 2016) ......................... 4
        52.209-10 Prohibition on Contmcl ing with Inverted Dom~tic Co111orations (Nov 2015 )....................... .4
        52.232· 1 PaymenlS (Apr 1984)...........~···.................................................................................................. 4
        S2.232+18 Availability Of Funds (Apr 1984)............................................................................................ 4
        S2.232·39 Unenforc-eability of Unaut~ed ObUgadons (Jun 2013)...................................................... 4
        52.232-40 Providing Accelerated Paytnents to Smal• Business Subc:ontractots (Dec 20l)).....................4
        52.233-1 OispuleS (May 2014)................................................................................................................... 5
        52249•14 Excusable· Delays (Apr 1984)...................................................................................................5
        52.2l2-4 Contract Tenns and Condition.s-Commerci11I l1ems (Oct 20 18)................................................ 5
        52..242-15 Stop-Work Order (Awg 1989).................................................................................................. S
         1952.232-9 1 Elect.Jonie: Invoicing and P11,Ymelfl Requirements • Invoice Payment Platform (IPP) (April
        20l6)................................................................................................................:.......................................... S
        52,ll:?-5 Contract Terms alld Conditions Required to Implement S1atules or Executive Orders-
        ComrneJCial Items (Jun 2020).................................................................................................................... S
3     Documents, Exhibits.. or Attacltmer.ts........................................................................................................... 11
         1000 Scope of BOA .................................................................................................................................. I l




                                                             Def. App. 419
                     Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 28 of 76
                                                         Document Number: 951700-20-G-0162 Contract Number: 951700-20-G-0162 Page 4 of 12



Section 1 - Continuation Sheet

  ~m!>er
        -,     -·             .-
                       SUpplies o r ~                                ---l 1-     CUantl~
                                                                                              -
                                                                                                       Unit
                                                                                                              ~
                                                                                                                  - - Unit,~
                                                                                                                          ~
                                                                                                                                  ~~         ~~




                                                                                                                                                      Total ( Inc. disc.,
                                                                                    -                                                             •   . ,tax. and.fees)
        1          Services                                                             0.00000(       LT                              SO.OOO0                            SO.QC

                   Period of Performance: 08/0412020 - 08/0312025

                   Description: BASIC ORDERING AGREEMENT FOR CIRCUMVENTION CLIENT SOFTWARE IN ACCORDANCE WITH STATEMENT
                   OF WORK

                   Reference Line: 11O5-20.IQ-OOOO3 - 1

                   CLIN Funding:
                   1. (2O2O-XO2O6-UOSO•l1O5-1O5O-2589-2O2O): $0.00

                                                                           CLiN F.undlng:
                                                                                             ·-    -                          -


                                                                                                                          Cost!
                                                                                                                                              --
                                  -     ~       --
                                                            Base Totals:                                              C
                                                                                                                          -             ·-                                    C

                                            Exercised Options Totals:                                                 (                                                       (


                                        Unexerclsed Options Totals:                                                   (                                                       (

                                                                                                                  .
                                              Base and Options Totals:                                                (                                                       0

                                               1     7                                  &




                              --Minimum
                                   _: 0ua!1UlY
                                                 M~Amou;                        Maximum Quan!fty
    -   ~
            CLIN
                         ..              ..
                                                                                                       ~Amount

             1                                                          $0.0(                                          $0.0(

PERIOD OF PERFORMANCE
ITEM               START                                 END
l                  08/04/2020 .                          08/03002S


Section 2 - Contract Clauses


52.252-2 Clauses Incorporated by Reference (Feb 1998)
This contract incorporates one or more clauses by reference, with the same force and effect as if they were given in full text. Upon
request, the Contracting Officer will make their full text available. Also, the full text ofa clause may be accessed electronically at
th is / these address(es):




[Insert one or more Internet addresses]

(End of clause)
 2lause                               Title                                                                       Fill-ins
52 204-21                         Basic Safeguarding ofCovered Contractor Information Sy1tcms (June 2016)

52109- 10                         Prohibllion on Contracting with lnvened Domestic Corporations (Nov 2015)

52 232-1                          Payments (Apr 1984)

52.232-1 8                        ~ vailab1hty Of Funds (Apr 1984)

52,232-39                         ~ nenforceability ofUnnuthonzcd Obligations (Jun 20 13)




                                                                        Def. App. 420
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 29 of 76
                                           Document Number: 951700-20-G-0162 Contract Number: 951700-20-G-0162 Page 5 of 12

21ause                     :fitle                                                                 Fill-ins
152 232-40                 Prov,dmg Accelera1ed Pa}'ments lo Small Business Subconlraclors (Dec

                           12013)

15?.233-1                  Disputes (May 2014)

152.249-14                 Excusable Delays(Apr 1984)

152 212-4                 :Contract Tc:nns 11nd Cond,uons-Commemal llems (Oct 2018)

152 242- IS               !Stop-Work Order (Aug 1989)



1952.232-91 Electronic Invoicing and Payment Requirements - Invoice Payment Platfonn ( IPP) ( April 2016)
Payment requests for all new awards must be submitted electronically through the U.S. Department of the Treasury's Invoice Payment
Program (IPP).                                                                                                                        .
"Payment request" means any-request for contract financing payment or invoice payment by the Contractor. To constitute a proper
invoice, the payment request must comply with the requirements identified in FAR 32.905(b), "Payment documentation and process"
and the applicable Prompt Payment clause included in this contract. The IPP website address is:https!//www.ipp.gov.
Under this contract, the following documents are required to be submitted as an attachment to the !PP invoice (CO to edit and include
the documentation required under this contract):




The Contractor must follow the instructions on the attached Electronic Invoicing Advisory to enroll, access and use !PP for submitting
requests for payment.
If the Contractor is unable to comply with the requirement to use IPP for subt11itting invoices for payment, the Contractor must submit
a waiver request in writing to the contracting officer.

                                                        (End of Clause)

52.212-5 Contract Tenns and Conditions Required to Implement Statutes or Executive Orders-Commercial Items (Jun 2020)

(a) The Contractor shall comply with the following Federal Acquisition Regulation (FAR) clauses, which are incorporated in this
contract by reference, to implement provisions of law or Executive orders applicable to acquisitions of commercial items:

(I) 52.203-19, Prohibition on Requiring Certain Internal Confidentiality Agreements or Statements (Jan 2017) (section 743 of
Division E, Title VII, of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235) and its successor
provisions in subsequent appropriations acts (and as extended in continuing resolutions)).

(2) 52.204-23, Prohibition on Contracting for Hardware, Software, and Services Developed or Provided by Kaspersky Lab and Other
Covered Entities (Jul 2018) (Section 1634 of Pub. L. 115-91 ).

(3) 52.204-25, Prohibition on Contracting for Certain Telecommunications and Video Surveillance Services or Equipment. (Aug
2019) (Section 889(a)( I )(A) of Pub. L. 115-232).

(4) 52.209-IO, Prohibition on Contracting with Inverted Domestic Corporations (Nov 2015).

(5) 52.233-3, Protest After Award (Aug 1996) (31 U.S.C. 3553).

(6) 52.233-4, Applicable Law for Breach ofContract Claim (Oct 2004)(Public Laws 108-77 and 108-78 ( 19 U.S.C. 3805 note)).

(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that the Contracting Officer has indicated as being
incorporated in this contract by reference to implement provisions of law or Executive orders applicable to acquisitions of commercial
items:


                                                           Def. App. 421
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 30 of 76
                                          Document Number: 951700-20-G.0162 Contract Number: 951700-20-G-0162 Page 6 of 12


[Contracting Officer check as appropriate.]

_ ( 1) 52.203-6, Restrictions on Subcontractor Sales to the Government (Jun 2020), with Alternate I (Oct 1995) (41 U.S.C. 4704 and
10 u.s.c. 2402).

_ (2) 52.203-13, Contractor Code of Business Ethics and Conduct (Jun 2020) (41 U.S.C. 3509)).

X (3) 52.203-15, Whistleblower Protections under the American Recovery and Reinvestment Act of 2009 (June 20 I0)(Section 1553
of Pub. L. 111-5). (Applies to contracts funded by the American Recovery and Reinvestment Act of2009.)

X (4) 52.204-10, Reporting Executive Compensation and First-Tier Subcontract Awards (Jun 2020) (Pub. L. 109-282) (31 U.S.C.
6101 note).

_ (5) [Reserved).

_ (6) 52.204-14, Service Contract Reporting Requirements (Oct 2016) (Pub. L. 111-117, section 743 of Div. C).

_ (7) 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery Contracts (Oct 20 I 6)(Pub. L. 111-117, section
743 of Div. C).

_ (8) 52.209-6, Protectiqg the Government's Interest When Subcontracting with Contractors Debarred, Suspended, or Proposed for
Debannent. (Jun 2020) (31 U.S.C. 6101 note).

_ (9) 52.209-9, Updates of P~blicly Available lnfonnation Regarding Responsibility Matters (Oct 2018) (41 U.S.C. 2313 ).

_ ( 10) [Reserved].

_ ( 11 )(i) 52.219-3, Notice ofHUBZone Set-Aside or Sole-Source Award (Mar 2020) ( 15 U.S.C. 657a).

_ (ii) Alternate I (Mar 2020) of 52.219-3.

_ ( I 2)(i) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business Concerns (Mar 2020) (if the offeror elects to
waive the preference, it shall so indicate in its offer) ( 15 U.S.C. 657a).

_ (ii) Alternate I (Mar 2020) of 52.219-4.

_ ( 13) [Reserved)

_ ( 14)(i) 52.219-6, Notice of Total Small Business Set-Aside (Mar 2020) ( 15 U.S.C. 644).

_ (ii) Alternate I (Mar 2020).

_ ( I 5)(i) 52.219-7, Notice of Partial Small Business Set-Aside (Mar 2020) ( IS U.S.C. 644).

_ (ii) Alternate I (Mar 2020) of 52.219-7.

_ ( 16) 52.219-8, Utilization of Small Business Concerns (Oct 2018) ( 15 U.S.C. 637(d)(2) and (3)).

_ ( I 7)(i) 52.219-9, Small Business Subcontracting Plan (Jun 2020) ( 15 U.S.C. 637(d)( 4 )).

_ (ii) Alternate I (Nov 2016) of52.219-9.

_ (iii) Alternate II (Nov 2016) of 52.219-9.

_ (iv) Alternate Ill (Jun 2020) of 52.219-9.

_ (v) Alternate IV (Jun 2020) of52.219-9.

_ ( 18) 52.219-13, Notice of Set-Aside of Orders (Mar 2020)( 15 U.S.C. 644(r)).


                                                       Def. App. 422
I                  Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 31 of 76
                                             Document Number: 951700-20-G-0162 Contract Number: 951700-20-G-0162 Page 7 of 12


    _ ( 19) 52.219-14, Limitations on Subcontracting (Mar 2020) ( 15 U.S.C. 637(a)( 14)).

    _ (20) 52.219-16, Liquidated Damages-Subcon-tracting Plan (Jan 1999) ( 15 U.S.C. 637(d)(4)(F)(i)).

    _ (21) 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside (Mar 2020) ( 15 U.S.C. 657f).

    _ (22)(i) 52.219-28, Post Award Small Business Program Rerepresentation (Mar 2020) ( 15 U.S.C. 632(a)(2)).

    _ (ii) Alternate I (Mar 2020) of 52.219-28.

    _ (23) 52.219-29, Notice of Set-Aside for, or Sole Source Award to, Economically Disadvantaged Women-Owned Small Business
    Concerns (Mar 2020) ( 15 U.S.C. 637(m)).

    _ (24) 52.219-30, Notice of Set-Aside for, or Sole Source Award to, Women-Owned Small Business Concerns Eligible Under the
    Women-Owned Small Business Program (Mar 2020) ( 15 U.S.C. 637(m)).

    _ (25) 52.219-32, Orders Issued Directly Under Small Business Reserves (Mar 2020) ( 15 U.S.C. 644(r)).

    _ (26) 52.219-33, Nonmanufacturer Rule (Mar 2020) ( 15 U.S.C. 637(a)( 17)).

    X (27) 52.222-3, Convict Labor (June 2003) (E.O. 11755).

    X (28) 52.222-19, Child Labor--Cooperation with Authorities and Remedies (Jan 2020) (E.O. 13126).

    X (29) 52.222-21, Prohibition of Segregated Facilities (Apr 2015).

    X (30)(i) 52.222-26, Equal Opportunity (Sept 2016) (E.O. 11246).

    _ (ii) Alternate I (Feb 1999) of 52.222-26.

    X (31 )(i) 52.222-35, Equal Opportunity for Veterans (Jun 2020)(38 U.S.C. 4212).

    _ (ii) Alternate I (July 2014) of52.222-35.

    X (32)(i) 52.222-36, Equal Opportunity for Workers with Disabilities (Jun 2020) (29 U.S.C. 793).

    _ (ii) Alternate I (July 2014) of52.222-36.

    X (33) 52.222-37, Employment Reports on Veterans (Jun 2020) (38 U.S.C. 4212).

    X (34) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 20 I0) ( E.O. 13496 ).

    X (35)(i) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78 and E.O. 13627).

    _ (ii) Alternate I (Mar 2015) of52.222-50 (22 U.S.C. chapter 78 and E.O. 13627).

    _ (36) 52.222-54, Employment Eligibility Verification (Oct 2015). (Executive Order 12989). (Not applicable to the acquisition of
    commercially available off-the-shelf items or certain other types of commercial items as prescribed in 22.1803.)

    _ (37)( i) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA-Designated Items (May 2008) (42 U .S.C. 6962(c)
    (3)(A)(ii)). (Not.applicable to the acquisition of commercially available off-the-shelf items.)

    _ (ii) Alternate I (May 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not applicable to the acquisition of commercially available off-
    the-shelf items.)                                                                                                        ·

    _ (38) 52.223-11, Ozone-Depleting Substances and High Global Warming Potential Hydrofluorocarbons (Jun 2016) (E.O. 13693).

    _ (39) 52.223-12, Maintenance, Service, Repair, or Disposal of Refrigeration Equipment and Air Conditioners (Jun 2016) (E.O.
    13693).


                                                          Def. App. 423
I                   Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 32 of 76
                                              Document Number: 951700-20-G-0162 Contract Number: 951700-20-G-0162 Page 8 of 12


     _ (40)(i) 52.223-13, Acquisition of EPEAT®-Registered Imaging Equipment (Jun 2014) (E.O.s 13423 and 13514).

     _ (ii) Alternate I (Oct 2015) of 52.223-13.

     _ (41 )(i) 52.223-I 4, Acquisition of EPEAT®-Registered Televisions (Jun 2014) (E.O.s 13423 and 13514 ).

     _ (ii) Alternate I (Jun 2014) of 52.223-14.

     _ (42) 52.223-15, Energy Efficiency in Energy-Consuming Products (Dec 2007) (42 U.S.C. 8259b).

     _ (43 )(i) 52.223-I 6, Acquisition of EPEAT®-Registered Personal Computer Products (Oct 2015) (E.O.s 13423 and 13514).

     _ (ii) Alternate I (Jun 2014) of52.223-16.

     X (44) 52.223-18, Encouraging Contractor Policies to Ban Text Messaging While Driving (Jun 2020) (E.0. 13513).

     _ (45) 52.223-20, Aerosols (Jun 2016) (E.O. 13693).

     _ (46) 52.223-21, Foams (Jun 2016) (E.O. 13693).

     _ (47)(i) 52.224-3, Privacy Training (Jan 2017) (5 U.S.C. 552a).

     _ (ii) Alternate I (Jan 2017) of52.224-3.

     _ (48) 52.225-1, Buy American--Supplies (May 2014) (41 U.S.C. chapter 83).

     _ (49)(i) 52.225-3, Buy American--Free Trade Agreements--lsraeli Trade Act (May 2014) (41 U.S.C. chapter 83, 19 U.S.C. 330 I
     note, 19 U.S.C. 2112 note, 19 U.S.C. 3805 note, 19 U.S.C. 4001 note, Pub. L. 103-182, 108-77, 108-78, 108-286, 108-302, 109-53,
     109-169, !09-283, I I0-138, 112-41, 112-42, and 112-43.

     _ (ii) Alternate I (May 2014) of52.225-3.

     _ (iii) Alternate II (May 2014) of52.225-3.

     _ (iv) Alternate 111 (May 2014) of 52.225-3.

     _ (50) 52.225-5, Trade Agreements (Oct 2019) (19 U.S.C. 2501, et seq., 19 U.S.C. 3301 note).

     _ (51) 52.225-13, Restrictions on Certain Foreign Purchases (June 2008) (E.O. 's, proclamations, and statutes administered by the
     Office of Foreign Assets Control of the Department of the Treasury).

     _ (52) 52.225-26, Contractors Performing Private Security Functions Outside the United States (Oct 2016) (Section 862, as amended,
     of the National Defense Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).

     _ (53) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007) (42 U.S.C. 5150).

     _ (54) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Area (Nov 2007) (42 U.S.C. S150).

     _ (55) 52.229-12, Tax on Certain Foreign Procurements (Jun 2020).

     _ (56) 52.232-29, Terms for Financing of Purchases of Commercial Items (Feb 2002) (41 U.S.C. 4505, 10 U.S.C. 2307(f)).

    · _ (57) 52.232-30, Installment Payments for Commercial Items (Jan 2017) (41 U.S.C. 4505, 10 U.S.C. 2307(f)).

     _ (58) 52.232-33, Payment by Electronic Funds Transfer--System for Award Management (Oct 2018) (31 U.S.C. 3332).

     X (59) 52.232-34, Payment by Electronic Funds Transfer--Other than System for Award Management (Jul 2013) (31 U.S.C. 3332).
     _ (60) 52.232-36, Payment by Third Party (May 2014) (31 U.S.C. 3332).


                                                           Def. App. 424
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 33 of 76
                                          Document Number: 951700-20-G-0162 Contract Number: 951700-20-G-0162 Page 9 of 12


_ (61) 52.239-1, Privacy or Security Safeguards (Aug 1996) (5 U.S.C. 552a).

X (62) 52.242-5, Payments to Small Business Subcontractors (Jan 2017)( 15 U.S.C. 63 7(d)( 13 )).

_ (63)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vess~ls (Feb 2006) (46 U.S.C. Appx. 1241(b) and 10
U.s.c. 2631 ).

_ (ii) Alternate I (Apr 2003) of52.247-64.

_ (iii) Alternate II (Feb 2006) of 52.247-64.

(c) The Contractor shall comply with the FAR clauses in this paragraph (c), applicable to commercial services, that the Contracting
Officer has indicated as being incorporated in this contract by reference to implement provisions oflaw or Executive orders applicable
to acquisitions of commercial items:

[Contracting Officer check as appropriate.]

_ (I) 52.222-41, Service Cont~act Labor Standards (Aug 2018) (41 U.S.C. chapter 67).

_ (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (May 2014) (29 U.S.C. 206 and 41 U.S.C. chapter 67).

_ (3) 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards-Price Adjustment (Multiple Year and Option
Contracts) (Aug 2018) (29 U.S.C. 206 and 41 U.S.C. chapter 67).                                              ·

_ (4) 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards--Price Adjustment (May 2014) (29 U.S.C. 206 and
41 U.S.C. chapter 67).

_ (5) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or
Repair of Certain Equipment--Requirements (May 2014) (41 U.S.C. chapter 67).

_ (6) 52.222-53, Exemption from Application of the Service· Contract Labor Standards to Contracts for Certain Services--
Requirements (May 2014) (41 U.S.C. chapter 67).

_ (7) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).

_ (8) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 2017) (E.O. 13706).

_ (9) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (Jun 2020) (42 U.S.C. 1792).

(d) Comptroller General faaminatian of Record The Contractor shall comply with the provisions of this paragraph (d). if this contract
was awarded using other than sealed bid, is in excess of the simplified acquisition threshold, as defined in FAR 2.10 I, on the date of
award of this contract and does not contain the clause at 52.215-2, Audit and Records--Negotiation.

(I) The Comptroller General of the United States, or an authorized representative of the Comptroller General, shall have access to and
right to examine any of the Contractor's directly pertinent records involving transactions related to this contract.

(2) The Contractor shall make available at its offices at all reasonable times the records, materials, and other evidence for examination,
audit, or reproduction, until 3 years after final payment under this contract or for any shorter period specified in FAR subpart 4.7,
Contractor Records Retention, of the other clauses of this contract. If this contract is completely or partially terminated, the records
relating to the work terminated shall be made available for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of claims arising under or relating to this contract shall be made
available until such appeals, litigation, or claims are finally resolved.

(3) As used in this clause, records include books, documents, accounting procedures and practices, and other data, regardless of type
and regardless of form. This does not require the Contractor to create or maintain any record that the Contraclor does not maintain in
the ordinary course of business or pursuant to a provision of Jaw.




                                                        Def. App. 425
I                  Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 34 of 76
                                              Document Number: 951700-20-G-0162 Contract Number: 951700-20-G-0162 Page 10 of 12

    (e)( I) Notwithstanding the requirements of the clauses in paragraphs (a), (b), (c), and (d) of this clause, the Contractor is not required
    to flow down any FAR clause, other than those in this paragraph (e)( I) in a subcontract for commercial items. Unless otherwise
    indicated below, the extent of the flow down shall be as required by the clause--

    (i) 52.203-13, Contractor Code of Business Ethics and Conduct (Jun 2020) (41 U.S.C. 3509).

    (ii) 52.203-19, Prohibition on Requiring Certain Internal Confidentiality Agreements or Statements (Jan 2017) (section 743 of
    Division E, Title Vil, of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235) and its successor
    provisions in subsequent appropriations acts (and as extended in continuing resolutions)).

    (iii) 52.204-23, Prohibition on Contracting for Hardware, Software, and Services Developed or Provided by Kaspersky Lab and Other
    Covered Entities (Jul 2018) (Section 1634 of Pub. L. 115-91 ).           ·

    (iv) 52.204-25, Prohibition on Contracting for Certain Telecommunications and Video Surveillance Services or Equipment. (Aug
    2019) (Section 889(a)( I )(A) of Pub. L. 115-232). .

    (v) 52.219-8, Utilization of Small Business Concerns (Oct 2018) ( 15 U.S.C. 637(d)(2) and (3)), in all subcontracts that offer further
    subcontracting opportunities. If the subcontract (except subcontracts to small business concerns) exceeds the applicable threshold
    specified in FAR 19.702(a) on the date of subcontract award, the subcontractor must include 52.219-8 in lower tier subcontracts that
    offer subcontracting opportunities.

    (vi) 52.222-21, Prohibition of Segregated Facilities (Apr 2015)

    (vii) 52.222-26, Equal Opportunity (Sept 2016) (E.O. 11246).

    (viii) 52.222-35, Equal Opportunity for Veterans (Jun 2020) (38 U.S.C. 4212).

    (ix) 52.222-36, Equal Opportunity for Workers with Disabilities (Jun 2020) (29 U.S.C. 793).

    (x) 52.222-37, Employment Reports on Veterans (Jun 2020) (38 U.S.C. 4212)

    (xi) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 20 I 0) (E.O. 13496). Flow down
    required in accordance with paragraph (f) ofFAR clause 52.222-40.

    (xii) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S.C. chapter 67).

    (xiii) (A) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78 and E.O 13627).

    (B) Alternate I (Mar 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O 13627).

    (xiv) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or
    Repair of Certain Equipment-Requirements (May 2014) (41 U.S.C .. chapter 67).

    (xv) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain Services-Requirements
    (May 2014) (41 U .S.C. chapter 67).

    (xvi) 52.222-54, Employment Eligibility Verification (Oct 20 15) (E.O. 12989).

    (xvii) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).

    (xviii) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 20 I 7)(E.O. 13706).

    (xix)(A) 52.224-3, Privacy Training (Jan 2017) (5 U.S.C. 552a).

    (B) Alternate I (Jan 2017) of 52.224-3.

    (xx) 52.225-26, Contractors Performing Private Security Functions Outside the United States (Oct 2016) (Section 862, as amended, of
    the National Defense Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).




                                                            Def. App. 426
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 35 of 76
                                          Document Number: 951700-20-G-0162 Contract Number: 951700-20·G·D162 Page 11 of 12

(xxi) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (Jun 2020) (42 U.S.C. I 792). Flow down required in
accordance with paragraph (e) of FAR clause 52.226-6.

(xxii) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006) (46 U.S.C. Appx. 124 l(b) and 10 U.S.C.
263 I). Flow down required in accordance with paragraph (d) of FAR clause 52.247-64.

(2) While not required, the Contractor may include in its subcontracts for commercial items a minimal number of additional clauses
necessary to satisfy its contractual obligations.

(End of clause)




Section 3 • Documents, Exhibits, or Attachments


I 000 Scope of BOA

Purpose
The purpose of this contract action is to reinstate the USAGM's Blanket Ordering Agreement (BOA) with the vendor, BOA number
BBG50-G-15-0006. This BOA is entered into based on your 08/01/2020 e-mail acceptance ofUSAGM's 7/3 1/2020 proposal to
reinstate the expired BOA for Internet freedom tools.

Terms and Conditions
In addition lo the terms and clauses included herein, this BOA incorporates by reference the terms and conditions of BOA number
BBG50-G-15-0006, including its clauses.

Order of Precedence
In the event ofa conflict between a contract clause or term of the original BOA and the new BOA, the terms and clauses of the new
BOA shall govern.

Ordering Period
This BOA has a 5-year ordering period that begins on 8(4/2020 and extends through 8/3/2025 with no optional periods of
performance.



Place of Performance
The place of performance for orders placed under this BOA will be specified at the time each order is placed, but generally will be at
the contractor's facility. ·

Pricing Structure
The pricing arrangement of orders placed under this BOA will be specified at the time the order is placed. Orders may be priced on a
firm fixed price basis, time-and-materials basis, or on a labor hour basis.

Scope and Purpose of Blanket Ordering Agreement
The overall purpose of the BOA and the general nature of the work for task orders awarded under the BOA is to obtain Internet
censorship circumvention tools and services. The primary supplies and services required under this contract relate to stale-of-the art,
specialized information technology (IT) software and systems for circumventing Internet censorship by foreign governments, and
require active, ongoing maintenance and support throughout the term of the Task Orders by the Contractor to ensure required servfoe
levels,

Description of Task Areas

Task Area 1 - Circumvention Client Software
When awarded a task order under this Task Area, the Contractor shall provide a system to circumvent Internet censorship imposed
by foreign governments and Internet Service Providers (ISPs) using client software technology, which, at a minimum, transparently
proxies HyperText Transfer Protocol (HTTP) traffic, and may. based on individual Task Order requirements, implement transparent
proxy services for additional protocol traffic, up to and including full Virtual Private Network (VPN) service. The system shall work
on operating systems as specified in each individual Task Order, which may include various desktop and mobile computing devices.


                                                      Def. App. 427
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 36 of 76
                                         Document Number: 951700-20-G-0162 Contract Number: 951700-20-G-0162 Page 12 of 12

The system shall allow Internet users in target countries to use the client s·oftware package to circumvent the censorship of the Internet
within their country.

Task Area 2 - Clientless Web Proxies
When awarded a task order under this Task Area, the Contractor shall provide a network of web proxies which may be accessed by
any web browser which supports Secure Hypertext Transfer Protocol (HTTPS) and which can be distributed by BBG broadcasters.
The system must allow Internet users in target countries to circumvent the censorship of the Internet within their country by accessing
web proxies operated by the Contractor which are distributed globally and use a diverse set of domain names and dynamic IP
addresses which cannot easily be discovered, enumerated, and blocked. The proxy sites shall be changed regularly, based on the
specifics of site blockages in the target countries.

Task Area 3 - Reserved
There is no plan to award work under Task Area 3 at this time.

Task Area 4 - Electronic Mail Newsletter Distribution
When awarded a task order under this Task Area, the Contractor shall distribute an electronic mail (email) newsletter provided
by USAGM broadcasters to a list of electronic mai I addresses provided by the broadcasters, and validated by the Contractor, on
a schedule as specified in the Task Order. The Contractor shall evade attempts by foreign governments to censor the newsletters
through the use of various techniques.

Task Area 5 - Censorship Circumvention Technical Expertise and Support
When awarded a task order under this Task Area, the Contractor shall provide its technical expertise in Internet censorship
circumvention to further the USAGM's other Internet anti-censorship initiatives. This may consist of producing technical
documentation and reports on the current state of Internet censorship in target countries; providing computer programming
and software engineering for BBG's internal software products, open source software, or other Contractor's software; or setup,
maintenance, and operation of computer systems and network devices.

Under the tenns of your BOA your firm is eligible to compete for work projects under the following Task Area(s);
       • Task Area J
Authority
This procurement action is entered into under the USAGM's statutory authority to conduct procurements without regard to any other
provision of law relating to such procurements [See 22 U.S.C. 6204(a)( 10)).

Protests
The Competition in Contracting Act (CICA) does not apply to this reinstaled agreement; therefore, GAO does not have jurisdiction
over protests related to any task order or task order request for proposal (TORFP) issued under this agreement. All pre-award and
post-award protesls of task orders to be awarded under this BOA must be submitted directly to the contracting officer, whose final
decisions may be appealed to the agency's Senior Procurement Executive.




                                                       Def. App. 428
                      Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 37 of 76
                                                              Document Number: 951700-20-G-0163 Contract Number: 951700-20-G-0163 Page 1 of 12

          SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS                                                          1 REQUISITION NUMBER
                                                                                                                  ,1os.20-•c-00004
             OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24 & 30
 2 CONTRACT NO                                 3. AWAROJEFFECTIVE OATE 4. OROER NUMBER                            5 SOLICITATION NUMBER                                   8. SOLICITAnON ISSUE
 951700-20-0.0183                              08/04/2020                                                                                                                 CATE


         7 FOR SOLICITATION                    a. NAME                                                            b TELEPHONE NUMBER fNo col/eel ca/ls)                   8. OFFER OUE DATE/ LOCAL
         INFORMATION CALL                      See Text                                                                                                                   TIME


 9 ISSUEOBY                                                    CODE       1951700          10. THE ACQUISITION IS
                                                                                                                        •0     UNRESTRICTED OR             •     SETASIOE                    % FOR

                                                                                          •
  Uniled States Agency for Global Mllllia
  Office or Contracts                                                                                                          WOUt"'°"""'!.D IUAU. 8USIHU$ rvt0$IIJ
                                                                                                SMALL BUSINESS                 ! LJQ.l!IL.l 1JHDlll Th[ V O l [ ~I D
  330 C Streel SW
  Roam4360                                                                                •     HUSZONE SMALL
                                                                                                                               IMAU ltJIINUS 'M>OltMI


                                                                                                                         D EDWOSB
                                                                                                                                                                       NAICS

  Wash1ngt0n, DC 20237
                                                                                          •     BUSINESS
                                                                                                SERVICE-OISAl!l.El>
                                                                                                VETEIWI-OVINE!>
                                                                                                SMALi. BUSINESS         •      8(A)
                                                                                                                                                                       SIZE STANDARD


 11 DELIVERY FOR FOB DESTINATION              12. 0 SCOUNT TERMS                                                                          13b RATING


•
 UNLESS BLOCK S MARK£0                         O Days: 0.00 %
                                               O Days: 000 %                               •     13a. THIS CONTRACT IS


                                                                                                                                                                                     •
       SEE                                     O Days: 0.00 %                                    RATED ORDER UNDER DPAS
       SCHEDULE                                                                                  (15CFR 700)                             l~THOD OF SLJTATION
                                               O Days: 0.00 %                                                                               RFC          FB                                  RFP
 15 DELIVER TO                                                 CODE       I ER,MJ         18. ADM NISTERED BY                                                          COOE        I CON
 Borona Kostto                                                                             United Stales Agency far Global Mt d1a
 BBG Office 01 Engineering and Technical Sennces                                           Office 01 Contracts
 330 Independence Ave SW                                                                   330 C Street SW
 Rocm4072
              -- -----                                                    I 001
                                                                                           Rocm4360
                                                                                                    .    ------                                                                    I ER,MJ
17a. CONTRACTOR/
      OFFEROR
                       cooEI 011063000
                                                          I    FACILITY
                                                                CODE
                                                                                          184. PAYMENT 'NILL BE MADE BY
                                                                                           Barona Kos1ro
                                                                                                                                                                       CODE
 WASHINGTON SOFTWARE, INC                                                                  BBG Office of E119neenng and Te!:llnical Ser,ices
 20410 CENTURY BLVD STE 220                                                                330 lndepenaence Ave SW
 GERMANTOWN. MO 20874,9169                                                                 Rocm4072
 DUNS 0481088TT                                                                            Washington, DC 20237



Telephane No.

•      17b CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH AOORESS IN
       OFFER                                 ,
                                                                                          181> SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS BLOCK BELOW IS
                                                                                               CHECKED            n
                                                                                                                  SEE AODEttDUM



r
       19.n'EMNO.                           20..sctEDUI..E OFStfflJES/SelMCESl

                                      tu..-.i•- ~IJ~! •!a__,_.,~l                              I
                                                                                                        21. ct.Wn'ITY
                                                                                                                             - iiUNrT'                 11- UNIT PRICE
                                                                                                                                                                               I
                                                                                                                                                                               IL __
                                                                                                                                                                                      24. AMOUNT
                                                                                                                                                                                                      ·1
                                                                                                            - -           ·- ·-----~-...1        ...                                           --
                         See Lines




 25 ACCOUNTING ANO APPROPRIATION DATA                                                                                                     26. TOTAL AWARD AMOUNT (For Goo! Use On/JI)
 202Q.X0206-UOS0.I105-105Q.2589•2020                                                                                                      $000

•[Kl   27a. SOL CITATION INCORPORATES BY REFERENCE FAR 52 212·1 52.212-4 FAR 52212-3 ANO 52.212•5 ARE ATTACHED ADDENDA
       27b CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52 212-4. FAR 52.212.5IS ATTACHED ADDENDA
                                                                                                                                                       •• •[Kl
                                                                                                                                                           ARE
                                                                                                                                                           ARE
                                                                                                                                                                         ARE NOT ATTACHED
                                                                                                                                                                         ARE NOT ATTACHED

0      28 CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT ANO RETURN 1 COPIES TO
       iiSSUING OFFICE. CONTRACTOR AGREES TO FURNISH AND DELIVER ALL ITEMS SET FORTH
       OR OTHER'MSE IDENTIFIED A80VE ANO ON ANY ADDITIONAL SHEETS SUBJECT TO THE
                                                                                                        •   29 AWAROOFCONTRACT REF =-====-=-=-=,=,,,...,,..,,.,.,..,,=OFFER
                                                                                                            DATED.    .,.,.,.,,..,.,.""'"'==""
                                                                                                                                    YOUR OFFER ON SOUCITATION (BLOCK 5)
                                                                                                            INCLUDING ANY ADDITIONS OR CHANGES 'M-IICH ARE SET FORTH HEREIN,
       TERMS AND CONDITIONS SPECIFIED                                                                       IS ACCEPTED AS TO ITEMS


 3Da. SIGNATURE OF OFFERORICONTRACTOR               0/J,. j cJv>.,,1      ~                31a. UNITED STATES OF AMERICA (SIGNATURE OF CONTRACTING OFFICER)



 30b. NAME ANO TITLE OF SIGNER (TYPE OR PRINT)                         30e. DATE SIGNED
                                                                                                                                    tJ
                                                                                                                                                                                   31c. DATE SIGNED
                                                                                                                                                                                   08/04/2020
Michael Chung, President                                               8/4/2020
AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                                STANDARD FORM 1449 IREV. 02/2D121
PREVIOUS EDITION IS NOT USABLE                                                                                                                                 l'niscribed by GSA. FAR (48 CFR) 53.212




                                                                                  Def. App. 429
                  Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 38 of 76
                                          Document Number: 951700-20-G-0163 Contract Number: 951700-20-G-0163 Page 2 of 12

       19.                                20                                   21.            22             23                  24,
    ITEM NO,                 SCHEDULE OF SUPPLIES/SERVICES                   QUANTITY        UNIT        UNIT PRICE            AMOUNT




                      .
32a. QUANTITY IN COLUMN 21 HAS BEEN

•    RECEIVED   •   INSPECTED    •    ACCEPTED ANO CONFORMS TO THE CONTRACT, EXCEPT AS NOTED: _ _ _ _ _ _ _ _ _ _ __


32b. SIGNATURE OF AUTHORIZED GOVERNMENT                32c. DATE         32d. PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT
REPRESENTATIVE                                                           REPRESENTATIVE



                                                   I
32e MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE              321. TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT
                                                                         REPRESENTATIVE

                                                                         32g. E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE


33. SHIP NUMBER           34, VOUCHER NUMBER    35 AMOUNT VERIFIED       36 PAYMENT                                     37 CHECK NUMBER

    I PARTIAL I IFINAL
                                                CORRECT FOR
                                                                        OcoMPLETE       •    PARTIAL      •   FINAL

38 SIR ACCOUNT NUMBER 39 SIR VOUCHER NUMBER 40 PAID BY


41a, I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT      42a RECEIVED BY (Print)
41b, SIGNATURE ANO TITLE OF CERTIFYING OFFICER  41c. DATE
                                                                   42b RECEIVED AT (Location)

                                                                   42c. DATE REC'D (YYIMM/0D)       142d TOTAL CONTAINERS


                                                                                                        STANDARD FORM 1449 (REV. 02/2D121 BACK




                                                         Def. App. 430
I       Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 39 of 76
                                            Document Number. 95170tl-20-G-0163 Contra-ct Number. 951700-20-G-0163 Page 3 of 12

                                                                     Table orContfflts

         Qucdplfon
         Conti111uatlon Sheet............................................................................~ ......................... ... ..................... ...
    2    Contract Clauses.................................................................·- ·- ····•········· ..........................................................4
            52.252-2 Clauses Incorporated by Reference (Feb l998)......................................................................... 4
            52.204-21 Basic Safeguardi11g of Covered Corurac:ror lnfonmllion Systems (Jirne 2016)....................... .4
            52.209-10 Prollibitiofl on, Contracting with Jnverted Domestic Co,poratfon.s (Nov 2015)........................4
            52.232-1 Payments (Apr 1984)...........................................................,. ...................................................... 4
            52.232-18 Availability Of Furtds (Apr I 984)............................................................................................4
            52.232-39 Unmforceability of Unauthorized Obligatiofls (Ju.n 2013)...................................................... 4
            52.232~0 Providing Accelerated Payme,nts to SmaH Business St1bc:,o:ntractors (Dec 2013 .................. ....4
            52.233· 1 Disputes (l'vfa,y l0 14) .................................................................._.............................................. 5
            S2.249-14 Exet1sable Delays (Apr 1934),............................................................................................,. ......S
            52.212-4 Con1racl Tenns and Conditions-Commercial hems (Oct 201 8)................................................ S
            52.242•1.5 Stop-\Vork Order (Aug !989).......................................................................... ............ ............ 5
            1952.232-91 Electronic h1voi1;ins and Payment Requirernenl:S - ln1roioe Paymenl Platfonn (IPP) (April
            2016).....................~ .......~ ........................................................................................................................... 5
            52.212-5 Contract Temis and Condici:ons Required 10 Implement Staunes or Executive Orders-
            Conunercint llems (J11n 2020}................... .......................... ,......................................................................5
    3    Documents. Exhil>ils, or Arta-chmeR1s........................................................................................................... 1l
            1000 Scope of BOA ........................................................................... ..,. ................................................... J t




                                                                Def. App. 431
                                Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 40 of 76
                                                           Document Number: 951700-20-G-0163 Contract Number: 951700-20-G-0163 Page 4 of 12



Section 1 - Continuation Sheet
     -    <                                                      --                      - -                                                     .   ~   .•;   - ··- .   --   "




                                                                                                                                                                                                             l
                                                                                                                                   11
         Numtiet                        ~lesor~                                '             Quaritlty                  Unit                UnltP.rk:e                             Total (,Inc. arac.,
ll
         -, =                   ~-                                                       -          ---        ~        - -- - J
                                                                                                                                '',_                                              "' tax. .and fees)
              1          Services                                                                  0,00000(              LT                                $0_0000                                  $0.0C

                         Period of Performance: 08/04/2020 - 08/03/2025

                         Descrlpllon: BASIC ORDERING AGREEMENT FOR CIRCUMVENTION CLIENT SOFTWARE IN ACCORDANCE WITH STATEMENT
                         OF WORK

                         Reference Line: I105-20-IQ-00004- 1
                         CUN Funding:
                         1. (2020-X0206-UOSO-l 105-1050-2589-2020): SO 00
          ~

                    '                                                                                    ...                                                             - -        -   "                -
                                                                                   Cl!IN FunclhJg:                                          Co~l:
                                                                              --     -                                         ·--           -       . "'" '
                                                               Base Totals:                                                             C                                                                (


                                               Exercised Options Totals:                                                                0                                                                C

                                            Unaxarclsad Options Totals:                                                                 a                                                                C

                                                  Basa and Options Totals:                                                              0                                                                C
                    --p.-:" -                                                                                  .,       ., "


                  CLIN               MliimUm Quantity       M~~                          "4,glmum OU~!lfflY             Maximum Amount
                                                            --.       _,.                    -                      •                       ~-


                   1                                                          $0,0C                                                      SO.DC

PERIOD OF PERFORl\L\NCE
ITEM                       START                          END
1                          08/0412020                     08103/2025


Section 2 • Contract Clauses


52.252-2 Clauses Incorporated by Reference (Feb 1998)

This contract incorporates one or more clauses by reference, with the same force and effect as if they were given in full text. Upon
request, the Contracting Officer will make their full text available. Also, the full text of a clause may be accessed electronically at
this / these address(es):




[Insert one or more Internet addresses]

(End of clause)
Clause                                    Title                                                                                     Fill-ins
52 204-21                                 Basic S11feguarding of Covered Contra~tor lnform1111on Sy, tcm, (June 2016)

52209-10                                  Prohib111on on Contracting w11h Inverted Domestic Corporatmns (Nov 2015)

152 232-1                                 Payments (Apr 1984 )

152 232-18                               1Av111l11b1hty Of Funds (Apr 1984)

152 232-39                               IUncnforccabillty ofUnauthonzcd Obligations (Jun 2013)




                                                                              Def. App. 432
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 41 of 76
                                           Document Number: 951700-20-G-0163 Contract Number: 951700-20-G-0163 Page 5 of 12

tlause                    Title                                                                  Fill-ins
l52 232-4()               Providing Acceler.ued Payments to Small Bum1ess Subc:ontractors IDec

                          12013)

~2 233-1                  D1sputc:s (May :?014)

152 249-14                Excusable Delays (Apr 1984)

~2 212-4                  !Contract Terms and Cond111ons-Commc:rcrnl Items (Oct 20 18)

152 242-1S                Stop-Work Order (Aug 1989)



1952.232-91 Electronic Invoicing and Payment Requirements - Invoice Payment Platfonn (IPP) (April 2016)

Payment requests for all new awards must be submitted electronically through the U.S. Department of the Treasury's Invoice Payment
Program (IPP).
"Payment request" means any request for contract financing payment or invoice payment by the Contractor. To constitute a proper
invoice, the payment request must comply with the requirements identified in FAR 32.905(b), "Payment documentation and process"
and the applicable Prompt Payment clause included in this contract. The !PP website address is:https:/lwww.ipp.gov.
Under this contract, the following documents are required to be submitted as an attachment to the !PP invoice (CO to edit and include
the documentation required under this contract):




The Contractor must follow the instructions on the attached Electronic Invoicing Advisory to enroll, access and use IPP for submitting
requests for payment.
If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for payment, the Contractor must submit
a waiver request in writing to the contracting officer.                                                                  ·

                                                        (End of Clause)


52.212-5 Contract Terms and Conditions Required to Implement Statutes or Executive Orders-Commercial Items (Jun 2020)

(a) The Contractor shall comply with the following Federal Acquisition Regulation (FAR) clauses, which are incorporated in this
contract by reference, to implement provisiens of law or Executive orders applicable to acquisitions of commercial items:

(I) 52.203-19, Prohibition on Requiring Certain Internal Confidentiality Agreements or Statements (Jan 2017) (section 743 of
Division E, Title VII, ofthe Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235) and its successor
provisions in subsequent appropriations acts (and as extended in continuing resolutions)).

(2) 52.204-23, Prohibition on Contracting for Hardware, Software, and Services Developed or Provided by Kaspersky Lab and Other
Covered Entities (Jul 2018) (Section 1634 of Pub. L. 115-91 ).

(3) 52.204-25, Prohibition on Contracting for Certain Telecommunications and Video Surveillance Services or Equipment. (Aug
2019) (Section 889(a)(l)(A) of Pub. L. 115-232).

(4) 52.209-10, Prohibition on Contracting with Inverted Domestic Corporations (Nov 2015).

(5) 52-.233-3, Protest After Award (Aug 1996)(31 U.S.C. 3553).

(6) 52.233-4, Applicable Law for Breach of Contract Claim (Oct 2004)(Public Laws 108-77 and 108-78 ( 19 U.S.C. 3805 note)).

(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that the Contracting Officer has indicated as being
incorporated in this contract by reference to implement provisions oflaw or Executive orders applicable to acquisitions of commerci~l
items:


                                                           Def. App. 433
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 42 of 76
                                         Document Number: 951700-20-G-0163 Contract Number: 951700-20-G-0163 Page 6 of 12


[Contracting Officer check as appropriate. J

.... '(I) 52.203-6, Restrictions on Subcontractor Sales to the Government (Jun 2020), with Alternate I (Oct 1995) (41 U.S.C. 4704 and
 IO U.S.C. 2402).

_ (2) 52.203-13, Contractor Code ofBusiness Ethics and Conduct (Jun 2020) (41 U.S.C. 3509)).

X (3) 52.203-I 5, Whistleblower Protections under the American Recovery and Reinvestment Act of 2009 (June 20 I 0) (Section 1553
of Pub. L. 111-5). (Applies to contracts funded by the American Recovery and Reinvestment Act of2009.)

X (4) 52.204- IO, Reporting Executive Compensation and First-Tier Subcontract Awards (Jun 2020) (Pub. L. I 09-282) (31 U.S.C.
6!01 note).

_ (5) [Reserved].

_ (6) 52.204-14, Service Contract Reporting Requirements (Oct 2016) (Pub. L. 111-117, section 743 of Div. C).

_ (7) 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery Contracts (Oct 2016) (Pub. L. 11 1-117, section
743 of Div. C).

_ (8) 52.209-6, Protecting the Government's Interest When Subcontracting with Contractors Debarred, Suspended, or Proposed for
Debarment. (Jun 2020)(31 U.S.C. 6101 note).

_ (9) 52.209-9, Updates of Publicly Available Information Regarding Responsibility Matters (Oct 20 I 8) (41 U.S.C. 2313 ).

_ ( I 0) [Reserved].

_ ( 11 )(i) 52.219-3, Notice ofHUBZone Set-Aside or Sole-Source Award (Mar 2020) ( 15 U.S.C . .657a).

_ (ii) Alternate I (Mar 2020) of52.2l9-3.

_ ( I 2)(i) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business Concerns (Mar 2020) (if the offeror elects to
waive the preference, it shall so indicate in its offer) ( 15 U.S.C. 657a).

_ (ii) Alternate I (Mar 2020) of52.219-4.

_ ( 13) [Reserved]

_ ( 14)(i) 52.219-6, Notice of Total Small Business Set-Aside (Mar 2020) ( 15 U.S.C. 644).

_ (ii) Alternate I (Mar 2020).

_ ( 15)(i) 52.219-7," Notice of Partial Small Business Set-Aside (Mar 2020) ( 15 U.S.C. 644).

_ (ii) Alternate I (Mar 2020) of 52.219-7.

_ ( 16) 52.219-8, Utilization of Small Business Concerns (Oct 2018) ( 15 U.S.C. 637(d)(2) and (3)).

_ ( 17)(i) 52.219-9, Small Business Subcontracting Plan (Jun 2020) ( 15 U.S.C. 637(d)(4)).

_ (ii) Alternate I (Nov 2016) of52.219-9.

_ (iii) Alternate II (Nov 2016) of 52.219-9.

_ (iv) Alternate Ill (Jun 2020) of 52.219-9.

_ (v) Alternate IV (Jun 2020) of 52.219-9.

_ (18) 52.219-13, Notice of Set-Aside of Orders (Mar 2020) (15 U.S.C. 644(r)).


                                                      Def. App. 434
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 43 of 76
                                         Document Number: 951700-20-G-0163 Contract Number; 951700-20-G-0163 Page 7 of 12


_ ( 19) 52.219-14, Limitations on Subcontracting (Mar 2020)( 15 U.S.C. 637(a)( 14)).

_ (20) 52.219-16, Liquidated Damages--Subcon-tracting Plan (Jan 1999) (15 U.S.C. 637(d)(4)(F)(i)).

_ (21) 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside (Mar 2020) ( 15 U.S.C. 657f). ,

_ (22)(i) 52.219-28, Post Award Small Business Program Rerepresentation (Mar 2020) ( 15 U.S.C. 632(a)(2)).

_ (ii) Alternate I (Mar 2020) of52.219-28.

_ (23) 52.219-29, Notice of Set-Aside for, or Sole Source Award to, Economically Disadvantaged Women-Owned Small Business
Concerns (Mar 2020) (15 U.S.C. 637(m)). ·

_ (24) 52.219-30, Notice of Set-Aside for, or Sole Source Award to, Women-Owned Small Business Concerns Eligible Under the
Women-Owned Small Business Program (Mar 2020)( 15 U.S.C. 637(m)).

_ (25) 52.219-32, Orders lssu~d Directly Under Small Business Reserves (Mar 2020) ( 15 U.S.C. 644(r)).

_ (26) 52.219-33, Nonmanufacturer Rule (Mar 2020) ( 15 U.S.C. 637(a)( 17)).

X (27) 52.222-3, Convict Labor (June 2003) (E.O. 11755).

X (28) 52.222-19, Child Labor--Cooperation with Authorities and Remedies (Jan 2020) (E.O. 13126).

X (29) 52.222-21, Prohibition of Segregated Facilities (Apr 2015).

X (30)(i) 52.222-26, Equal Opportunity (Sept 2016) (E.O. 11246).

_ (ii) Alternate I (Feb 1999) of 52.222-26.

X (31 )(i) 52.222-35, Equal Opportunity for Veterans (Jun 2020)(38 U.S.C. 4212).

_ (ii) Alternate I (July 2014) of 52.222-35.

X (32)(i) 52.222-36, Equal Opportunity for Workers with Disabilities (Jun 2020) (29 U.S.C. 793).

_ (ii) Alternate I (July 2014) of 52.222-36.

X (33) 52.222-37, Employment Reports on Veterans (Jun 2020) (38 U.S.C. 4212).

X (34) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 20 I0) (E.O. 13496).

X (35)(i) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78 and E.O. 13627).

_ (ii) Alternate I (Mar 2015) of52.222-50 (22 U.S.C. chapter 78 and E.O. 13627).

_ (36) 52.222-54, Employment Eligibility Verification (Oct 2015). (Executive Order 12989). (Not applicable to the acquisition of
commercially available off-the-shelf items or certain other types of commercial items as prescribed in 22.1803.)

_ (37)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA-Designated Items (May 2008) (42 U.S.C. 6962(c)
(3)(A)(ii)). (Not applicable to the acquisition of commercially available off-the-shelfitems.)

_ (ii) Alternate I (May 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not applicable to the acquisition of commercially available off-
the-shel f items.)

_ (38) 52,223-11, Ozone-Depleting Substances and High Global Warming Potential Hydrofluorocarbons (Jun 2016) (E.O. 13693).

_ (39) 52.223-12, Maintenance, Service, Repair, or Disposal of Refrigeration Equipment and Air Conditioners (Jun 2016) (E.0.
13693).


                                                      Def. App. 435
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 44 of 76
                                         Document Number: 951700-20-G-0163 Contract Number: 951700-20-G-0163 Page 8 of 12


_ (40 )( i) 52.223-13, Acquisition of EPEAT®-Registered Imaging Equipment (Jun 2014) (E.O.s 13423 and 13514 ).

_ (ii) Alternate I (Oct 2015) of52.223-13.

_ (41 )(i) 52.223-14, Acquisition ofEPEAT®-Registered Televisions (Jun 2014) (E.O.s 13423 and 13514).

_ (ii) Alternate I (Jun 2014) of 52.223-14.

_ (42) 52.223-15, Energy Efficiency in Energy-Consuming Products (Dec 2007) (42 U.S.C. 8259b).

_ (43)(i) 52.223-16, Acquisition ofEPEAT®-Registered Personal Computer Products (Oct 2015) (E.O.s 13423 and 13514).

_ (ii) Alternate l (Jun 2014) of52.223-16.

X (44) 52.223-18, Encouraging Contractor Policies to Ban Text Messaging While Driving (Jun 2020) (E.O. 13513 ).

_ (45) 52.223-20, Aerosols (Jun 2016) (E.O. 13693).

_ (46) 52.223-21, Foams (Jun 2016) (E.O. 13693).

_ (47)(i) 52.224-3, Privacy Training (Jan 2017) (5 U.S.C. 552a).

_ (ii) Alternate I (Jan 2017) of 52.224-3.

_ (48) 52.225-1, Buy American--Supplies (May 2014) (41 U.S.C. chapter 83).

_ (49)(i)'52.225-3, Buy American--Free Trade Agreements-Israeli Trade Act (May 2014) (41 U.S.C. chapter 83, 19 U.S.C. 330 I
note, 19 U.S.C. 2112 note, 19 U.S.C. 3805 note, 19 U.S.C. 4001 nole, Pub. L. 103-182, 108-77, 108-78, 108-286, 108-302, 109-53,
109-169, l09-283, 110-138, 112-41, 112-42, and 112-43.

_ (ii) Alternate I (May 2014) of52.225-3.

_ (iii) Alternate II (May 2014) of52.225-3.

_ (iv) Alternate Ill (May 2014) of52.225-3.

_ (50) 52.225-5, Trade Agreements (Oct 2019) ( 19 U.S.C. 2501, et seq., 19 U.S.C. 3301 nole).

_ (51) 52.225-13, Reslrictions on Certain Foreign Purchases (June 2008) (E.O.'s, proclamations, and statules administered by the
Office of Foreign Assets Control of the Department of the Treasury).

_ (52) 52.225-26, Contractors Perfonning Private Security Functions Outside the United States (Oct 2016) (Section 862, as amended,
of the National Defense Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Nole).

_ (53) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007) (42 U.S.C. 5150).

_ (54) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Area (Nov 2007) (42 U.S.C. 5150).

_ (55) 52.229-12, Tax on Certain Foreign Procurements (Jun 2020).

_ (56) 52.231-29, Tenns for Financing of Purchases of Commercial Items (Feb 2002) (41 U.S.C. 4505, 10 U.S.C. 2307([)).

_ (57) 52.232-30, Installment Payments for Commercial Items (Jan 2017) (41 U.S.C. 4505, 10 U.S.C. 2307(0).

_ (58) 52.232-33, Payment by Electronic Funds Transfer--System for Award Management (Oct 2018) (3 I U.S.C. 3332).

X (59) 52.232-34, Payment by Electronic Funds Transfer--Other than System for Award Management (Jul 2013) (31 U.S.C. 3332).

_ (60) 52.232-36, Payment by Third Party (May 2014) (31 U.S.C. 3332).


                                                      Def. App. 436
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 45 of 76
                                          Document Number: 951700-20-G-0163 Contract Number: 951700-20-G-0163 Page 9 of 12


_ (61) 52.239-1, Privacy or Security Safeguards (Aug 1996) (5 U.S.C. 552a).

X (62) 52.242-5, Payments to Small Business Subcontractors (Jan 2017)( 15 U.S.C. 637(d)( 13)).

_ (63)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006) (46 U.S.C. Appx. 1241(b) and 10
U.s.c. 2631 ).

_ (ii) Alternate I (Apr 2003) of 52.247-64.

_ (iii) Alternate II (Feb 2006) of 52.247-64.

(c) The Contractor shall comply with the FAR clauses in this paragraph (c), applicable to commercial services, that the Contracting
Officer has indicated as being incorporated in this contract by reference to implement provisions of law or Executive orders applicable
to acquisitions of commercial items:

[Contracting Officer check as appropriate.]

_ (I) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S.C. chapter 67).

_ (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (May 2014) (29 U.S.C. 206 and 41 U.S.C. chapter 67).

_ (3) 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards-Price Adjustment (Multiple Year and Option
Contracts) (Aug 2018) (29 U.S.C. 206 and 41 U.S.C. chapter 67).

_ (4) 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards--Price Adjustment (May 2014) (29 U.S.C. 206 and
41 U.S.C. chapter 67).

  (5) 52.222-51, Exemption from Application of the Service· Contract Labor Standards to Contracts for Maintenance, Calibration, or
Repair of Certain Equipment--Requirements (May 2014) (41 U.S.C. chapter 67).

_ (6) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain Services--
Requirements (May 2014) (41 U.S.C. chapter 67).

_ (7) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).

_ (8) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 20l7)(E.O. 13706).

_ (9) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (Jun 2020) (42 U.S.C. 1792).

( d) Comptroller General Examination ofRecord The Contractor shall comply with the provisions of this paragraph (d) if this contract
was awarded using other than sealed bid, is in excess of the simplified acquisition threshold, as defined in FAR 2.10 I, on the date of
award of this contract and does not contain the clause at 52.215-2, Audit and Records--Negotiation.

(I) The Comptroller General of the United States, or an authorized representative of the Comptroller General, shall have access to and
right to examine any of the Contractor's directly pertinent records involving transactions related to this contract.

(2) The Contractor shall make available at its offices at all reasonable times the records, materials, and other evidence for examination,
audit, or reproduction, until 3 years after final payment under this contract or for any shorter period specified in FAR subpart 4.7,
Contractor Records Retention, of the other clauses of this contract. If this contract is completely or partially terminated, the records
relating to the work terminated shall be made available for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of claims arising under or relating to this contract shall be made
available until such appeals, litigation, or claims are finally resolved.

(3) As used in this clause, records include books, documents, accounting procedures and practices, and other data, regardless of type
and regardless of form. This does not require the Contractor to create or maintain any record that the Contractor does not maintain in
the ordinary course of business or pursuant to a provision of law.




                                                       Def. App. 437
I                   Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 46 of 76
                                               Document Number: 951700-20-G-0163 Contract Number: 951700-20-G-0163 Page 10 of 12

    · (e)( I) Notwithstanding the requirements of the clauses in paragraphs ·(a), (b), (c), and (d) of this clause, the Contractor is not required
    to flow down any FAR clause, other than those in this paragraph (e)( I) in a subcontract for commercial items. Unless btherwise
    indicated below, the extent of the flow down shall be as required by the clause--

    (i) 52.203-13, Contractor Code of Business Ethics and Conduct (Jun 2020) (41 U.S.C. 3509).

    (ii) 52.203-19, Prohibition on Requiring Certain Internal Confidentiality Agreements or Statements (Jan 2017) (section 743 of
    Division E, Title VII, of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235) and its successor
    provisions in subsequent appropriations acts (and as extended in continuing resolutions)).

    (iii) 52.204-23, Prohibition on Contracting for Hardware, Software, and Services Developed or Provided by Kaspersky Lab and Other
    Covered Entities (Jul 2018) (Section 1634 of Pub. L. 115-91 ).

    (iv) 52.204- 25, Prohibition on Contracting for Certain Telecommunications and Video Surveillance Services or Equipment. (Aug
    2019) (Section 889(a)( I )(A) of Pub. L. 115-232).

    (v) 52.219-8, Utilization of Small Business Concerns (Oct 2018) ( 15 U.S.C. 637(d)(2) and (3)), in all subcontracts that offer further
    subcontracting opportunities. If the subcontract (except subcontracts to small business concerns) exceeds the applicable threshold
    specified in FAR I 9.702(a) on the date of subcontract award, the subcontractor must include 52.219-8 in lower tier subcontracts that
    offer subcontracting opportunities.

    (vi) 52.222-2 I, Prohibition of Segregated Facilities (Apr 2015)

    (vii) 52.222-26, Equal Opportunity (Sept 2016) (E.O. 11246).

    (viii) 52.222-35, Equal Opportunity for Veterans (Jun 2020) (38 U.S.C. 4212).

    (ix) 52.222-36, Equal Opportunity for Workers with Disabilities (Jun 2020) (29 U.S.C. 793).

    (x) 52.222-37, Employment Reports on Veterans (Jun 2020) (38 U.S.C. 4212)

    (xi) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 20 I 0) (E.O. 13496). Flow down
    required in accordance with paragraph (f) of FAR clause 52.222-40.

    (xii) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S.C. chapter 67).

    (xiii) (A) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78 and E.O 13627).

    (B) Alternate I (Mar2015) of52.222-50 (22 U.S.C. chapter 78 and E.O 13627).

    (xiv) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or
    Repair of Certain Equipment-Requirements (May 2014) (41 U.S.C. chapter 67).

    (xv) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain Services-Requirements
    (May 2014) (41 U.S.C. chapter 67).

    (xvi) 52.222-54, Employment Eligibility Verification (Oct 2015) (E.O. 12989).

    (xvii) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).

    (xviii) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 2017) (E.O. 13706).

    (xix)(A) 52.224-3, Privacy Training (Jan 2017) (5 U.S.C. 552a).

    (B) Alternate I (Jan 2017) of 52.224-3.

    (xx) 52.225-26, Contractors Performing Private Security Functions Outside the United States (Oct 2016) (Section 862, as amended, of
    the National Defense Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).




                                                              Def. App. 438
                  Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 47 of 76
                                        Document Number: 951700-20-G-0163 Contract Number: 951700-20-G-0163 Page 11 of 12

(xxi) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (Jun 2020) (42 U.S.C. 1792). Flow down required in
accordance with paragraph (e) offAR clause 52.226-6.

(xxii) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006) (46 U.S.C. Appx. 124 J(b) and IO U.S.C.
2631 ). Flow down required in accordance with paragraph (d) ofFAR clause 52.247-64.

(2) While not required, the Contractor may include in its subcontracts for commercial items a minimal number of additional clauses
necessary to satisfy its contractual obligations.

(End of clause)




Section 3 - Documents, Exhibits, or Attachments


I 000 Scope of BOA

Purpose
The purpose of this contract action is to reinstate the USAGM's Blanket Ordering Agreement (BOA) with the vendor, BOA number
BBGS0-G-15-0006. This BOA is entered into based on your 08/01/2020 e-mail acceptance ofUSAGM's 7/31/2020 proposal to
reinstate the expired BOA for Internet freedom tools.

Terms and Conditions
In addition to the terms and clauses included herein, this BOA incorporates by reference the terms and conditions of BOA number
BBGS0-G-15-0006, including its clauses.

Order of Precedence
In the event ofa conflict between a contract clause or term of the original BOA and the new BOA, the terms and clauses of the new
BOA shall govern.

Ordering Period
This BOA has a 5-year ordering period that begins on 8/4/2020 and extends through 8/3/2025 with no optional periods of
performance.



Place of Performance
The place of performance for orders placed under this BOA will be specified at the time each order is placed, but generally will be at
the contractor's facility.

Pricing Structure
The pricing·arrangement of orders placed under this BOA will be specified at the time the order is placed. Orders may be priced on a
firm fixed price basis, time-and-materials basis, or on a labor hour basis.

Scope and Purpose of Blanket Ordering Agreement
The overall purpose of the BOA and the general nature of the work for task orders awarded under the BOA is to obtain Internet
censorship circumvention tools and services. The primary supplies and services required under this contract relate to state-of-the art,
specialized information technology (IT) software and systems for circumventing Internet censorship by foreign governments, and
require active, ongoing maintenance and support throughout the term of the Task Orders by the Contractor to ensure required service
levels.

Description of Task Areas

Task Area I - Circumvention Client Software
When awarded a task order under this Task Area, the Contractor shall provide a system to circumvent Internet censorship imposed
by foreign governments and Internet Service Providers (ISPs) using client software technology, which, at a minimum, transparently
proxies HyperText Transfer Protocol (HTTP) traffic, and may, based on individual Task Order requirements, implement transparent
proxy services for additional protocol traffic, up to and including full Virtual Private Network (VPN) service. The system shall work
on operating systems as specified in each individual Task Order, which may include various desktop and mobile computing devices.


                                                       Def. App. 439
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 48 of 76
                                         Document Number: 951700-20-G-0163 Contract Number: 951700-20-G-0163 Paga 12 of 12

The system shall allow Internet users in target countries to use the client software package to circumvent the cen·sorship of the Internet
within their country.

Task Area 2 - Clientless Web Proxies
When awarded a task order under this Task Area, the Contractor shall provide a network of web proxies which may be accessed by
any web browser which supports Secure Hypertext Transfer Protocol (HTTPS) and which can be distributed by BBG broadcasters.
The system must allow Internet users in target countries to circumvent the censorship of the Internet within their country by accessing
web proxies operated by the Contractor which are distributed globally and use a diverse set of domain names and dynamic IP
addresses which cannot easily be discovered, enumerated, and blocked. The proxy sites shall be changed regularly, based on the
specifics of site blockages in the target countries.

Task Area 3 - Reserved
There is no plan to award work under Task Area 3 at this time.

Task Area 4 - Electronic Mail Newsletter Distribution
When awarded a task order under this Task Area, the Contractor shall distribute an electronic mail (email) newsletter provided
by USAGM broadcasters to a list of electronic mail addresses provided by the broadcasters, and validated by the Contractor, on
a schedule as specified in the Task Order. The Contractor shall evade attempts by foreign governments to censor the newsletters
through the use of various techniques.

Task Area 5 - Censorship Circumvention Technical Expertise and Support
When awarded a task order under this Task Area, the Contractor shall provide its technical expertise in Internet censorship
circumvention to further the USAGM's other Internet anti-censorship initiatives. This may consist of producing technical
documentation and reports on the current state of Internet censorship in target countries; providing computer programming
and software engineering for BBG's internal software products, open source software, or other Contractor's software; or setup,
maintenance, and operation of computer systems and network devices. ·
                                                                                                                                             ~.

Under the tenns of your BOA your firm is eligible to compete for work projects unde~ the following Task Area(s):
          Task Area I
      • Task Area 2
      • Task Area 4
      • Task Area 5
Authority
This procurement action is entered into under the USAGM's statutory authority to conduct procurements without regard to any other
provision of law relating to such procurements [See 22 U.S.C. 6204(a)( 10)).

Protests
The Competition in Contracting Act (CICA) does not apply to this reinstated agreement; therefore, GAO does not have jurisdiction
over protests related to any task order or task order request for proposal (TORFP) issued under this agreement. All pre-award and
post-award protests of task orders to be awarded under this BOA must be submitted directly to the contracting officer, whose final
decisions may be appealed to the agency's Senior Procurement Executive.




                                                        Def. App. 440
                      Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 49 of 76
                                                             Document Number: 951700-20-G-0165 Contract Number: 951700-20-G-0165 Page 1 of 12

          SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS                                                        1 REOU•SITION NUMBER
                                                                                                                 1105-211-10-00006
             OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24 & 30
 2. CONTRACT NO.                             3 AWARD/EFFECT.VE DATE 4 ORDER NUMBER                               5 SOLICITATION NUMBER                          6. SOLICITATION ISSUE
 951700-20-G-0165                            08/0412020                                                                                                         DATE


         7 FOR SOLICITATION                  a. NAME                                                             b. TELEPHONE NUMBER (No COiiect calls)         B. OFFER DUE DATE I LOCAL
         INFORMATION CALL                    See Te,rt                                                                                                          TIME


 9. ISSUED BY                                                 CODE    I 951700             10 THE ACQUISITION IS
                                                                                                                     •0   UNRESTRICTED OR          •     SET ASIDE.             %FOR
  Unlled Stales Agency for Global Media
  Office or Con11at1S
                                                                      '---------1
                                                                                          •     SMALLBUSINESS
                                                                                                                          NJMf~(Dl,U....a.lU~lil(UMOSI,
                                                                                                                          tua.ou••oc•tH•,_.._~
  330 C Slnlet SW
                                                                                          •     HUBZONE SMALL
                                                                                                                          1    8
                                                                                                                           """- """"'

                                                                                                                     D EDV.OsB
                                                                                                                                        '""°"...           NAICS·


                                                                                          •
  Room4360
  Washington, DC 20237                                                                          BUSINESS
                                                                                                SEIMCE-D15-.al.ED
                                                                                                VETERAN-0W,!ED
                                                                                                SM.OU BUSINESS       •    B(A)
                                                                                                                                                           SIZE STANDARD·


 11 DELIVERY FOR FOB OESTINATION            12 DISCOUNT TERMS                                                                      13b. RATING


•
 UNLESS BLOCK IS MARKED                      Q Cays. 0.00 !lo
                                             00ays 0.00 ~                                  •    13a. THIS CONTRACT IS


                                                                                                                                                                         •
      SEE                                    0 Cays. 0.00 111,                                  RATED ORDER UNDER DPAS
      SCHEDULE                                                                                  (15CFR 700)                      l~ETHOO OF S~TATION
                                             0 Cays; 0.00 'Iii
                                                                                                                                  LJRFQ         IFB      LJ                     RFP
 15. DELIVER TO
 B010na Kosin>
                                                              CODE    I ER-MJ            16 ADMINISTERED BY                                                 CODE      I CON
                                                                      ' - - - - - - - - 1 UnHed States Agency for Global Media
 BBG Office of Engineering and Tecllnical Senticas                                        Otcce or Con1racts
 330 Independence Ave SW                                                                  330 C Street SW
 Room4072                                                                                 Room4360
                                                                                                      ~-----
17a. CONTRACTOR/
      OFFEROR
                                    I
                        CODE 020080501
                                                         I            I
                                                              FAO'VTY W 1       18a PAYMENT VVILL BE MADE BY
                                                               CODE ..__ _ _ _-I Barona KllSIJC
                                                                                                                                                              CODE    I ER-MJ
 INTELLIGENT DECISION PARTNERS. LLC                                              BBG Office of Engineenng ana Technical Senticas
 113 STEEPLECHASE OR                                                             330 lndll)tllldence Ave SW
 DOYLESTOWN, PA 18901-5705                                                       Room4072
 DUNS 832899509                                                                  W8shi,1g1on DC 20237




Tetepnone No.

•    17b. CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN
     OFFER                                                                                    CHECKED            n
                                                                                          IBb SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS BLOCK BELOW IS
                                                                                                                 SEE ADDENDUM

    10. ITEMNO'.=      I.                 20.SCHEOULE OF SUPPi.JES/SERViCES                                                                                               24.·AMOUNf

     -                :ii ""-':,/
                         See Unos




 25. ACCOUNTING AND APPROPRIAT.ON CATA                                                                                            28. TOTAL AWARD AMOUl.r (For GtM. Use On/Y)
 2020-X0206·VOS0~105•105Q.2589-2020                                                                                               SO.OD

•
0
     27a. SOLICITATION INCORPORATES av REFERENCE FAR 52 212•1 52 212-4. FAR 52212.JAND 52 212•5ARE ATTACHED AOOENDA
     27b. CONTRACT/PURCHASE ORCER INCORPORATES BY REFERENCE FAR 52.212-4. FAR 52 212,51S ATTACHED. ADDENDA                                  •• •0  ARE
                                                                                                                                                   ARE
                                                                                                                                                              ARE NOT ATTACHED
                                                                                                                                                              ARE NOT ATTACHED

0   28 CONTRACTOR IS REQUIRED TO SIGN THIS OOCUMENT AND RETURN 1 COPIES TO
    ISSUING OFFICE CONTRACTOR AGREES TO FURNISH AND DELIVER ALL ITEMS SET FORTH
                                                                                                     •    29 AWA RO OF CONTRACT REF          ====-==,-,,:,===:::-=
                                                                                                          DATED______ YOUR OFFER ON SOLICITATION (BLOCK 51
                                                                                                                                                               OFFER

    OR OTHERVVISE IOENTIF1EO ABOVE ANO ON ANY AODlTIONAL SHEETS SUBJECT TO THE                            1NCWDING ANY ADDITIONS OR CHANGES WHICH ARE SET FORTH HERE~
    TERMS ANO CONDITIONS SPEClFIEO                                                                        IS ACCEPTED AS TO ITEMS


 308. SlG N ~ ~



 30b. NAME ANO TITLE CF SIGNER (TYPE OR PRIND                        30c:. CATE SlGNEO                                                                                 31c. CATE S:GNEO
                                                                                                                                                                       08/0412020
 Michael f\o1arks Managing Partner                                   8/5/20
AUTHORIZED FOR LOCAL REPRODUCTION                                                                                                                       STANDARD FORM 1449 IREV. DZ/20121
PREVIOUS EDITION IS NOT USABLE                                                                                                                         Prescribed by GSA- FAR (48 CFR) 53.212




                                                                            Def. App. 441
                 Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 50 of 76
                                          Document Number: 951700-20-G-0165 Contract Number: 951700-20-G-0165 Page 2 of 12

      19.                                 20.                                     21.          22               23                   24.
    ITEM NO                 SCHEDULE OF SUPPLIES/SERVICES                     QUANTITY         UNIT        UNIT PRICE             AMOUNT




                                                                .




32a. QUANTITY IN COLUMN 21 HAS BEEN

•   RE"c:EIVED   •   INSPECTED   •    ACCEPTED. AND CONFORMS TO THE CONTR;CT, EXCEPT AS NOTED: - - - - - - - - - - - -


32b. SIGNATURE OF AUTHORIZED GOVERNMENT            32c. DATE              32d, PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT
REPRESENTATIVE                                                            REPRESENTATIVE




32e, MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE              32f TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT
                                                                          REPRESENTATIVE

                                                                          32g, E- MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE


33 SHIP NUMBER           34 VOUCHER NUMBER      35. AMOUNT VERIFIED       36, PAYMENT                                      37. CHECK NUMBER

   I PARTIAL I IFINAL
                                                CORRECT FOR
                                                                         DcoMPLETE        •    PARTIAL      •   FINAL

38 SIR ACCOUNT NUMBER 39. SIR VOUCHER NUMBER 40. PAID BY


41a. I CERTIFY THIS ACCOUNT IS CORRECT ANO PROPER FOR PAYMENT       42a. RECEIVED BY (Print)
41b, SIGNATURE AND TITLE OF CERTIFYING OFFi CER 41c. DATE
                                                                    42b. RECEIVED AT (Locabon)

                                                                    42c. DATE REC"O (YYIMM/0D)        142d TOTAL CONTAINERS


                                                                                                           STANDARD FORM 1449 (REV. 02120121 BACK




                                                      Def. App. 442
    Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 51 of 76
                                        Docurn.nt Number: 9517G0·20-G-0165 Contract Number: 951700-2111-G·-0165 Page 3 of 12

                                                                 Tabte or Contents

                                                                                                                                                                                                                       f•e.e Number
     Cootiou£1tion Sheet.....................................................................................................,. ........................... .
2    Contract Clauses ......................................................._......                                                                          .4
                                                                                           H . . . . . . . .. . . . . . . . .. . . . . . .. . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


        S2.2S2·2 Clauses lncorpomted by Rerer~ce (Feb 1.998). _.....- ............................................................... 4
        52.204•21 Bask Safeguarding of CoYered Contractor Information Systems (June 2016)........................ 4
        52. 209-10 Prohibition Oil Contracting with Inverted Domestic Corporations (Nov 20 IS)........................4
        52132-1 Paymen,1s (Apr l984)................................................................ ...........................................- ...•.4
        Sl.232-13 Availability Of Funds (Apr 1984 .............................................................................................. 4
        S:Z .132-39 UnenfOfceability of Unauthorized Obligations (Jun 2013 )...................................................... 4
        Sl.l.32-40 Providing Accelerated Payments to Small Bus,ness Subcootrac&ors {Dec 1613).....................4
          52.233-1 Disp~les (May 2014)................................................................................................................... 5
          52.249-14 Excusable Delays (Apr 19'84)....................................................... ............................................5
       52.212-4 Con:tract Tenns and Cooditions-Commercial l1ems (Oci 2018)................................................ S
       52.242-15 Stop•\Vork Order (Aug 1989)................................................................................................... S
        l 952.232·9 1 Elecironic lnvoicing and Payment Require-ments ~ Jn,,.oice Payment Platform (I PP) (April
       20 16)........................................................................................................................................................... S
        52.212•5 Contract Terms and Conditions Required to Implement Stawtcs or Exe'C\llive Orders-
       Commerc-ial lten1s (Jurn 2020) .................................................................................................................... 5
3    Documents, Exhibits, o-r At1achmc11ts.......................................................,•. ,. ............................................... 11
          1000 Scope of BOA ............................................................................................................... .................. 11




                                                             Def. App. 443
                              Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 52 of 76
                                                                             Document Number: 951700-20-G-0165 Contract Number: 951700-20-G-0165 Page 4 of 12



Section 1 - Continuation Sheet
    - ,.              -   ~
                                    '                                                                  r                           " I(
                                                                                                                                                                            - ' 1•·
                                                                                                                                                                                                                  I
  Number                                       -SUppl!es or Services• ____ _.__                                      Quantity                Unit             UnltP,rlce                 Total ( Inc. disc.,      ',
                                        . -~   ·- -_,.
                                                           --            -    '                      ..      -~    •.      --      :'
                                                                                                                                        1•           L                          I
                                                                                                                                                                                    1•
                                                                                                                                                                                          ~. and-fees)         •• I


         1            Services                                                                                              o.oooooc         LT                        $0,0000                            $0.00

                      Period of Performance: 08/04/2020 - 08/03/2025

                      Description: BASIC ORDERING AGREEMENT FOR CIRCUMVENTION CLIENT SOFTWARE IN ACCORDANCE WITH STATEMENT
                      OF WORK

                      Reference Line: 1105-20-IQ-00006- 1
                      CUN Funding:
                      1. (2020-X0206-UOS0-I105-1050-2589-2020): $0.00
                                                         ..,_   -   4'
                                                                         -·                      ~
                                                                                                                                                                                         -   ~   -· --   --
                                                                                                      Cl!IN       Fundlog1                                Costl
     <       •- .. - ,.        ..   ~

                                                   -                                                                                                                       -~

                                                                                    Base Totals:                                                          C                                                      C

                                                                Exercised Options Totals:                                                                 C                                                      C

                                                         Unexerclsed Options Totals:                                                                      C                                                      (


                                                                Base and Options Totals:                                                                  C                                                       (

                                                                          ~-           ·----~·        --
                                                                                                                                                    ___
                                                                                                              •r~,    •~


             Cl!IN                      Mi,ilmum Q ~ '                            Mlnlnan Aino;unt                Maxlmc.im Quantity ,       M~Amount
                                                                                                                                              ....
 ~           _v                                                          ,~                                                                               -~    .
                  1                                                                                  SO.QC                                                so_oo
PERIOD OF PERFORMANCE
ITEM                  START                                               END
I                     08/04/2020                                          08/03/2025



Section 2 - Contract Clauses


52.252-2 Clauses Incorporated by Reference (Feb 1998)
This contract incorporates one or more clauses by reference, with the same force and effect as if they were given in full text. Upon
request, the Contracting Officer will make their full text available. Also, the full text of a clause may be accessed electronically at
this / these address(es):




[Insert one or more Internet addresses]

(End of clause)
Clause                                               Title                                                                                           Fill-ins
~2 204-21                                           Basic S11fegu11rdmg ofCovered Contractor Information Systems (June 2016)

52.209-10                                           Prohibition on Contracting with Inverted Domesttc Corporations (Nov 201 5)

52.232-1                                            Payments (Apr I 984)

52.232- 18                                          Av11dab11ity Offunds (Apr 1984)

52.232-39                                           ~ nenforceabihl}' ofUnauthoriud Obhgat,ons (Jun 20 13)




                                                                                                     Def. App. 444
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 53 of 76
                                          Document Number: 951700-20-G-0165 Contract Number: 951700-20-G-0165 Page 5 of 12

Clause                     Title                                                                  rill-ins
52 232-4-0                Providing Accelcralcd Payments to Small Business Subcontractors ( Dec

                          ~0131

52.233-1                  Disputes (May 2014)

52 249-14                 Excusable Delays (Apr 19841

52 212-4                  :Contract Tcnns and Conditions-Commercial Items (Oct 2018)

52 242-15                 IStop-Work Order (Aug 1989)



1952.232-91 Electronic Invoicing and Payment Requirements - Invoice Payment Platform (IPP) (April 2016)

Payment requests for all new awards must be submitted electronically through the tJ. S. Department of the Treasury's Invoice Payment
Program ([PP).
"Payment request" means any request for contract financing payment or invoice payment by the Contractor. To constitute a proper
invoice, the payment request must comply with the requirements identified in FAR 32.905(b), "Payment documentation and process"
and the applicable Prompt Payment clause included in this contract. The IPP website address is:https://www.ipp.gov.
Under this contract, the following documents are required to be submitted as an attachment to the IPP invoice (CO to edit and include
the documentation required under this contract):




The Contractor must follow the instructions on the attached Electronic Invoicing Advisory to enroll, access and use IPP for submitting
requests for payment.
If the Contractor is unable to comply with the requirement to use IPP for submitting invoices for payment, the Contractor must submit
a waiver request in writing to the contracting officer.

                                                        (End of Clause)


52.212-5 Contract Terms and Conditions Required to Implement Statutes or Executive Orders-Commercial Items (Jun 2020)

(a) The Contractor shall comply with the following Federal Acquisition Regulation (rAR) clauses, which are incorporated in this
contract by reference, to implement provisions of law or Executive orders applicable to acquisitions of commercial items:

(I) 52.203-19, Prohibition on Requiring Certain Internal Confidentiality Agreements or Statements (Jan 2017) (section 743 of
Division E, Title VII, of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235) and its successor
provisions in subsequent appropriations acts (and as extended in continuing resolutions)).

(2) 52.204-23, Prohibition on Contracting for Hardware, Software, and Services Developed or Provided by Kaspersky Lab and Other
Covered Entities (Jul 2018) (Section 1634 of Pub. L. 115-91).

(3) 52.204-25, Prohibition on Contracting for Certain Telecommunications and Video Surveillance Services or Equipment. (Aug
2019) (Section 889(a)(I )(A) of Pub. L. 115-232).

(4) 52.209-10, Prohibition on Contracting with Inverted Domestic Corporations (Nov 20 I 5).

(5) 52.233-3, Protest After Award (Aug 1996) (31 U.S.C. 3553).

(6) 52.233-4, Applicable Law for Breach of Contract Claim (Oct 2004)(Public Laws 108-77 and 108-78 ( 19 U.S.C. 3805 note)).

(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that the Contracting Officer has indicated as being
incorporated in this contract by reference to implement provisions of law or Executive orders applicable to acquisitions of commercial
items:


                                                           Def. App. 445
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 54 of 76
                                         Document Number: 951700-20-G-0165 Contract Number: 951700-20-G-0165 Page 6 of 12


[Contracting Officer check as appropriate.]

_ (I) 52.203-6, Restrictions on Subcontractor Sales to the Government (Jun 2020), with Alternate I (Oct 1995) (41 U.S.C. 4704 and
10 u.s.c. 2402).

_ (2) 52.203-13, Contractor Code of Business Ethics and Conduct (Jun 2020) (41 U.S.C. 3509)).

X (3) 52.203-15, Whistleblower Protections under the American Recovery and Reinvestment Act of 2009 (June 20 I0) (Section 1553 ·
of Pub. L. 111-5). (Applies to contracts funded by the American Recovery and Reinvestment Act of2009.)

X (4) 52.204-10, Reporting Executive Compensation and First-Tier Subcontract Awards (Jun 2020) (Pub. L. 109-282)(31 U.S.C.
6!01 note).

_ (5) [Reserved].

_ (6) 52.204-14, Service Contract Reporting Requirements (Oct 2016) (Pub. L. 111-117, section 743 of Div. C).

_ (7) 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery Contracts (Oct 2016) (Pub. L. 111-117, section
743 of Div. C).

_ (8) 52.209-6, Protecting the Government's Interest When Subcontracting with Contractors Debarred, Suspended, or Proposed for
Debarment. (Jun 2020) (31 U.S.C. 6101 note).

_ (9) 52.209-9, Updates of Publicly Available lnfonnation Regarding Responsibility Matters (Oct 2018) (41 U.S.C. 2313 ).

_ ( 10) [Reserved].
                         .                                                              .
_ (11 )(i) 52.219-3, Notice ofHUBZone Set-Aside or Sole-Source Award (Mar 2020) ( 15 U.S.C. 657a).

_ (ii) Alternate I (Mar 2020) of52.219-3.

_ ( I2)(i) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business Concerns (Mar 2020) (if the offeror elects to
waive the preference, it shall so indicate in its offer) ( 15 U.S.C. 657a).

_ (ii) Alternate I (Mar 2020) of 52.219-4.

_ (13) [Reserved)

_ ( 14)(i) 52.219-6, Notice of Total Small Business Set-Aside (Mar2020) (IS U.S.C. 644).

_ (ii) Alternate I (Mar 2020).

_ (15)(i) 52.219-7, Notice of Partial Small Business Set-Aside (Mar 2020) (15 U.S.C. 644).

_ (ii)Altemate I (Mar2020)of52.219-7.

_ ( 16) 52.219-8, Utilization of Small Business Concerns (Oct 2018) ( 15 U.S.C. 637(d)(2) and (3)).

_ ( I 7)(i) 52.219-9, Small Business Subcontracting Plan (Jun 2020) (15 U.S.C. 637(d)(4)).

_ (ii) Alternate I (Nov 2016) of52.219-9.

_ (iii) Alternate II (Nov 2016) of 52.219-9.

_ (iv) Alternate Ill (Jun 2020) of 52.219-9.

_ (v) Alternate IV (Jun 2020) of52.219-9.

_ ( 18) 52.219-13, Notice of Set-Aside of Orders (Mar 2020) ( 15 U.S.C. 644(r)).


                                                      Def. App. 446
I                   Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 55 of 76
                                             Document Number: 951700-20-G-0165 Contract Number: 951700-20-G-0165 Page 7 of 12


    _ ( 19) 52.219-14, Limitations on Subcontracting (Mar 2020) ( 15 U.S.C. 637(a)(14)).

    _ (20) 52.219-16, Liquidated Damages--Subcon-tracting Plan (Jan 1999) (15 U.S.C. 637(d)(4)(F)(i)).

    _ (21) 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside (Mar 2020) ( 15 U.S.C. 657f).

    _ (22)(i) 52.219-28, Post Award Small Business Program Rerepresentation (Mar 2020) ( 15 U.S.C. 632(a)(2)).

    _ (ii) Alternate I (Mar 2020) of 52.219-28.

    _ (23) 52.219-29, Notice of Set-Aside for, or Sole Source Award to, Economically Disadvantaged Women-Owned Small Business
    Concerns (Mar 2020) (15 U.S.C. 637(m)).

    _ (24) 52.219-30, Notice of Set-Aside for, or Sole Source Award to, Women-Owned Small Business Concerns Eligible Under the
    Women-Owned Small Business Program (Mar 2020) ( 15 U.S.C. 637(m)).

    _ (25) 52.219-32, Orders Issued Directly Under Small Business Reserves (Mar 2020) ( 15 U.S.C. 644(r)).

    _ (26) 52.219-33, Nonmanufacturer Rule (Mar 2020) ( 15 U.S.C. 637(a)( 17)).

    X (27) 52.222-3, Convict Labor (June 2003) (E.O. 11755).

    X (28) 52.222-19, Child Labor--Cooperation with Authorities and Remedies (Jan 2020) (E.O. 13126).

    X (29) 52.222-21, Prohibition of Segregated Facilities (Apr 2015).

    X (30)(i) 52.222-26, Equal Opportunity (Sept 2016) (E.O. 11246).

    _ (ii) Alternate I (Feb 1999) of52.222-26.

    X (31 )(i) 52.222-35, Equal Opportunity for Veterans (Jun 2020)(38 U.S.C. 4212).

    _ (ii) Alternate I (July 2014) of 52.222-35.

    X (32)(i) 52.222-36, Equal Opportunity for Workers with Disabilities (Jun 2020) (29 U.S.C. 793).

    _ (ii) Alternate I (July 2014) of 52.222-36.

    X (33) 52.222-37, Employment Reports on Veterans (Jun 2020) (38 U.S.C. 4212).

    X (34) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 2010) (E.O. 13496).

    X (35)(i) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78 and E.O. 13627).

    _ (ii) Alternate I (Mar 2015) of52.222-50 (22 U.S.C. chapter 78 and E.O. 13627).

    _ (36) 52.222-54, Employment Eligibility Verification (Oct 2015). (Executive Order 12989). (Not applicable to the acquisition of
    commercially available off-the-shelf items or certain other types of commercial items as prescribed in 22.1803.)

    _ (37)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA-Designated Items (May 2008) (42 U.S.C. 6962(c)
    (3 )(A)(ii)). (Not applicable to the acquisition of commercially available off-the-shelf items.)

    _ (ii) Alternate I (May 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not applicable to the acquisition of commercially available off-
    the-shelf items.)

    _ (38) 52.223-11, Ozone-Depleting Substances and High Global Warming Potential Hydro fluorocarbons (Jun 2016) (E.O. 13693 ).

    _ (39) 52.223-12, Maintenance, Service, Repair, or Disposal of Refrigeration Equipment and Air Conditioners (Jun 2016) (E.O.
    13693).


                                                          Def. App. 447
                Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 56 of 76
                                         Document Number: 951700-20-G-0165 Contract Number: 951700-20-G-0165 Page 8 of 12


_ (40)(i) 52.223-13, Acquisition ofEPEAT®-Registered Imaging Equipment (Jun 2014) (E.O.s 13423 and 13514).

_ (ii) Alternate I (Oct 2015) of 52.223-13.

_ (41 )(i) 52.223-14, Acquisition of EPEAT®-Registered Televisions (Jun 2014) (E.O.s 13423 and 13514).

_ (ii) Alternate I (Jun 2014) of52.223-l4.

_ (42) 52.223-15, Energy Efficiency in Energy-Consuming Products (Dec 2007) (42 U.S.C. 8259b).

_ (43)(i) 52.223-16, Acquisition of EPEA T®-Registered Personal Computer Products (Oct 2015) (E.O.s 13423 and 13514).

_ (ii) Alternate I (Jun 2014) of 52.223-16.

X (44) 52.223-18, Encouraging Contractor Policies to Ban Text Messaging While Driving (Jun 2020) (E.O. 13513).

_ (45) 52.223-20, Aerosols (Jun 2016) (E.O. 13693).

_ (46) 52.223-21, Foams (Jun 2016) (E.O. 13693).

_ (47)(i) 52.224-3, Privacy Training (Jan 2017) (5 U.S.C. 552a).

_ (ii) Alternate I (Jan 2017) of 52.224-3.

_ (48) 52.225-1, Buy American--Supplies (May 2014) (4 I U.S.C. chapter 83).

_ (49)(i) 52.225-3, Buy American--Free Trade Agreements-Israeli Trade Act (May 2014) (41 U.S.C. chapter 83, 19 U.S.C.3301
note, 19 U.S.C. 2112 note, 19 U.S.C. 3805 note, 19 U.S.C. 4001 note, Pub. L. 103-182, 108-77, 108-78, 108-286, 108-302, 109-53,
109-169, 109-283, I 10-138, 112-41, 112-42, and 112-43.

_ (ii) Alternate I (May 2014) of52.225-3.

_ (iii) Alternate II (May 2014) of 52.225-3.

_ (iv) Alternate Ill (May 2014) of52.225-3.

_ (50) 52.225-5, Trade Agreements (Oct 2019)(19 U.S.C. 2501, et seq., 19 U.S.C. 3301 note).

_ (51) 52.225-13, Restrictions on Certain Foreign Purchases (June 2008) (E.O.'s, proclamations, and statutes administered by the
Office of Foreign Assets Control of the Department of the Treasury).

_ (52) 52.225-26, Contractors Performing Private Security Functions Outside the United States (Oct 2016) (Section 862, as amended,
of the National Defense Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).

_ (53) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007) (42 U.S.C. 5150).

_ (54) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Area (Nov 2007) (42 U.S.C. 5150).

_ (55) 52.229-12, Tax on Certain Foreign Procurements (Jun 2020).

_ (56) 52.232-29, Tenns for Financing of Purchases of Commercial Items (Feb 2002) (41 U.S.C. 4505, 10 U.S.C. 2307(f)).

_ (57) 52.232-30, Installment Payments for Commercial Items (Jan 2017) (41 U.S.C. 4505, 10 U.S.C. 2307(0).

_ (58) 52.232-33, Payment by Electronic Funds Transfer--System for Award Management (Oct 2018) (31 U.S.C. 3332).

X (59) 52.232-34, Payment by Electronic Funds Transfer-Other than System for Award Management (Jul 2013) (31 U.S.C. 3332).
_ (60) 52.232-36, Payment by Third Party (May 2014) (31 U.S.C. 3332).


                                                      Def. App. 448
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 57 of 76
                                          Document Number: 951700-20-G-0165 Contract Number: 951700-20-G-0165 Page 9 of 12


_ (61) 52.239-1, Privacy or Security Safeguards (Aug 1996) (5 U.S.C. 552a).

X (62) 52.242-5, Payments to Small Business Subcontractors (Jan 2017)( 15 U.S.C. 637(d)( 13)).

_ (63)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006) (46 U.S.C. Appx. l24l(b) and 10
u.s.c. 2631).
_ (ii) Alternate I (Apr 2003) of52.247-64.

_ (iii) Alternate II (Feb 2006) of52.247-64.

(c) The Contractor shall comply with the FAR clauses in this paragraph (c), applicable to commercial services, that the Contracting
Officer has indicated as being incorporated in this contract by reference to implement provisions of law or Executive orders applicable
to acquisitions of commercial items:

[Contracting Officer check as appropriate.]

_ (I) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S.C. chapter 67).

_ (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (May 2014) (29 U.S.C. 206 and 41 U.S.C. chapter 67).

_ (3) 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards-Price Adjustment (Multiple Year and Option
Contracts) (Aug 2018) (29 U.S.C. 206 ~nd 41 U.S.C. chapter 67).

_ (4) 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards--Price Adjustment (May 2014) (29 U.S.C. 206 and
41 U.S.C. chapter 67).

_ (5) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or
Repair of Certain Equipment--Requirements (May 2014) (41 U.S.C. chapter 67).

_ (6) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain Services--
Requirements (May 2014) (41 U.S.C. chapter 67).

_ (7) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).

_ (8) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 2017) (E.O. 13706).

_ (9) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (Jun 2020) (42 U.S.C. 1792).

(d) Comptroller General Examination ofRecord. The Contractor shall comply with the provisions of this paragraph (d) if this contract
was awarded using other than sealed bid, is in excess of the simplified acquisition threshold, as defined in FAR 2.10 I, on the date of
award of this contract and does not contain the clause at 52.215-2, Audit and Records--Negotiation.

(I) The Comptroller General of the United States, or an authorized representative of the Comptroller General, shall have access to and
right to examine any of the Contractor's directly pertinent records involving transactions related to this contract.

(2) The Contractor shall make available at its offices at all reasonable times the records, materials, and other evidence for examination,
audit, or reproduction, until 3 years after final payment under this contract or for any shorter period specified in FAR subpart 4.7,
Contractor Records Retention, of the other clauses of this contract. If this contract is completely or partially terminated, the records
relating to the work terminated shall be made available for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to Iitigation or the settlement of claims arising under or relating to this contract shall be made
available until such appeals, litigation, or claims are finally resolved.

(3) As used in this clause, records include books, documents, accounting procedures and practices, and other data, regardless of type
and regardless of form. This does not require the Contractor to create or maintain any record that the Contractor does not maintain in
the ordinary course of business or pursuant to a provision oflaw.




                                                        Def. App. 449
                Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 58 of 76
                                         Document Number: 951700-20-G-0165 Contract Number: 951700-20-G-0165 Page 10 of 12

(e)( I) Notwithstanding the requirements of the clauses in paragraphs (a), (b), (c), and (d) of this clause, the Contractor is not required
to flow down any FAR clause, other than those in this paragraph (e )(I) in a subcontract for commercial items. Unless otherwise
indicated below, the extent of the flow down shall be as required by the clause-

(i) 52.203-13, Contractor Code of Business Ethics and Conduct (Jun 2020) (41 U.S.C. 3509).

(ii) 52.203-19, Prohibition on Requiring Certain Internal Confidentiality Agreements or Statements (Jan 2017) (section 743 of
Division E, Title VII, of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. 113-235) and its successor
provisions in subsequent appropriations acts (and as extended in continuing resolutions)).

(iii) 52.204-23, Prohibition on Contracting for Hardware, Software, and Services Developed or Provided by Kaspersky Lab and Other
Covered Entities (Jul 2018) (Section 1634 of Pub. L. 115-91 ).

(iv) 52.204-25, Prohibition on Contracting for Certain Telecommunications and Video Surveillance Services or Equipment. (Aug
2019) (Section 889(a)( I )(A) of Pub. L. 115-232).

(v) 52.219-8, Utilization of Small Business Concerns (Oct 2018) ( 15 U.S.C. 637(d)(2) and (3 )), in all subcontracts that offer further
subcontracting opportunities. If the subcontract (except subcontracts to small business concerns) exceeds the applicable threshold
specified in FAR 19.702(a) on the date of subcontract award, the subcontractor must include 52.219-8 in lower tier subcontracts that
offer subcontracting opportunities.

(vi) 52.222-21, Prohibition of Segregated Facilities (Apr 2015)

(vii) 52.222-26, Equal Opportunity (Sept 2016) (E.O. 11246).

(viii) 52.222-35, Equal Opportunity for Veterans (Jun 2020) (38 U.S.C. 4212).

(ix) 52.222-36, Equal Opportunity for Workers with Disabilities (Jun 2020) (29 U.S.C. 793).

(x) 52.222-37, Employment Reports on Veterans (Jun 2020) (38 U.S.C. 4212)

(xi) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 2010) (E.O. 13496). Flow down
required in accordance with paragraph (t) of FAR clause 52.222-40.

(xii) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S.C. chapter 67).

(xiii) (A) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78 and E.O 13627).

(B) Alternate I (Mar 2015) of52.222-50 (22 U.S.C. chapter 78 and E.O 13627).

(xiv) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or
Repair of Certain Equipment-Requirements (May 2014) (41 U.S.C. chapter 67).

(xv) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain Services-Requirements
(May 2014)(41 U.S.C. chapter67).

(xvi) 52.222-54, Employment Eligibility Verification (Oct 2015) (E.O. 12989).

(xvii) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).

(xviii) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 2017) (E.O. 13706).

(xix)(A) 52.224-3, Privacy Training (Jan 2017) (5 U.S.C. 552a).

(B) Alternate I (Jan 2017)of52.224~3.

(xx) 52.225-26, Contractors Perfonning Private Security Functions Outside the United States (Oct 2016) (Section 862, as amended, of
the National Defense Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).




                                                         Def. App. 450
                  Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 59 of 76
                                        Document Number: 951700-20-G-0165 Contract Number: 951700-20-G-0165 Page 11 of 12

(xxi) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (Jun 2020) (42 U.S.C. 1792). Flow down required in
accordance with paragraph (e) of FAR clause 52.226-6.

(xxii) 52.24 7-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006) (46 U.S.C. Appx. 124 l(b) and l O U.S.C.
2631 ). Flow down required in accordance with paragraph (d) of FAR clause 52.247-64.

(2) While not required, the Contractor may include in its subcontracts for commercial items a minimal number of additional clauses
necessary to satisfy its contractual obligations.

(End of clause)




Section 3 - Documents, Exhibits, or Attachments


1000 Scope ofBOA

Purpose
The purpose of this contract action is to reinstate the USAGM's Blanket Ordering Agreement (BOA) with the vendor, BOA number
BBG50-G- I 5-0006. This BOA is entered into based on your 08/01/2020 e-mail acceptance of USAGM's 7/3 1/2020 proposal to
reinstate the expired BOA for Internet freedom tools.

Terms and Conditions
In addition to the terms and clauses included herein, this BOA incorporates by reference the terms and conditions of BOA number
BBG50-G- J5-0006, including its clauses.

Order of Precedence
In the event of a conflict between a contract clause or term of the original BOA and the new BOA, the terms and clauses of the new
BOA shall govern.

Ordering Period
This BOA has a 5-year ordering period that begins on 8/4/2020 and extends through 8/3/2025 with no optional periods of
performance.



Place of Performance
The place of performance for orders placed under this BOA will be specified at the time each order is placed, but generally will be at
the contractor's facility.

Pricing Structure
The pricing arrangement of orders placed under this BOA will be specified at the time the order is placed. Orders may be priced on a
firm fixed price basis, time-and-materials basis, or on a labor hour basis.

Scope and Purpose of Blanket Ordering Agreement
The overall purpose of the BOA and the general nature of the work for task orders awarded under the BOA is lo obtain Internet
censorship circumvention tools and services. The primary supplies and services required under this contract relate to state-of-the art,
specialized information technology (IT) software and systems for circumventing Internet censorship by foreign governments, and
require active, ongoing maintenance and support throughout the term of the Task Orders by the Contractor to ensure required service
levels.

Description of Task Areas

Task Area l - Circumvention Client Software
When awarded a task order under this Task Area, the Contractor shall provide a system to circumvent Internet censorship imposed
by foreign governments and Internet Service Providers (ISPs) using client software technology, which, at a minimum, transparently
proxies HyperText Transfer Protocol (HTTP) traffic, and may, based on individual Task Order requirements, implement transparent
proxy services for additional protocol traffic, up to and including full Virtual Private Network (VPN) service. The system shall work
on operating systems as specified in each individual Task Order, which may include various desktop and mobile computing devices.


                                                       Def. App. 451
                 Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 60 of 76
                                         Document Number: 951700-20-G-0165 Contract Number: 951700-20-G-0165 Page 12 of 12

 The system shall allow Internet users in target countries to use the client sofhvare package to circumvent the censorship of the Internet
 within their country.

 Task Area 2 - Clientless Web Proxies
 When awarded a task order under this Task Area, the Contractor shall provide a network of web proxies which may be accessed by
 any web browser which supports Secure Hypertext Transfer Protocol (HTTPS) and which can be distributed by BBG broadcasters.
 The system must allow Internet users in target countries to circumvent the censorship of the Internet within their country by accessing
 web proxies operated by the Contractor which are distributed globally and use a diverse set of domain names and dynamic IP
 addresses which cannot easily be discovered, enumerated, and blocked. The proxy sites shall be changed regularly, based on the
 specifics of site blockages in the target countries.

 Task Area 3 - Reserved
 There is no plan to award work under Task Area 3 at this time.

 Task Area 4 - Electronic Mail Newsletter Distribution
  Wheri awarded a task order under this Task Area, the Contractor shall distribute an electronic mail (email) newsletter provided
 -by USAGM broadcasters to a list of electronic mail addresses provided by the broadcasters, and validated by the Contractor, on
 a schedule as specified in the Task Order. The Contractor shall evade attempts by foreign governments to censor the newsletters
 through the use of various techniques.

  Task Area 5 - Censorship Circumvention Technical Expertise and Support
  When awarded a task order under this Task Area, the Contractor shall provide its technical expertise in Internet censorship
  circumvention to further the USAGM's other Internet anti-censorship initiatives. This may consist of producing technical
  documentation and reports on the current state of Internet censorship in target countries; providing computer programming
  and software engineering for BBG's internal software products, open source software, or other Contractor's software; or setup,
- maintenance, and operation of computer systems and network devices. ·'

 Under the terms of your BOA your firm is eligible to compete for work projects under the following Task Area(s):
        • Task Area 5
 Authority
 This procurement action is entered into under the USAGM's statutory authority to conduct procurements without regard to any other
 provision of law relating to such procurements [See 22 U.S.C. 6204(a)( 10)).

 Protests
 The Competition in Contracting Act (CICA) does not apply to this reinstated agreement; therefore, GAO does not have jurisdiction
 over protests related to any task order or task order request for proposal (TORFP) issued under this agreement. All pre-award and
 post-award protests of task orders to be awarded under this BOA must be submitted directly to the contracting officer, whose final
 decisions may be appealed to the agency's Senior Procurement Executive.




                                                         Def. App. 452
                            Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 61 of 76
                                                                    Document Number: 951700-20-G-0166 Contract Number: 951700-20-G-0166 Page 1 of 12

           SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS                                                                   1 REOIJISITION NUMBER
                                                                                                                             1105-20•10-00008
              OFFERORTO COMPLETE BLOCKS 12, 17, 23, 24 & 30
 2. CONTRACT NO.                                   3, AWAAOIEFFECTIVE OAT!         4. ORDER NUMBER                           S SOLICITAf lON NUMBER                                6. SOLICITATION ISSUE
 951700-20-0-016(1                                 08l04/2020                                                                                                                      DATE


           7 FOR SOLICITATION                      a. NAME                                                                       b. TELEPHONE NUMBER (No collect caHs)             8. OFFER DUE OA TE /LOCAL
           INFORMATION CALL.                       SeeTl!lll                                                                                                                       TIME


 9. ISSUEOBY                                                         CODE       1 951700         10. THI: ACOUISITION IS            1.KJ   UNRESTRICTED OR          •        SETASIDE;                  %FOR

                                                                                                                                    •
  Undecl States Agency lo, Global Media
  Olllce 01 Contracts
                                                                                                •     SMALLBUSINESS
                                                                                                                                           MlMEH-OWJCDaw.LLIU,SltCS,S;CWOS8)
                                                                                                                                           ELJCIOLII.HX!ll'l'nCWDMEH-OWNCD
  330 C Street SW
  Room4360                                                                                      •     HUBZONE SMALL
                                                                                                                                    •
                                                                                                                                           .......,....,_.,_...,               NAICS·

  Wasl\lngton, DC 20237
                                                                                                •     BUSINESS
                                                                                                      SSIIVICfillSAIUII
                                                                                                      VETERAN-OWNED
                                                                                                      61,MLLBUSINESS                •
                                                                                                                                           EOWOSB

                                                                                                                                           8(A)
                                                                                                                                                                               SIZE STANDARD


 11 DELIVERY FOR FOB DESTINATION                  12. DISCOUNT TERMS

                                                                                                •
                                                                                                                                                     13b. RATING
 UNLESS BlOCK IS MARKED                            OOays: 0.00 %

•     SEE
      SCHEDULE
                                                   DOays. 000%
                                                   0 Cays: 0.00 %
                                                   OCays: 000%
                                                                                                           13a. THIS CONTRACT IS
                                                                                                           RATED ORDER UNDER DPAS
                                                                                                           (15CFR 700f                              lt:filliOO OF TITATION
                                                                                                                                                          RFO          IFB                     •        RFP
 15. DELIVER TO
 Bolona Kostro
                                                                     CODE       IER•W           16. ADMINISTERED BY
                                                                                                 Untied States Agency lor Global Media
                                                                                                                                                                               CODE         ICON
 ll8G Office at Engineeiino and Technical Serw:es                                               Olllce 01 Contracts
 330 Independence Ave SW                                                                        330 C Street SW
 Room4072
              ...,,,.. ----~---                                                                 Room 4360-
                                                                                                       ~         __
                                                                                                               .._............

17a. CONTRACTOR/         COOE 019052202     I                   I    FACILITY   I 001           16a. PAYMENT WIU. Bl! MADE BY                                                   COOE        ~ ER-1.tJ
      OFFEROR                                                         CODE                       BaronaKostro
 ADVANCED CIRCUITING INC                                                                        BOO Office al Engilleenng and Tecmiclll Sennces
 1602 BELLE VIEW BLVD • 32-12                                                                   330 Independence Ave SW
 ALEXANDRIA. VA 22307                                                                           Room~072
 DUNS. 080772688                                                                                W8Shlngton, DC 20237



Tetei,hone No.

•    17b. CHECK IF REMITTANCE IS DIFFERENT ANO PUT SUCH ADDRESS IN
     OFFER
                                                                                                180. SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 16a UNLESS BLOCK BELOW IS
                                                                                                     CHECKED                n
                                                                                                                        SEE ADDENDUM
     19 ITEMNO             1 11'
                                                20 ~l!DUIJ: OFSUPPLIES/SERVICES

                                            {~~-~-1-n--,                                             'ii
                                                                                                              21 QUANTITY               i  , G>UNIT            z:l;UNl'l'PRICE
                                                                                                                                                                                    j
                                                                                                                                                                                        -       2-'   AMOUNT
       -                                                                                                              ·-                   I-         ~                             l                          .
                                  seeunes




 25 ACCOUNTING ANO APPROPRIATION DATA                                                                                                                26. TOTAL AWARD AMOUNT (For Govt. Use Ono\1
 2020· X02Q6.UQSO.l 1OS· I OS0-2589-2020
                                                                                                                                                     $000

•    27a SOLICITATION INCORPORATE$ BY REFERENCE FAR 52 212·1 52 212-4 FAR 52 212·3 ANO 52.212-5 ARE ATTACHED ADDENDA                                          • •   ARE          ARE NOT ATTACHED
0 27b CONTRACT/PURCHASE ORDcR INCORPORATES BY REFERENCE FAR 52.212·4. FAR 52 212·5 IS ATTACHED ADDENDA        • ARE 0 ARE NOT ATTACHED
0 28. CONTRACTOR 1$ AEOUIREO TO SIGN THIS OOCUMENT ANO RETURN I COPIES TO
  ISSUING OFFICE CONTRACTOR AGREES TO FURNISH ANO DELIVER ALL ITEMS SET FORTH
                                                                                                              •
                                                                                      29 AWARD OF CONTRACT REF _ _ _ _ _ __ _ _ _ OFFER
                                                                                      DATED _ _ _ _ _ _ YOUR OFFER ON SOLICITATION (BLOCK 5)
     OR OTHERWISE IDENTIFIED ABOVE ANO ON ANY ADDITIONAL SHEETS SUBJECT TO THE                                        INCLUDING ANY ADDITIONS OR CHANGES WHICH ARE SET FORTH HEREIN
     TERMS AND CONDITIONS SPECIFIED                                                                                   IS ACCEPTED AS TO ITEMS




                                                                                                                                                                                            31t. DATE SIGNED
                                                                                                                                                                                            08/04/2020


AUTHORIZED FOR LOCAL REPRO UCTION                                                                                                                                        STANDARD FORM 1449 (REV. D:v2012J
PREVIOUS EDITION IS NOT USABLE                                                                                                                                          Prescnbocl by GSA • FAA 448 CFR) 53 212




                                                                                        Def. App. 453
                  Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 62 of 76
                                              Document Number: 951700-20-G-0166 Contract Number: 951700-20-G-0166 Page 2 of 12

       19.                                20.                                    21            22.             23                     24
    ITEM NO                  SCHEDULE OF SUPPLIES/SERVICES                     QUANTITY        UNIT        UNIT PRICE               AMOUNT




                                  .




32a QUANTITY IN COLUMN 21 HAS BEEN

•    RECEIVED     •   INSPECTED       •   ACCEPTED, ANO CONFORMS TO THE CONTRACT, EXCEPT AS NOTED: _ _ _ _ _ _ _ _ _ __


32b SIGNATURE OF AUTHORIZED GOVERNMENT                 32c DATE            32d. PRINTED NAME ANO TITLE OF AUTHORIZED GOVERNMENT
REPRESENTATIVE                                                             REPRESENTATIVE



32e MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE               321 TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT
                                                                          REPRESENTATIVE

                                                                          32g. E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE

33. SHIP NUMBER           34, VOUCHER NUMBER        35. AMOUNT VERIFIED   36. PAYMENT                                       37 CHECK NUMBER

    I PARTIAL I!FINAL
                                                    CORRECT FOR
                                                                          OcoMPLETE       •    PARTIAL      •   FINAL

38 SIR ACCOUNT NUMBER 39. SIR VOUCHER NUMBER 40, PAID BY

41a, I CERTIFY THIS ACCOUNT IS CORRECT ANO PROPER FOR PAYMENT        42a RECEIVED BY /Print)
41b. SIGNATURE ANO TITLE OF CERTIFYING OFFICER  41c. DATE
                                                                     42b RECEIVED AT /Location)

                                                                     42c. DATE REC'D (Y'YIMMIODJ      142d TOTAL CONTAINERS


                                                                                                           STANDARD FORM 1449 (REV. 021'211121 BACI<




                                                         Def. App. 454
    Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 63 of 76
                                        Document Number: 951700-20-0•0166 Contract Number, 951700-20-&0'166· Page 3 of 12

                                                                 Table of Contents

~                                                                                                                                                                                                                                                  Pue Nwnbcr
I    Cootintiatio:o Sheet................................................................................................................................. .
2    Contracl Clauses ................................................................................................................................................4
        52.252·2 Clauses rncorpor.ued b)' Refcrence ( Feil 1998,) .......................•H•••·........................................... 4
        52204-21 Basic Safe-guarding of Covered Contractor lnfomintioo Systems (June 2016) ......................... 4-
        52.209-IO Prohtbi1ioR on Co111rac1ing witb lnvcnod Domcsitic Cor,or.itions ( Nov 2015) ........................4·
        52.232· 1 Payinenls (Apr 1984) ......... ~················.......................................................................................4
        52.232.18 Avai.lability Of funds (Apr 1984)..... - ......................................... .............................................4
        52132, 39 Unenforccability or Unaulhoriz~d ObljgalioM (Jun 2013) ......................................................4
        52 .23240 Providing Ac-cclcrrucd Pnymr:n~s lo Sm,ill 81-1siness Subcontractors (0cc 2013).....................4-
        52 ll3• l Disputes (l'l-1ny 2014) .......                                                                                                                         5
                                                                 H . . . . .. . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . .. . . . . . . . .. . . . . . . .


        52149-14 E,i:-u.s:ible 01.'1<1)'.S (Apr 1984) ...................................................................................................5
        52.21 :2.-4 Contntct Terms and Comfitions•Commerdal llems (Oct 2018) ....................................._.,....... 5
        52.242-15 S1op-WOfk Order (Aug 1989)....................................................................... ~···· ..................... 5
        19$2.232-9J Electronic lnvokiBg.and Pnymcnl Requin..-mools • Invoice Payme111 Platfonn (IPP) (April
        2016) ........................................................................................................................................................... 5
        52.212-5 Conlracl Tcnns and Condi1ions Required'° lmp1cmenl Sut1u1es or faecu•h·c Orders--
        Conlm1.'fcial hems (Jun 2020) ....................................................................................................................5
     Docllfft~nts, E.'\hibits, or A1tach.11lents ........................................................................................................... l l
        1000 Scope of BOA ......................................................................................,.......................................... l l




                                                             Def. App. 455
                            Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 64 of 76
                                                                  Document Number: 9517D0·20·G·0166 Contract Number: 951700-20-G-0166 Page 4 of 12



Section 1 • Continuation Sheet
        -
       Number
                                ··-    ..
                                            supples or SeMcas
                                                                                  -- r
                                                                                                   Quan~                Unit
                                                                                                                                    ·-              -
                                                                                                                                             Unit Rrlce            \
                                                                                                                                                                       I    Total ( Inc. disc.,
                                                                                                                                                                                                  -
                                -     -- -- -            -~   .           .           ..J
                                                                                                                                             ·-      __,
                                                                                                                                                               -             tax. and-fees)
            1            Services                                                                        0.000000       LT                                  $0.000C                            $0.00

                         Period of Performance: 08/04/2020 - 08/03/2025

                         Descrlpllon: BASIC ORDERING AGREEMENT FOR CIRCUMVENTION CLIENT SOFlWAAE IN ACCORDANCE WITH STATEMENT
                         OFWORK

                         Reference Line: 1105·20·10-00008 - 1
                         CLIN Funding:
                         1. (2020·X0206•UOSO·l105-1050-25B9-2020): $0.00
                 .                                   ~                                                            -.       -
                                                                                            CUN F',!J'dflg:                                  Cost
1, ~    ,   .         ~
                                            -                                                                 ~     ~   ..     -~                       -
                                                                                                                                                                   ·-      --              -
                                                                          Base Totals:                                                   0                                                        C

                                                     Exercised Options Totals:                                                           0                                                        C

                                                  Unexerclsed Options Totals;                                                            C                                                        C

                                                       Base and Options Totals:                                                          C                                                        C
Ir -                        -         .-                          -              --
    ~   --      Cl.ilN                 Minimum Quantity               ~       niAmount • Maximum 0u@rl1!tY              Mmamum~t

                  1                                                                 $0.0C                                                $0.0(

PERIOD OF PERFORMANCE
ITEM                     START                                    END
I                        08/CW2020                                08/0312025



Section 2 - Contract Clauses


52.252-2 Clauses Incorporated by Reference (Feb 1998)

This contract incorporates one or more clauses by reference, with 1hc same force and effect as if they were given in full text. Upon
request, the Contracting Officer will make their full text available ..Also, the full tcxl of a clause may be accessed electronically at
this / these address(es):




[Insert one or more Jmernet addresses/

(End of clause)
21ause                                          Tide                                                                                Fill-ins
152.204-21                      .               Basic Safeguarding of Covered Conlractor lnformatton Sys1ems (June 20161

52,209-10                                       Prohibi1ion on Conlrac1ing with ln~erted Domcs1ic Corporations (Nov 2015)

02.232- 1                                       Payments (Apr 1984)

~2.232- 18                                      !Availability Of Funds (Apr 1984)

~2.232-39                                       Unenfon:cabdil) of Unau1horized Obligalions (Jun 2013)




                                                                                    Def. App. 456
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 65 of 76
                                            Document Number: 951700-20-G-0166 Contract Number: 951700-20-G-0166 Page 5 of 12

tlause                     Title                                                                    Fill-ins
152.232-40                 Pro~idi11g Acceler,,ted Payments to Small Business Subcontroclors (Dec

                          12013)

152.233-1                  Disputes (May 20141

152.249-!4                 Excusable Delays (Apr 1984)

152.212-4                 IConlr.icl Terms and Condilions-Commcrcial hems (Oct 2018)

152242-15                 IStop-Work Order (Aug 1989)



1952.232-91 Electronic Invoicing and Payment Requirements - Invoice Pa)menl Platform (IPP) (April 2016)

PaymenCrequesls for all new awards must be submitted electronically through ·the U.S. Dcpanmcnl of the Treasury's Invoice Payment•
Program (!PP).
"Pa)-mcnl request" means any request for contract financing payment or invoice payment by the Contractor. To constitute a proper
invoice, the paymenl request must comply with the requirements identified in FAR 32.905(b), "Payment documentation and process"
and the applicable Prompt Payment clause included in this contract. The IPP website address is:hllps://www .ipp.gov.
Under this contract, the following documents arc required to be submitted as an attachment to the IPP invoice (C O to edit and include
1he documentation required under this contract)!




The Conlractor must follow the instruc1ions on 1hc attached Electronic Invoicing Advisory to enroll, access and use IPP for submitting
requests for payment.
If 1he Contractor is unable lo comply with the requirement lo use !PP for submitting invoices for payment, the Contractor must submit
a waiver request in writing to the contracting officer.

                                                         (End of Clause)


52.212-5 Con1ract Tenns and Conditions Required to Implement Statutes or Executive Orders-Commercial Items (Jun 2020)

(a) The Contractor shall comply with the following Federal Acquisition Regulation (FAR) clauses, which are incorporated in this
contract by refercn.cc, to implement provisions of law or Executive orders applicable to acquisitions of commercial items:

(I) 52.203-19, Prohibition on Requiring Cenain Internal Confiden1iality Agreements or Statements (Jan 2017) (section 743 of
Division E. Tille VII, of the Consolidated and Furlher Continuing Appropriations Act, 2015 (Pub. L. 113-235) and its successor
provisions in subsequent approprialions acts (and as extended in continuing resolutions)).

(2) 52.204-23, Prohibi1ion on Contracting for Hardware, Software, and Services Developed or Provided by Kaspcrsky Lab and Other
Covered Entilics (Jul 2018) (Seclion 1634 of Pub. L. 115-91 ).

(3) 52.204-25, Prohibilion on Contracting for Cenain Telecommunications and Video Surveillance Services or Equipment. (Aug
2019) (Seclion 889(a)(l)(A) of Pub. L. 115-232).

(4) 52.209-10, Prohibition on Contracting wilh Inverted Domcslic Corporations (Nov 2015).

(5) 52233-3, Protest After Award (Aug 1996) (31 U.S.C. 3553).

(6) 52233-4, Applicable Law for Breach of Contracl Cla1m (Oc1 2004)(Public Laws 108-77 and !08-78 ( 19 U.S.C. 3805 note)).

(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that the Conlracting Officer has indicalcd as being
incorporaled in this contract by reference lo implement provisions of law or Ex.ecu1ive orders applicable 10 acquisitions of commercial
items:


                                                            Def. App. 457
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 66 of 76
                                          Document Number: 951700-20-G-0166 Contract Number: 951700-20-G-0166 Page 6 of 12


ICo111racting Officer check as appropriate.I

_ ( I) 52.203-6 , Restrictions on Subcontractor Sales to the Government (Jun 2020), with Alternate I (Oct 1995) (41 U.S.C. 4704 and
lO U.S.C. 2402).

_ (2) 52.203-13, Contractor Code or Business Ethics and Conduct (Jun 2020) (41 U.S.C. 3509)).

X (3) 52.203- 15, Whistleblower Protections under the American Recovery and Reinvestment Act of 2009 (June 20IO) (Section 1553
of Pub. L. 111 -5). (Applies to contracts funded by the American Recovery, and Reinvestment Act of 2009.)

X (4) 52.20-I-IO. Reporting Executive Compensation and First-Tier Subcontract Awards (Jun 2020) (Pub. L. 109-282) (31 U.S.C.
6l0l note).

_ (5) I Reserved I.

_ (6) 52.2~-14, Service Contract Reporting Requirements (Oct 2016) (Pub. L. 111 - 117, section 743 of Di\'.C),

_ (7) 52.20-l-15, Service Contract Reporting Requirements for Indefinite-Delivery Contracts (Oct 2016) (Pub. L. 111 - 117, section
743 of Div. C).

_ (8) 52.209-6, Protecting the Go\'ernment's Interest When Subcontracting with Contractors Debarred, Suspended, or Proposed for
Debannent. (Jun 2020) (31 U.S.C. 6101 note).

_ (9) 52.209-9, Updates of Publicly Available Information Regarding Responsibility Matters (Oct 2018) (41 U.S.C. 2313) .

_ ( 10) [Resenedl.

_ ( 11 )(i) 52.219-3, Notice of HUBZone Set-Aside or Sole-Source Award (Mar 2020) ( 15 U.S.C. 657a).

_ (ii) Alternate l (Mar 2020) of 52.2 I9 -3.

_ ( I 2)(i) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business Concerns (Mar 2020) (if the offcror elects to
waive the preference, it shall so indicate in its offer) (15 U.S.C. 657a).

_ (ii) Alternate I (Mar 2020) of 52.219-4.

_ (13) !Reserved!

_ (14)(i) 52.219-6 , Notice ofTotal Small Business Set-Aside (Mar 2020) (15 U,S.C. ~ ) .

_ (ii) Alternate I (Mar 2020).

_ ( 15)(i) 52.219-7 , Notice of Partial Small Business Set-Aside (Mar 2020) (15 U.S.C. 6-14).

_ (ii) Alternate I (Mar 2020) of 52.219-7.

_ ( 16) 52.219•8. Utilization of Small Business Concerns (Oct 2018) (15 U.S.C. 637(d)(2) and (3)).

_ (17)(i) 52.219-9 , Small Business Subcontracting Plan (Jun 2020) (15 U.S.C. 637(d)(4)).

_ (ii) Alternate I (No,· 2016) of 52.219-9 .

_ (iii) Alternate II (Nov 2016) of 52.219-9.

_ (iv) Alternate Ill (Jun 2020) or 52.219-9.

_ (v) Alternate IV (Jun 2020) of 52.219-9.

_ (18) 52.219- 13, Notice of Set-Aside of Orders (Mar 2020) ( 15 U.S.C. 6-14(r)).


                                                      Def. App. 458
                    Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 67 of 76
                                               Document Number: 951700-20-G-0166 Contract Number: 951700-20-G-0166 Page 7 of 12


     _ ( 19) 52.219-14, Limitations on Subcontracting (Mar 2020) (15 U .S.C. 637(a)(l4)).

     _ (20) 52 .219-16, Liquidated Damages--Subcon-tracting Plan (Jan 1999) (15 U .S.C. 637(d)(4)(F)(i)).

     _ (21) 52 .219-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside (Mar 2020) ( 15 U .S .C. 6571).

     _ (22)(i) 52.219-28, Post Award Small Business Program Rcrepresentation (Mar 2020) (15 U .S.C. 632(a)(2)).

     _ (ii) Alternate I (Mar 2020) of 52.219-28.

     _ (23) 52.219-29, Notice of Set-Aside for, or Sole Source Award to, Economically Disadvantaged Women-Owned Small Business
     Concerns (Mar 2020) (15 U.S.C. 637(m)).

     _ (24) 52.219-30, Notice of Set-Aside for, or Sole Source Award to, Women-Owned Small Business Concerns Eligible Under the
,.
     Women-Owned Small Business Program (Mar 2020) (15 U.S.C. 637(m)).

     _ (25) 51.219-32, Orders Issued Directly Under Small Business Rcservcs"(Mar 2020) ( 15 U.S.C. (H4{r)).
                                                                                                                                                  ,.
     _ (26) 52.219-33, Nonmanufacturcr Ruic (Mar 2020) ( 15 U.S.C. ~37(a)( 17)).

     X (27) 52.222-3, Convict Labor (June 2003) (E.O. 11755).

     X (28) 52.222-19, Child Labor--Cooperalion with Aulhoritics and Remedies (Jan 2020) (E.O. 13126).

     X (29) 52222-21, Prohibition of Segregated Facilities (Apr 2015).

     X (30)(i) 52.222-26, Equal Opponunity (Sept 2016) (E.0. 11246).

     _ (ii) Alternate I (Feb 1999) of 52.222-26.

     ?i (31 )(i) 52.222-35, Equal Opportunity for Veterans (Jun 2020)(38 U.S.C.4212).
     _ (ii) Alternate I (July 2014) of 52.222-35.

     X (32)(i) 52.222-36, Equal Opportunity for Workers with Disabilities (Jun 2020) (29 U.S.C. 793).

     _ (ii) Alternate I (July 2014) of 52.222-36.

     X (33) 52.222-37, Employment Reports on Veterans (Jun 2020) (38 U.S.C . 4212).

     X (34) 52.222--40, Notification of Employee Rights Under the National Labor Rela1ions Act (Dec 2010) (E.O. 13496).

     X (35)(i) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S .C. chapter 78 and E.O. 13627).

     _ (ii) Alternate I (Mar 2015) of 52222-50 (22 U.S.C. chaplcr 78 and E.O. 13627).

     _ (36) 52.222•54, Employment Eligibility Verification (Oct 2015). (Executive Order 12989). (Not applicable to the acquisition of
     commercially available off-the-shelf items or certain other types of commercial items as prescribed in 22.1803.)

     _ (37)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA-Designated Items (May 2008) (42 U.S.C. 6962(c)
     (3)(A)(ii)). (Not applicable to the acquisition of commercially available off-the-shelf items.)

     .... (ii) Alternate I (May 2008) of 52.223-9 (• 2 U.S.C. 6962(i)(2)(C)). (Not applicable 10 the acquisition of commercially available off-
     the-shelf items.)

     _ (38) 52.223-11, Ozone-Depicting Substances and High Global Warming Potential Hydronuorocarbons (Jun 2016) (E.O. 13693).

     _ (39) 52.223-12, Maintenance, Service, Repair, or Disposal of Refrigeration Equipment and Air Conditioners (Jun 2016) (E.O.
     13693).


                                                            Def. App. 459
I                  Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 68 of 76
                                             Document Number: 951700·20-G-0166 Contract Number: 951700·20·G•0166 Page 8 of 12


    _ ( 40)0) 52 .223- 13, Acquisition of EPEAT®-Registered Imaging Equipment (Jun 2014) ( E.O.s 13423 and 13514).

    _ (ii) Alternate I (Oct 2015) of 52.223-13.

    _ (4l)(i) 52.223- 14, Acquisition of EPEAT®-Regislcrcd Televisions (Jun 2014) (E.O .s 13423 and 13514).

    _ (ii) Alternate I (Jun 2014) of 52.223-14.

    _ (42) 52.223- 15, Energy Erficiency in Energy-Consuming Products (Dec 2007) (42 U.S.C. 8259b).

    _ (43)(i) 52223- 16, Acquisition of EPEAT®-Registered Personal Computer Products (Oct 2015) (E.O.s 13423 and 13514).

    _ (ii) Altemale I (Jun 2014) of 52.223-16.
                                                                                                                        '
    X(44) 52.223- 18 , Encouraging Contractor Policies to Ban Te1't Messaging While Driving (Jun 2020) (E.O. 13513).'

    _ (45) 52.223-20, Aerosols (Jun 2016) (E.0. 13693).

    _ (46) 52.223-21 . Foams (Jun 2016) (E.O. 13693).

    _ (47)(i) 52.224-3, Privacy Training (Jan 2017) (5 U.S,C. 552a).

    _ (ii) Allemate I (Jan 2017) of 52.224-3.

    _ (48) 52.225-1, Buy Amcrican--Supplics (May 2014) (41 U.S.C. chaptcr83).

    _ (49)(i) 52.225-3, Buy Amcrican--Free Trade Agreements- Israeli Trade Act (May 2014) (41 U.S.C. chapter 83, 19 U.S .C. :no1
    note, 19 U.S.C. 2112 note, 19 U.S.C. 3805 note, 19 U.S.C . 4001 note, Pub. L. 103-182, 108-77, 108-78, 108-286, 108-302, 109-53,
    109-169, 109-283, 110- 138.112-41. 112-42, and 112-43.

    _ (ii) Alternate I (May 2014) of 52.225-3.

    _ (iii) Alternate II (May 2014) of 52.225-3.

    _ (iv) Ahematc Ill (May 2014) of 52.225-3 .

    _ (50) 52.225-5, Trade Agreements (Oct 2019) ( 19 U.S.C. 2501, ct seq., 19 U.S.C. 3301 note).

    _ (51) 52.225-13, Restrictions on Certain Foreign Purchases (June 2008) (E.0.'s, proclamations, and statutes administered by the
    Office of Foreign Assets Control of the Department of the Treasury).

    _ (52) 52.225-26, Contractors Performing Pri\•ate Security Functions Outside the United States (Oct 2016) (Section 862, as amended,
    of the National Defense Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).

    _ (53) 52.226-4, Notice of Disaster or Emergency Arca Set-Aside (Nov 2007) (42 U .S.C. 5150).

    _ (54) 52.226-5, Restrictions on Subcontracting Outside Pisaster or Emergency Arca (Nov 2007) (42 U.S.C. 5150).

    _ (55) 52.229- 12, Tax on Certain Foreign Procurements (Jun 2020).

    _ (56) 52.232~29 , Tcnns for Financing of Purchases of Commercial Items (Feb 2002) (41 U.S.C. 4505, 10 U.S.C. 2307(t)).

    _ (57) 52232~30, Installment Payments for Commercial llcms (Jan 2017) (41 U.S.C. 4505, 10 U.S.C. 2307(1)).

    _ (58) 52232-33. Payment by Electronic Funds Transfcr--System for Award Management (Oct 2018) (31 U.S.C. 3332).

    X (59) 52232T34. Payment by Electronic Funds Transfer•-Olher than System for Award Management (Jul 2013) (31 U.S.C. 3332).

    _ (60) 52232-36, Payment by Third Party (May 2014) (31 U .S.C. 3332).


                                                          Def. App. 460
I                   Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 69 of 76
                                               Document Number: 951700-20-G-0166 Contract Number: 951700-20-G-0166 Page 9 of 12


     _ (61) 52239-1, Privacy or Security Safeguards (Aug 1996) (5 U.S.C. 552a).

     X (62) 52.242-5, Payments to Small    Business Subcontractors (Jan 2017)( 15 U.S.C. 637(d)( 13)).

     _ (63)(i) 52.247-64, Preference for Privately Owned U.S.-Aag Commercial Vessels (Feb 2006) (46 U.S.C. Appx. I24I(b) and IO
     u.s.c. 2631).
     _ (ii) Alternate I .(Apr 2003) of 52.247-64.

     _ (iii) Alternate II (Feb 2006) of 52247-64.

     (c) The Contractor shall comply with the FAR clauses in this paragraph (c), applicable to commercial services, that the Contracting
     Officer has indicated as being inc:orporatcd in this contract by reference to implement provisions of law or Executive orders applicable
     to acquisitions of commercial items:

     ICantrac1i11g Officer check as appropriate.I

     _ ( I) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S.C. chapter 67).

     _ (2) 52222-42, Statement of Equivalent"Rates for Federal Hires (May 2014) (29 U.S.C. 206 and 41 U.S.C. chapter 67) .

    . _ (3) 52222-43, Fair Labor Standards Act and Service Contract Labor Standards-Price Adjustment (Multiple Year and Option
      Contracts) (Aug 2018) (29 U.S.C. 206 and 41 U.S.C. chapter 67).

     _ (4) 52.222-44, Fair Labor Standards Act and Scr\'icc Contract Labor Standards--Pricc Adjustment (May 2014) (29 U.S.C. 206 and
     41 U .S .C. chapter 67) .

     .... (5) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or
     Repair of Certain Equipment--Requiremcnts (May 2014) (41 U .S.C. chapter 67).

     _ (6) 52.222-53, faemption from Application of the Service Contract Labor Standards to Contracts for Certain Services-
     Requirements (May 2014) (41 U.S.C. chapter 67).

     _ (7) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).

     _ (8) 52.222-62, Paid Sick Leave Under Executive Order 13706 (Jan 2017) (E.0. 13706).

     _ (9) 52.226-6, Promoting Excess Food Donation to Nonprofit Organii.ations (Jun 2020) (42 U.S.C. 1792).

     (d) Comptroller General Er:aminatio11 of Record. The Contractor shall comply with the provisions of this paragraph (d) if lhis contract
     was awarded using other than scaled bid, is in excess of lhe simplified acquisition threshold, as defined in FAR 2.101 , on the date of
     award of this contract and docs not contain the clause at 52.215-2, Audit and Records--Ncgotiation.

     (I) The Comptroller General of the United States. or an authorized represenlativc of the Comptroller General, shall have access to and
     right to examine any of the Contractor's directly pcrtinenl records involving transactions related to this contract.

     (2) The Contractor shall make available at its offices at all reasonable times the records, materials, and other evidence for examination,
     audit, or reproduction, until 3 years after final payment under this contracl or for any shorter period specified in FAR subpart 4.7,
     Contractor Records Retention, of the other clauses of this contract. If this con1rac1 is completely or partially tenninated, the records
     relating lo the work terminated shall be made a\·ailable for 3 years after any rcsulling final termination selllemcnt. Records relating
     to appeals under the disputes clause or to litigation or the sclllcmcnt of claims arising under or relating to this contract shall be made
     available until such appeals, litigation, or claims are finally resolved.

     (3) As used in this clause, records include books. documents, accounting procedures and practices, and other data, regardless of l)pc
     and regardless of fonn . This docs not require the Contractor 10 create or maintain an)' record that the Contractor docs not maintain in
     the ordinary course of business or pursuam 10 a provision of law.




                                                            Def. App. 461
                Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 70 of 76
                                          Document Number: 951700-20-G-0166 Contract Number: 951700-20-G-0166 Page 10 of 12

(c)( I) Notwithstanding the requirements of the clauses in paragraphs (a), (b), (c), and (d) of this clause, the Contractor is not required
to now down any FAR clause, other than those in this paragraph (e)( I) in a subcontract for commercial items. Unless othenvise
indicated below, the extent of the now down shall be as rcqui red by the clause--

(i) 52.203-13, Contractor Code of Business Ethics and Conduct (Jun 2020) (41 U.S.C. 3509).

(ii) 52.203-19, Prohibition on Requiring Certain Internal Confidentiality Agreements or Statements (Jan 2017) (section 743 of
Division E, Title Vil, of the Consolidated and Further Continuing Appropriations Act, 2015 (Pub. L. I 13-235) and its successor
provisions in subsequent appropriations acts (and as extended in continuing resolutions)).

(iii) 52.204-23, Prohibition on Contracting for Hardware, Soft1rnre, and Services Developed or Prm•ided by Kaspersky Lab and Other
Covered Entities (Jul 2018) (Section 1634 of Pub. L. 115-91).

(iv) 52.20+-25, Prohibition on Contracting for Certain Telecommunications and Video Surveillance Services or Equipmenl. (Aug
2019) (Section 889(a)( I )(A) of Pub. L. 115-232).

M 52.219-8: Utilization of Small Business Concerns (Oct 2018) ( 15 U.S.C. 637(d)(2) and (3)), in all subcontracts that offer further
subcontracting opportunities. If the subcontract (except subcontracts to small business concerns) exceeds the applicable threshold
specified in FAR I9.702(a) on the dale of subcontract award, the subcontractor must include 52.219-8 in lower tier subcontracts that
offer subcontracting opportunities.

(vi) 52.222-21, Prohibition of Segregated Facilities (Apr 2015)

(vii) 52.222-26, Equal Opportunity (Sept 2016) (E.O. 11246).

(viii) 52.222-35, Equal Opportunil)' for Veterans (Jun 2020) (38 U .S.C. 4212).

(ix) 52.222:36, Equal Opportunity for Workers with Disabilities (Jun 2020) (29 U.S.C. 793).

(x) 52.222-37, Employment Reports on Veterans (Jun 2020) (38 U .S.C. 4212)

(xi) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 2010) (E.0. 13496). Flow down
required in accordance with paragraph (I) of FAR clause 52.222-40.

(xii) 52.222-41, Service Contract Labor Standards (Aug 2018) (41 U.S.C. chapter 67).

(xiii) (A) 52.222-50, Combating Trafficking in Persons (Jan 2019) (22 U.S.C. chapter 78 and E.O 13627).

(B) Alternate I (Mar 2015) of 52.222-50 (22 U.S.C. chapter 78 and E.O 13627).

(xiv) 52.222-5 I, Exemption from Application of the Sen·ice Contract Labor Standards to Contracts for Maintenance, Calibration, or
Repair of Certain Equipment-Requirements (May 2014) (-l-1 U.S.C. chapter 67).

(xv) 52.222-53, Exemption from Application of the Serl'ice Contract Labor Standards to Contracts for Certain Sen·ices-Requirements
(May 2014)(41 U.S.C. chapter 67).

(xvi) 52.222-5-l-, Employment Eligibility Verification (Oct 2015) (E.O. 12989).

(wii) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2015).

(wiii) 52.222-62, Paid Sick Leave Under Executi1·e Order 13706 (Jan 2017) (E.O. 13706).

(xix)(A) 52.224-3, Privacy Training (Jan 2017) (5 U .S.C. 552a).

(B) Alternate I (Jan 2017) of 52.224-3.

(xx) 52.225-26, Contractors Pelfonning Private Security Functions Outside the United States (Oct 2016) (Section 862, as amended, of
the National Defense Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).




                                                         Def. App. 462
                  Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 71 of 76
                                        Document Number: 951700-20-G-0166 Contract Number: 951700-20-G-0166 Page 11 of 12

(xxi) 52226-6, Promoting.Excess Food Donation to Nonprofit Organizations (Jun 2020) (-U U.S.C. 1792). Flow down required in
accordance wilh paragraph (e) or FAR clause 52.226-6 .

(xxii) 52.247•6-t, Preference for Privately Owned U.S.-Aag Commercial Vessels (Feb 2006) (46 U.S.C. Appx. 1241(b) and JO U.S.C.
2631 ). Flow down required in accordance wilh paragraph (d) of FAR clause 52.247-64.

(2) While not required, the Contractor may include in its subcontracts for commercial items a minimal number of additional clauses
necesSaJ')' to satisfy its contractual obligations,

(End of clause)




Section 3 - Documents, Exhibits, or Attachments


IOOO Scope of BOA

Purpose
The purpose of lhis contract action is 10 reinstate the USAGM's Blanket Ordering Agreement (BOA) with the vendor, BOA number
BBGSO-G-15-0006. This BOA is entered into based on your 07/31/2020 e-mail acceptance of USAGM's 7/31/2020 proposal to
~einstate the expi~ed BOA for Internet freedom t~ols.

Terms and Conditions
In addition to the terms and clauses included herein, this BOA incorporates by reference the terms and conditions or BQA number
BBG50-G~l5•0006, including its clauses.

Order or Precedence
In the e\'ent of a conflict between a contract clause or term of the original BOA and the new BOA, the terms and clauses of the new
BOA shall govern.

Ordering Period
This BOA has a 5-year ordering period that begins on 8/4/2020 and e:i1.lends through 8/3/2025 wilh no optional periods of
performance.



Place or Perrormance
The place of performance for orders placed under this BOA will be specilied at the time each order is placed, but generally will be at
the conlractor's facility.

Pricing Structure
The pricing arrangement of orders placed under this BOA will be specified al the time the order is placed. Orders may be priced on a
firm fixed price basis, time-and-materials basis, or on a labor hour basis.

Scope and Purpose or Blanket Ordering Agreement
The overall purpose of the BOA and the general nature of lhe work for task orders an·ardcd under the BOA is to obtain lnternel
censorship circumvention tools and sen·ices. The primary supplies and sen•ices required under this contract relate 10 state-of-the art,
specialized information technology (IT) software and systems for circumventing Internet censorship by foreign governments, and
require active, ongoing maintenance and suppon throughout the term of the Task Orders by the Contractor 10 ensure required sen·ice
levels.

Description or Task Areas

Task Area I • Circumvention Client Sortware
When awarded a task order under this Task Arca, the Contractor shall provide a system lo circumvent Internet censorship imposed
by foreign go\'emments and Internet Service Providers (ISPs) using client software technology, which, al a minimum, transparently
proxies HyperText Transfer Protocol (HTTP) traffic, and may, based on individual Task Order requirements, implement transparent
proxy services for addi1ional protocol traffic. up to and including full Vinual Private Network (VPN) service. The system shall work
on operating systems as specified 1n each individual Task Order, which may include various desktop and mobile computing devices.


                                                       Def. App. 463
               Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 72 of 76
                                         Document Number: 951700-20-G-0166 Contract Number: 951700-20-G-0166 Page 12 of 12

The system shall allow Internet users in target countries lo use the client software package to circum\'ent the censorship of the Internet
within their country.

Task Area 2 - Clientless Web Proxies
When awarded a task order under this Task Arca, the Contractor shall provide a network of web proxies which may be accessed by
any web browser which supports Secure Hypertext Transfer Protocol (HTTPS) and which can be distributed by BBG broadcasters.
The system must allow Internet users in target countries to circumvent the censorship of the Internet within their country by accessing
\\ cb pro:i.ies operated by the Contractor which are distributed globally and use a di\'crse set of domain names and dynamic IP
addresses which cannot easily be discovered, enumerated, and blocked. The proxy sites shall be changed regularly, based on the
specifics of site blockages in the target countries.

Task Area 3 - Reserved
There is no plan to award work under Task Area) at this time.

Task Area 4 - Electronic Mail Newsletter Distribution
When awarded a task order under this Task Arca, the Contractor shall distribute an electronic mail (email) ncwsleller provided
by USAGM broadcasters lo a list of electronic mail addresses provided by the broadcasters, and \'alidatcd by the CO'htractor, oii
a schedule as specified in the Task Order. The Contractor shall evade attempts b)' foreign governments to censor the newslcllcrs
through the use of mrious techniques.

Task Area 5 - Censorship Circumvention Technical Expertise and Support
When awarded a task order under this Task Arca, the Contractor shall provide its technical expertise in Internet censorship
circum,cntion 10 further the USAGM's other Internet anti-censorship initiatives. This ma) consist of producing technical
documentation and reports on the current stale of Internet censorship in target countries; providing computer programming
and software engineering for BBG's internal software products, open source software, or other Contractor's software; or setup,
maintenance, and operation of computer systems and network devices.

Under the terms of your BOA your finn is eligible lo compete for work projcclS under the follo1,ing Task Arca(s):
       • Task Area I
       • Task Area 2
       • Task Area4
       • Task Area 5
Authority
This procurement action is entered into under the USAGM's statutory authority to conduct procurements without regard to any other
provision of law relating 10 such procurements !See 22 U.S.C. 620-l(a)( l0)1.

Protests
The Competition in Contracting Acl (CICA) docs not apply lo this reinstated agreement; therefore, GAO docs not have jurisdiction
over protests related lo any task order or task order request for proposal (TORFP) issued under this agreement. All pre-award and
post-award protests of task orders to be awarded under this BOA must be submitted directly 10 the contracting officer, whose final
decisions may be appealed lo the agency's Senior Procurement Executive.




                                                       Def. App. 464
                      Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 73 of 76
                                                                                                               Document Number: 951700-20-G-01TT Page 1 of 12

           SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS                                                      I REQUISITION NUMBER
                                                                                                                1105-20-10-00005
              OFFEROR TO COMPLETE BLOCKS 12, 17, 23, 24 & 30
2. COIIITAACT NO.                            3 AWARD/EFFECTIVE DATE       4.   ORDER NUMBER                     5 SOLICITATION NUMBER                                 6. SOLICITATION ISSUE
951700-20-G•Oln                              OIW412020                                                                                                                DATE



          7 FOR SOLICITATION                 a. NAME                                                            b. TELEPHONE NUMBER (No collect calls)                8. OFFER DUE DATE/ LCICAL
          INFORMATION CALL.                  See Te,t                                                                                                                 TIME


 9. ISSUEDBY                                                CODE       1951700            10. THE ACQUISITION IS
                                                                                                                       •0   UNRESTRICTED OR           •      SETASIDE                 %FOR
  Uniled Slllles Agency lor GIObal Media
  Office or Con1racts                                                                    •                                  IM)t.E.K-OMED IMiAU. aJl!PEH (IM>S8)
                                                                                                                            f:IJQl8l.E U!ClEA ftE WOMEM-QIM€D


                                                                                         •
                                                                                               SMALL BUSINESS               IW.U.DUSl~HPAOQAAW                     NAICS
  330 C St1111 SW
  Aoom4360
  Washingu,n. DC 20237
                                                                                         •
                                                                                               HUBZONE SMAU.
                                                                                               BUSINESS
                                                                                               SEllVICE-OISABLEO       •    EDWOSB
                                                                                                                                                                   SIZE STANDARD.



 11 Da1vER Y FOR FOB DESTINATION             12. DISCOUNT TERMS
                                                                                               VETERAN-OWNED
                                                                                               SMALL BUSINESS
                                                                                                                       •    B(A)

                                                                                                                                       13b. RATING



•
 UNLESS BLOCK IS MARKED                       0 Days. 0.00 o/,
                                              0 Days. 0 00 •,.                            •     13a. THIS CONTRACT IS
        SEE
        SCHEDULE

• 15 DELIVER TO
                                              0 Days. 0 00 ~.
                                              0 Days. 0.00 'I,

                                                            COOE       I ER·MJ
                                                                                                RATED ORDER UNDER DPAS
                                                                                                (15CF1HOO)

                                                                                         16. ADMINISTERED BY
                                                                                                                                      •oETHOD OF SITATION
                                                                                                                                          RFC         IFB

                                                                                                                                                                   CODE
                                                                                                                                                                              •
                                                                                                                                                                           I CON
                                                                                                                                                                                      RFP

  Barona Kosl,o                                                                           Ulllled Slates Agency tor Global Media
  BBG Ollioe ot Engineering and Technical Services                                        Ollice Ot Conlracts
 330 Independence Ave SW                                                                  330 C Street SW
  Aoom4072                                                                                Aoom4360
               ~~~-·                                                                                  ~~ftft-·
17a. CONTRACTOR/                     I
                             COOE TECHD0471
                                                        I   FACILITY
                                                             CODE
                                                                       I 001             I Ba. PAYMENT WLL BE MADE BY
                                                                                           BoronaKostro
                                                                                                                                                                    cooE    l ER·MJ
    OFFEROA
 DYNAMIC INTERNET TECHNOLOGY INC.                                                          BBG Office of Engineering and Technical Services
 PO BOX 2174                                                                               330 Independence Ave SW
 MIDDLETOWN. NY 10940                                                                      Room4072
 DUNS 100939953                                                                            WashlngtDn, DC 20237




Telephone No. 9198566241

•      17b. CHECK IF REMITTANCE IS DIFFERENT AND PUT SUCH ADDRESS IN
       OFFER
                                                                                         18b. SUBMIT INVOICES TO ADDRESS SHOWN IN BLOCK 18a UNLESS Ill.CO< BELOW 15
                                                                                              CHECKED           nSEE ADDENDUM

                                           20,SCHEOlA.E OF SUP.PUesisawlces

                                                                                              I
                                                                                                                                                                                                7
       1v.1TEMN6.                                                                                    1:$.CIU,!,MTITY          22..UNIT • ~

                                         tc:, - ---~-,~~
                                                                                                                                                 23~00IT l'ftlC~               24. AM<Mn'

I         -~   - .I ~
                    --
                         Sae Lines
                                                                                                                                        :~                                                          ,:




 25. ACCOUNTING AND APPROPRIATION DATA                                                                                                 26. TOTAL AWARD AMOUNT (Far Govt. USB Onfl'l
 2020-X0206·UOS0-1105·1050-2589·2020                                                                                                   $000

•0     27a. SOLICITATION INCORPORATES BY REFERENCE FAR 52 212·1 52.212-4 FAR 52 212·3 AND 52.212-5 ARE ATTACHED ADDENDA
       27b. CONTRACTIPURCHASE ORDER INCORPORATES BY REFERENCE FAR 52.212-4 FAA 52.212·5 IS ATTACHED ADDENDA
                                                                                                                                                •• •0  ARE
                                                                                                                                                       ARE
                                                                                                                                                                     ARE NOT ATTACHED
                                                                                                                                                                     ARE NOT ATTACHED

(!] 28 CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT ANO RETURN 1 COP.ES TO
       ISSUING OFFICE. CONTRACTOR AGREES TO FURNISH ANO DELIVER AU. ITEMS SET FORTH
                                                                                                    •     29 AWARD OF CONTRACT· REF _ _ __ _ _ _ _ _ _ OFFER
                                                                                                          DATED _ _ _ _ _ _ YOUR OFFER ON SOLICITATION (Bl.CO< 5)
       OR OTHERWISE IDENTIFIED ABOVE ANO ON ANY ADDITIONAL SHEETS SUBJECT TO THE                          INCLUDING ANY ADDITIONS OR CHANGES WHICH ARE SET FORTH HEREIN
       TEAMS ANO CONDITIONS SF'ECIF ED                                                                    15 ACCEPTED AS TO ITEMS


                                                                                          31a. UNITED STATES OF AMERICA (SIGNA1UREOFCONTRACTING OFFICER)



    30b. NAME ANO TITLE OF SIGNER ( TYPE OR PRINT)                 :iOc. CATE SIGNED                                                                                        31c. OATI: SIGNED
                                                                                                                                                                            08104/2020

Bill Xia, President                                                08/04/2020
AUll-lORIZED FOR LOCAL REPRODUCTION                                                                                                                         STANDARD FORM 1449 (REV. 02/2012)
PREVIOUS EDITION IS NOT USABLE                                                                                                                             Presctibed by GSA· FAA (48 CFR) 53 212




                                                                               Def. App. 465
                  Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 74 of 76
                                                                                 Document Number: 951700-20-G-0177 Page 2 of 12

       19.                              20.                                 21              22.               23                   24.
    ITEM NO                SCHEDULE OF SUPPLIES/SERVICES                  QUANTITY         UNIT           UNIT PRICE             AMOUNT




                          ..                                                                          .




32a QUANTITY IN COLUMN 21 HAS BEEN

•    RECEIVED     D INSPECTED   •    ACCEPTED, AND CONFORMS TO THE CONTRACT, EXCEPT AS NOTED _ _ _ _ _ _ _ _ _ __


32b. SIGNATURE OF AUTHORIZED GOVERNMENT           32c. DATE           32cl PRINTED NAME ANO TITLE OF AUTHORIZED GOVERNMENT
REPRESENTATIVE                                                        REPRESENTATIVE



32e MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE           321. TELEPHONE NUMBER OF AUTHORIZED GOVERNMENT
                                                                      REPRESENTATIVE
                                                                      32g E-MAIL OF AUTHORIZED GOVERNMENT REPRESENTATIVE


33. SHIP NUMBER          34 VOUCHER NUMBER     35 AMOUNT VERIFIED     36. PAYMENT                                         37. CHECK NUMBER

   I PARTIAL!   IFINAL
                                               CORRECT FOR
                                                                     DcoMPLETE       •     PARTIAL         •   FINAL

38 SIA ACCOUNT NUMBER 39. SIA VOUCHER NUMBER 40. PAID BY


41a. I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT   42a. RECEIVED BY (Print)
41b. SIGNATURE AND TITLE OF CERTIFYING OFFICER  41c. DATE
                                                                42b RECEIVED AT (Location)

                                                                42c, DATE REC'D (YYIMMIDD)        I
                                                                                                  42cl TOTAL CONTAINERS


                                                                                                          STANDARD FORM 1449 (REV. 02/2012) BACK




                                                     Def. App. 466
    Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 75 of 76
                                                                                                     Document Number: 951700-20-G-o1n Page 3 or 12

                                                                  Table or Contents

     Description                                                                                                                                           Pa~e Number
     Continuntion Sh~-et ................................................................. .................................................................
     Contract Clauses .................................. .............................................................................................................4
        52.252-2 Clauses Incorporated by Reference (Feb 1998)....................... .................................................. 4
        52.204-21 Basic Safeguarding of Covered Contractor lnfomu,tion Systems (June 20 I 6) ........................4
        52.209-10 Prohibition on Contnictlng with lnvcncd Domestic Corporations (Nov 2015) ....................... .4
        52 .232- 1 Pnyments (Apr 1984)... ...............................................................................................................4
        52.232-18 Availability Of NJnds (Apr 1984) ....................................................................................... .....4
        52.232-39 lJnc:nforccablli1y of Unauthorized Obligations (Jun 2013) .............................. ................ ........ 4
        52.232-IO Pro•·iding Accelerated Payments 10 Small Business Subcontractors (Dec 2013) .....................4
        52.233-1 Disputes (May 2014) .................. ............................ .................................................................... 5
        52.249• 14 Excusable Delays (Apr 1984) ................................................................................................... 5
        52.212-4 Contract Terms and Conditions•Commercial hems (Oct 2018) ................................................ 5
        52 .242• 15 Stop•Work Order (Aug 1989)................................................................... ...... ......................... 5
        1952.232-91 Electronic lm·oicing and P-Jymcnt Requirements - Invoice P-Jymcnt Platform (IPP) (April
        2016) ................................ ........................................................................................................................... 5
        52.212-5 Contract Tenns and Conditions Required to Implement Statutes or Executive Orders-
        Commercial Items (Jun 2020) .................................... ........................................................................ ... .... .5
3    Documents, Exhibits , or Attachments .................... ....................................................................................... 11
        1000 Scope of BOA ................................................................................................................................. I I




                                                              Def. App. 467
                          Case 1:20-cv-01047-VJW Document 11-3 Filed 10/15/20 Page 76 of 76
                                                                                                              Document Number: 951700-20-G-0177 Page 4 of 12



Section 1 - Continuation Sheet
    -7,
                                                                                                              -            -   ~
                                                                                                                                                    .....   -.,,.~......
                                                                                                                                                                               -I       I   ,
    Number ;, I                     Supplies or Serw:es                                     ~~                Unit                                Unit Price                                        Total ( Inc. disc.,
            ' 1,                      .   --       - -          -
                                                                                   f
                                                                                                                               •
                                                                                                                               ~                                                   'I                ta>c;ar!(lfees)

          1            Services                                                                  O.OOOOOC      LT                                                      $0,0000                                             SO-OC

                       Period of Performance: O8I04/2020 - 08/03/2025

                       Description: BASIC ORDERING AGREEMENT FOR CIRCUMVENTION CLIENT SOFTWARE IN ACCORDANCE WITH STATEMENT
                       OF WORK

                       Reference Line: I105·2O-IO-OOOOS - 1
                       CLIN Funding:
                       1. (2O2O·XO2O6-UOS0-I105-1O5O-2589-2O2O): $0.00
                               ____ .. --,. .
                         - -
                                                                   Cl!INF~:                                                                      091¢
                                                                                                                                                                           -   -                      ...
                                                                                                                                                                                                            ~   ,..._   ·~ -- -
                                                                                                                    T    .'9" -"'•    •                          =-~-                           -
                                                                      Base Totals:                                                    .      C                                                                                    0

                                               Exercised Options Totals:                                                                     [                                                                                    0

                                            Unexerclsed Options Totals:                                                                      [                                                                                    0

                                               Base and Options Totals:                                                                      [                                                                                    0
              -~
              Cl!.IN
                                     -
                                  Minimum OUant!tY
                                                  --__,,
                                                       J
                                                           r-       ·~·-· '   ~
                                                                    MlrilmumAmount         Mixlmum Quinllty    Maxlmum~t
~                                                                                                             .   _,,,   -.    ~'"-
                                                                                                                                          - -··    -
                1                                                                 $O.0CI                                                      so.oc
PERIOD OF PERFORMANCE
ITEM                   START                               END
I                      08/04/2020                          08/03/2025


Section 2 - Contract Clauses


52-252-2 Clauses Incorporated by Reference (Feb 1998)

This contract incorporates one or more clauses by reference, with the same force and effect as if they were given in full text. Upon
request, the Contracting Officer will make their full texl a\'ailablc. Also, the full text of a clause may be accessed electronically at
this/ these address(es):




/Insert 011e or more Internet addresses/

(End of clause)
!Clause                                Title                                                                                          Fill-ins
152.204-2 1                            Basic Safeguarding of Covered Conlractor lnformalion Systems Uunc 2016)

152.209-IO                                Prohibition on Conlracling wilh Inverted Domestic CorporalJOns (Nov 201 5)

152.232-1                                 Paymcnls (Apr 1984)

152.232-)8                             IAvailability Of Funds (Apr 1984)

152.232-39                                Uncnforccability of Unau1horizcd Obhgauons (Jun 2013 I




                                                                                  Def. App. 468
